Exhibit 10.01

CREDIT AGREEMENT

dated as of

June 20, 2011,

among

MACY’S, INC.,

 

MACY’S RETAIL HOLDINGS, INC.

 

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

and

BANK OF AMERICA, N.A.,
as Administrative Agents

and

JPMORGAN CHASE BANK, N.A.,
as Paying Agent

___________________________

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
CREDIT SUISSE SECURITIES (USA) LLC, U.S. BANK NATIONAL ASSOCIATION, AND WELLS
FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers

[Reference No. 6701-495]


 

 

 

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

SECTION 1.01....... Defined
Terms...........................................................................................
1

SECTION 1.02....... Classification of Loans and
Borrowings.................................................... 20

SECTION 1.03....... Terms
Generally......................................................................................
20

SECTION 1.04....... Accounting Terms;
GAAP....................................................................... 21

ARTICLE II

The Credits

SECTION 2.01.......
Commitments...........................................................................................
22

SECTION 2.02....... Loans and
Borrowings.............................................................................
22

SECTION 2.03....... Requests for Revolving
Borrowings.......................................................... 23

SECTION 2.04....... Competitive Bid
Procedure......................................................................
23

SECTION 2.05....... Swingline
Loans.......................................................................................
26

SECTION 2.06....... Letters of
Credit.......................................................................................
27

SECTION 2.07....... Funding of
Borrowings.............................................................................
34

SECTION 2.08....... Interest
Elections......................................................................................
34

SECTION 2.09....... Termination and Reduction of
Commitments............................................. 36

SECTION 2.10....... Repayment of Loans; Evidence of
Debt.................................................... 36

SECTION 2.11....... Prepayment of
Loans...............................................................................
37

SECTION 2.12.......
Fees........................................................................................................
38

SECTION 2.13.......
Interest....................................................................................................
39

SECTION 2.14....... Alternate Rate of
Interest.........................................................................
40

SECTION 2.15....... Increased
Costs.......................................................................................
40

SECTION 2.16....... Break Funding
Payments..........................................................................
42

SECTION 2.17....... Withholding of Taxes;
Gross-Up.............................................................. 42

SECTION 2.18....... Payments Generally; Pro Rata Treatment; Sharing of
Set‑offs................... 46

SECTION 2.19....... Mitigation Obligations; Replacement of
Lenders....................................... 47

SECTION 2.20....... Increase in
Commitments.........................................................................
48

SECTION 2.21....... Currency
Fluctuations..............................................................................
49

SECTION 2.22....... Extension of Maturity
Date....................................................................... 50

SECTION 2.23....... Defaulting
Lenders...................................................................................
51

ARTICLE III

Representations and Warranties

SECTION 3.01.......
Organization............................................................................................
53

SECTION 3.02....... Powers; Authorization; No Conflicts;
Enforceability.................................. 53

SECTION 3.03.......
Approvals...............................................................................................
53

SECTION 3.04....... Financial Condition; No Material Adverse
Change................................... 53

SECTION 3.05.......
Litigation.................................................................................................
54

SECTION 3.06....... Investment Company
Status..................................................................... 54

SECTION 3.07.......
ERISA....................................................................................................
54

SECTION 3.08....... Bloomingdale’s
Lease..............................................................................
54

ARTICLE IV

Conditions

SECTION 4.01....... Effective
Date.........................................................................................
55

SECTION 4.02....... Each Credit
Event...................................................................................
56

ARTICLE V

Affirmative Covenants

SECTION 5.01....... Financial Statements; Ratings Change and Other
Information................... 57

SECTION 5.02.......
Existence................................................................................................
58

SECTION 5.03....... Payment of
Obligations...........................................................................
59

SECTION 5.04....... Maintenance of Properties;
Insurance...................................................... 59

SECTION 5.05....... Books and Records; Inspection
Rights.................................................... 59

SECTION 5.06....... Compliance with
Laws............................................................................
60

SECTION 5.07....... Use of Proceeds and Letters of
Credit..................................................... 60

SECTION 5.08....... Additional
Subsidiaries............................................................................
60

SECTION 5.09....... Corporate Existence; Inventory
Recordkeeping....................................... 60

ARTICLE VI

Negative Covenants

SECTION 6.01....... Subsidiary
Indebtedness.........................................................................
61

SECTION 6.02.......
Liens......................................................................................................
62

SECTION 6.03....... Fundamental Changes; Conduct of
Business............................................ 63

SECTION 6.04....... Sale and Leaseback
Transactions........................................................... 64

SECTION 6.05....... Leverage
Ratio.......................................................................................
64

SECTION 6.06....... Interest Coverage
Ratio..........................................................................
64

SECTION 6.07....... Subsidiary Loan
Parties..........................................................................
64

SECTION 6.08....... Restricted
Agreements...........................................................................
65

SECTION 6.09.......
Bloomingdale’s......................................................................................
65

ARTICLE VII

Events of Default

ARTICLE VIII

The Agents

ARTICLE IX

Miscellaneous

SECTION 9.01.......
Notices..................................................................................................
71

SECTION 9.02....... Waivers;
Amendments...........................................................................
72

SECTION 9.03....... Expenses; Indemnity; Damage
Waiver.................................................... 73

SECTION 9.04....... Successors and
Assigns.........................................................................
75

SECTION 9.05.......
Survival.................................................................................................
78

SECTION 9.06....... Counterparts; Integration;
Effectiveness.................................................. 78

SECTION 9.07.......
Severability............................................................................................
79

SECTION 9.08....... Right of
Setoff........................................................................................
79

SECTION 9.09....... Governing Law; Jurisdiction; Consent to Service of
Process.................... 79

SECTION 9.10....... WAIVER OF JURY
TRIAL.................................................................. 80

SECTION 9.11.......
Headings................................................................................................
80

SECTION 9.12.......
Confidentiality........................................................................................
80

SECTION 9.13....... Interest Rate
Limitation...........................................................................
81

SECTION 9.14....... Patriot
Act.............................................................................................
81

SECTION 9.15....... Conversion of
Currencies.......................................................................
81

SECTION 9.16....... Termination of Requirement for Subsidiary
Guarantees............................ 82

SECTION 9.17...... No Fiduciary
Duty..................................................................................
82

 

SCHEDULES:

Schedule 2.01 -- Commitments

Schedule 6.01 -- Existing Indebtedness

Schedule 6.02 -- Existing Liens

Schedule 6.09 -- Existing Restrictions

EXHIBITS:

Exhibit A -- Form of Assignment and Assumption.

Exhibit B -- Form of Guarantee Agreement

Exhibit C -- Form of U.S. Tax Certificate

 

 


CREDIT AGREEMENT dated as of June 20, 2011, among MACY’S, INC., MACY’S RETAIL
HOLDINGS, INC., the LENDERS party hereto, JPMORGAN CHASE BANK, N.A. and BANK OF
AMERICA, N.A. as Administrative Agents and JPMORGAN CHASE BANK, N.A., as Paying
Agent.

The parties hereto agree as follows:


ARTICLE I

DEFINITIONS


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the Parent’s previously completed acquisition of May.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1.0%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means each of JPMorgan Chase Bank, N.A. and Bank of
America, N.A., each in its capacity as administrative agent for the Lenders
hereunder and under the other Loan Documents.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Paying Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Paying Agent and each Administrative Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate on such day plus 1/2 of 1.0% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the avoidance
of doubt, for purposes of calculating the Alternate Base Rate, the Adjusted LIBO
Rate for any day shall be based on the Reuters BBA Libor Rates page 3750 (or on
any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day.  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Alternate Currency” means any currency other than dollars as to which a Spot
Exchange Rate may be calculated.

“Alternate Currency Letter of Credit” means any Letter of Credit which provides
for the payment of drawings in an Alternate Currency.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitments represented by such Lender’s Commitment; provided that if any
Defaulting Lender exists at such time, the Applicable Percentages shall be
calculated disregarding such Defaulting Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or ABR Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Adjusted LIBOR Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may
be, based upon either the Public Debt Ratings or the Leverage Ratio in effect on
such date, with the Applicable Rate being determined by reference to the Level
most favorable to the Borrower; provided that the Applicable Rate may never be
based upon a Level that is more favorable to the Borrower than the Level that is
two Levels above that of the Public Debt Ratings:

Level

Public Debt Rating
Moody’s/S&P

Leverage Ratio

Adjusted LIBOR Spread

ABR Spread

Facility Fee Rate

1

>Baa1/BBB+

< 1.5 to 1.0

1.075%

0.075%

0.175%

2

Baa2/BBB

< 2.0 to 1.0

1.30%

0.30%

0.20%

3

Baa3/BBB-

< 2.5 to 1.0

1.50%

0.50%

0.25%

4

Ba1/BB+

< 3.0 to 1.0

1.70%

0.70%

0.30%

5

Ba2/BB

< 3.5 to 1.0

1.90%

0.90%

0.35%

6

< Ba3/BB-

> 3.5 to 1.0

2.30%

1.30%

0.45%

 

 

 

 

 

 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of the fiscal quarter for Parent for which consolidated financial
statements have theretofore been most recently delivered pursuant to Section
5.01(a) or 5.01 (b); provided that, until the date of the delivery of the
consolidated financial statements pursuant to Section 5.01(b) for the fiscal
quarter ended July 31, 2011, the Applicable Rate shall be determined by
reference to the Public Debt Ratings, (ii) if Parent and the Borrower fail to
deliver the consolidated financial statements required to be delivered pursuant
to Section 5.01(a) or 5.01(b) within the time period specified herein for such
delivery then, during the period commencing on and including the date such
financial statements were required to have been delivered and until the delivery
thereof, the Applicable Rate shall be determined by reference to the Public Debt
Ratings, (iii) if either Moody’s or S&P shall not have in effect a Public Debt
Rating (other than by reason of the circumstances referred to in the last
sentence of this definition), then the Level established based on the Public
Debt Rating shall be determined by reference to the remaining Public Debt Rating
and the rating assigned to the Parent’s senior unsecured debt obligations by
Fitch Ratings, and if neither Moody’s nor S&P have in effect a Public Debt
Rating (other than by reason of the circumstances referred to in the last
sentence of this definition), then the Applicable Rate shall be determined by
reference to the Leverage Ratio and/or the rating assigned to the Parent’s
senior unsecured debt obligations by Fitch Ratings; (iv) if the Public Debt
Ratings established or deemed to have been established by Moody’s and S&P shall
fall within different Levels, then the Level established based on the Public
Debt Rating shall be based on the higher of the two Public Debt Ratings unless
one of the two Levels is two or more Levels lower than the other, in which case
the Level established based on the Public Debt Rating shall be determined by
reference to the Level next below that of the higher of the two Public Debt
Ratings; and (v) if the Public Debt Ratings established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the ratings system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished pursuant to
Section 5.01 or otherwise.  Each change in the Applicable Rate (a) resulting
from a change in the Leverage Ratio shall apply during the period commencing on
and including the Business Day following the date of delivery pursuant to
Section 5.01(a) or 5.01(b) of the consolidated financial statements indicating
such change and (b) resulting from a change in the Public Debt Ratings shall
apply during the period commencing on the effective date of such change and, in
each case, ending on the date immediately preceding the effective date of the
next such change.  If the rating system of Moody’s, S&P or Fitch Ratings shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment (unless two or more of such rating agencies are affected
by the foregoing), the Applicable Rate shall be determined by reference to the
Leverage Ratio.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Paying Agent, in the form of Exhibit A or
any other form approved by the Paying Agent.

“Augmenting Lender” has the meaning set forth in Section 2.20(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bloomingdale’s” means Bloomingdale’s, Inc., an Ohio corporation, together with
its successors and assigns.

“Bloomingdale’s Lease” means the Amended and Restated Lease, dated as of
February 1, 1998, between B. Bros. Realty Limited Partnership and
Bloomingdale’s, as amended, waived or otherwise modified from time to time.

“Bloomingdale’s Parties” means Bloomingdale’s and any of its subsidiaries that
are Subsidiary Loan Parties.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Macy’s Retail Holdings, Inc., a New York corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market and (b) when
used in connection with an Alternate Currency Letter of Credit, the term
“Business Day” shall also exclude any day on which commercial banks in the
principal financial center (as determined by the Paying Agent) of such Alternate
Currency are authorized or required by law to remain closed.

“Calculation Date” means the last Business Day of March, June, September and
December of each year.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Parent by Persons who were neither (i) nominated by the board of
directors of Parent nor (ii) appointed by directors so nominated; or (c) after
the Effective Date the Borrower ceases to be a direct, wholly owned subsidiary
of Parent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption of any rule, regulation, treaty or other
law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation, or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

“Co-Syndication Agents” means each of Credit Suisse Securities (USA) LLC, U.S.
Bank National Association and Wells Fargo Bank, National Association, each in
its capacity as syndication agent hereunder.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $1,500,000,000.

“Commitment Increase” has the meaning set forth in Section 2.20(b).

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consenting Lenders” has the meaning set forth in Section 2.22(b).

“Consolidated EBITDA” means, for any period, (a) the sum of (without duplication
and in the case of clauses (ii)-(viii) to the extent deducted in calculating
Consolidated Net Income) (i) Consolidated Net Income (or net loss),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense,
(v) amortization expense (including amortization of (A) excess of cost over net
assets acquired, (B) reorganization value in excess of amounts allocable to
identifiable assets and (C) unearned restricted stock), (vi) non-cash charges
for such period arising from impairment of goodwill, impairment of intangibles
or impairments/write downs of real estate or other long-term assets, (vii)
extraordinary losses and (viii) non-recurring cash charges in an aggregate
amount for all periods commencing on or after May 31, 2011 not to exceed
$400,000,000 (and not more than 20% of which shall be inventory valuation
adjustments pursuant to clause (D) below), in respect of (A) store, corporate
office and support function closings, eliminations, relocations and divisional
realignments, (B) employee severance costs, (C) fees, costs and expenses
resulting from, or incurred in connection with, any of the foregoing, and (D)
inventory valuation adjustments resulting from, or incurred in connection with,
any of the foregoing, less (b) the sum of (i) non-recurring or extraordinary
gains, (ii) interest income and (iii)  any payments made during such period that
were deducted as a non-cash charge in a previous period pursuant to clause
(a)(viii) above, in each case in clauses (a) and (b) of Parent and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss of
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Interest Expense” means, for any period, the amount (if any)
by which (a) interest payable on all Indebtedness (including the interest
component of Capitalized Lease Obligations, but excluding tender and open market
repurchase premiums) and amortization of deferred financing fees and debt
discount in respect of all Indebtedness exceeds (b) interest income, in each
case in clauses (a) and (b), of Parent and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that any write-ups or
write-downs of long-term Indebtedness of May (including current portions) or its
subsidiaries as a result of the Acquisition, and any related amortization
expense resulting therefrom, shall be disregarded for purposes of determining
Consolidated Net Interest Expense.

“Consolidated Net Tangible Assets” means, at any date of determination,  (a) the
aggregate amount of assets (less applicable reserves and other properly
deductible items), minus (b) all current liabilities, minus (c) all goodwill,
trade names, trademarks, patents, unamortized debt discount and expense and
other like intangibles, in each case in clauses (a), (b) and (c) of Parent and
the Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means, at any date of determination, the total
consolidated stockholders’ equity of Parent, determined as of such date in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Declining Lender” has the meaning set forth in Section 2.22(b).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative
Agents, that has (a) failed to fund any portion of its Loans or participations
in Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified Parent, the Borrower, the
Administrative Agents, an Issuing Bank, a Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agents, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans; provided that confirmation received by the Administrative
Agents beyond three Business Days shall remedy the default under this clause
(c), (d) otherwise failed to pay over to the Administrative Agents or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e)(i) been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its assets to be, insolvent or
has a parent company that has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a 
direct or indirect parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment
(the events described in this clause (e) each, a “Bankruptcy Event”); provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority; provided, however, that such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States of America or from the enforcement of judgments or
writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any agreements made by
such Person.

“Documentary LC” means any letter of credit (other than a Letter of Credit) that
is issued by a Person that is not an Affiliate of Parent for the benefit of a
supplier of inventory to Parent or any Subsidiary to effect payment for such
inventory.

“dollars” or “$” refers to lawful money of the United States of America.

“Dollar Amount” means, with respect to any Alternate Currency Letter of Credit
or LC Disbursement in respect thereof, the amount determined pursuant to
Section 2.06(m).

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in dollars, such amount, and (b) with respect to any amount in any
Alternate Currency, the equivalent in dollars of such amount, determined by the
Paying Agent pursuant to Section 2.21(a) using the relevant Dollar Amount.

“Economic Development Transaction” means a conveyance of real property (which
may include improvements thereon and related assets) made by the Parent or a
Subsidiary to a Governmental Authority (or related industrial development
agency) in order to obtain tax exemptions or other inducements or accommodations
in connection with economic development activity; provided that (a) the Parent
or applicable Subsidiary retains possession and control of the applicable
property pursuant to a lease or similar arrangement, (b) payments due by the
Parent or applicable Subsidiary in connection therewith are made in order to
obtain reduced obligations Parent or such Subsidiary would otherwise incur or
other economic benefits, or offset by corresponding payments owed by the
transferee and (c) title to the applicable property reverts to the Parent or
applicable Subsidiary upon termination of such lease or similar arrangement.

“Effective Date” means June 20, 2011.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) failure by any Plan to
meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each case, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by Parent or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Parent or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Parent or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Parent or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:  (a) Other Connection Taxes, (b) income or franchise Taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Non-U.S.
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding Taxes resulting from any law in
effect (including FATCA) on the date such Non U.S. Lender becomes a party to
this Agreement (or designates a new lending office) or is attributable to such
Non-U.S. Lender’s failure to comply with Section 2.17(f), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.17(a).

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of August 30, 2007 as amended and restated as of January 5, 2009, among
Parent, the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A. and
Bank of America, N.A., as administrative agents and JPMorgan Chase Bank, N.A.,
as paying agent.

“Existing Indebtedness” has the meaning assigned to such term in
Section 6.01(b).

“Existing Letter of Credit” means any letter of credit issued for the account of
Parent or the Borrower and outstanding on the Effective Date under the Existing
Credit Agreement; provided that (a) the issuer of such letter of credit is a
Lender and such Lender becomes an Issuing Bank under this Agreement pursuant to
Section 2.06 and (b) Parent or the Borrower and such Lender consent to such
letter of credit becoming a Letter of Credit.

“Existing Maturity Date” has the meaning set forth in Section 2.22(c).

“Extension Date” has the meaning set forth in Section 2.22(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.0%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1.0%) of the quotations for such day for such transactions
received by the Paying Agent from three Federal funds brokers of recognized
standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Parent or the Borrower, as applicable.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the Guarantee Agreement among the Guarantors, the
Borrower and the Paying Agent substantially in the form of Exhibit B.

“Guarantors” means, as of any date, Parent and each Subsidiary Loan Party that
is a party to the Guarantee Agreement as a guarantor thereunder as of such date.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than performance, surety
and appeals bonds arising in the ordinary course of business), (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than obligations for property (excluding real property,
capital stock and property subject to capital leases) and services purchased,
and expense accruals and deferred compensation items arising in the ordinary
course of business), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor under
applicable law as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.

“Initial Loans” has the meaning set forth in Section 2.20(b).

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated EBITDA for the Measurement Period then most recently ended to
(b) Consolidated Net Interest Expense for such Measurement Period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of
90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days or one, two, three or
six months thereafter, as the Borrower may elect and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than seven days or
more than 180 days) commencing on the date of such Borrowing and ending on the
date specified in the applicable Competitive Bid Request; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Inventory Ratio” means, as of any date, the ratio of (a) the aggregate amount
of inventory directly owned by the Subsidiary Loan Parties as of such date, in
the amount that would be reflected on a balance sheet prepared as of such date
in accordance with GAAP to (b) the aggregate amount of inventory owned by Parent
and the Subsidiaries as of such date, in the amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP; provided that, to the extent that the amount of inventory owned
directly by the Bloomingdale’s Parties exceeds the maximum liability of the
Bloomingdale’s Parties with respect to the Obligations pursuant to the Guarantee
Agreement as of the relevant date of determination, such excess shall be
excluded for purposes of determining each of the amounts pursuant to clause (a)
and clause (b) above.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
(b) Bank of America, N.A., (c) solely in respect of any Existing Letter of
Credit, the Person that is the issuer thereof and (d) any other Lender that
becomes an Issuing Bank pursuant to Section 2.06(k), in each case, in its
capacity as an issuer of Letters of Credit hereunder, and each such Person’s
successors in such capacity as provided in Section 2.06(i).  Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  In the case of any Alternate Currency Letters of Credit
or any LC Disbursement in respect thereof, the LC Exposure attributable thereto
shall be the Dollar Amount thereof.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a Subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes each Swingline Lender.

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.

“Leverage Ratio” means, at any date of determination, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDA for the Measurement
Period (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter of Parent most recently ended prior to such
date).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Paying Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Paying Agent in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement and the Guarantee Agreement.

“Loan Parties” means Parent, the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means an effect that causes or results in or has a
reasonable likelihood of causing or resulting in any material adverse change in
(a) the business, condition (financial or otherwise), operations, performance or
properties of Parent and the Subsidiaries, taken as a whole, (b) the rights and
remedies of any Agent or any Lender under any Loan Document, (c) the ability of
the Loan Parties, taken as a whole, to perform their obligations under any Loan
Document or (d) the legality, validity or enforceability of any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Parent and its Subsidiaries in an aggregate principal amount exceeding
$150,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Parent or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Parent or such Subsidiary would be required to pay
if such Swap Agreement were terminated at such time.

“Material Subsidiary” means, as of any date of determination, (a) the Borrower
and (b) any other Subsidiary having (i) assets with a value of not less than
5.0% of the total value of the assets of Parent and its consolidated
subsidiaries, taken as a whole, or (ii) Consolidated EBITDA of not less than
5.0% of the Consolidated EBITDA of Parent and its consolidated subsidiaries,
taken as a whole, in each case as of the end of or for the most recently
completed fiscal year of Parent.

“Maturity Date” means the date that is four years after the Effective Date, as
such date may be extended pursuant to Section 2.22; provided that, if such date
is not a Business Day, then the Maturity Date shall be the next succeeding
Business Day.

“Maturity Date Extension Request” has the meaning set forth in Section 2.22(a).

“May” means The May Department Stores Company, a Delaware corporation.

“Measurement Period” means, as of any date of determination, the period of four
fiscal quarters of Parent then most recently ended on or prior to such date of
determination.

“Minor Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” has the meaning assigned to such term in the Guarantee Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

“Parent” means Macy’s, Inc., a Delaware corporation.

“Participant” has the meaning set forth in Section 9.04.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107‑56 (signed into law October 26, 2001)).

“Paying Agent” means JPMorgan Chase Bank, N.A., in its capacity as paying agent
for the Lenders hereunder and under the other Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.03;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith by proper proceedings;

(c) Liens (if any) arising by operation of law and pledges and deposits made in
the ordinary course of business in compliance with workers’ compensation,
unemployment insurance, old-age pensions and other social security laws or
regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not materially detract from the value of the affected property to Parent or
any Subsidiary or interfere with the ordinary conduct of business of Parent or
any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, sponsored, maintained or contributed to by the Borrower or
any ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Public Debt Ratings” means, as of any date of determination (a) Parent’s
“Senior Unsecured Rating” most recently announced by Moody’s and (b) Parent’s
“Corporate Credit Rating” most recently announced by S&P.  If Moody’s or S&P
shall change the basis on which such ratings are established, then the foregoing
references shall be to the then equivalent rating by Moody’s or S&P, as the case
may be, as determined by the Paying Agent.

“Ratings Event” means the date on which the Public Debt Ratings are Baa2 or BBB
(in each case with stable outlook) or better; provided that (i) if a Ratings
Event is based on a Public Debt Rating by Moody’s, the S&P rating must be at
least BBB- (with stable outlook or better) and (ii) if a Ratings Event is based
on a Public Debt Rating by S&P, the Moody’s rating must be at least Baa3 (with
stable outlook or better).

“Recipient” means, as applicable, (a) the Administrative Agents, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII and the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders.

“Reset Date” has the meaning set forth in Section 2.21(a).

“Responsible Officer” means any executive officer of Parent or any Subsidiary or
any other officer of Parent or any Subsidiary responsible for overseeing or
reviewing compliance with this Agreement or any other Loan Document.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Ratings Service or any successor thereto.

“Spot Exchange Rate” means, on any day, with respect to any Alternate Currency
in which an Alternate Currency Letter of Credit (or LC Disbursement thereunder)
is denominated, the spot rate at which dollars are offered on such day by the
applicable Issuing Bank (or the Paying Agent, in the case of determinations made
by it) in London (or, in its discretion, any other city in which it conducts its
foreign exchange activities in such Alternate Currency) for such Alternate
Currency at approximately 11:00 a.m. (local time in London or such other city).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Paying Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Such reserve percentages shall include those imposed pursuant to
such Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Parent.

“Subsidiary Guarantee Termination Date”  means the date on which the Borrower
gives notice pursuant to Section 9.16 that the conditions to the termination of
Subsidiary Guarantors set forth in Section 9.16 shall have been satisfied.

“Subsidiary Guarantee Release Ratings Event” means the date on which the Public
Debt Ratings are Baa3 and BBB- (in each case with stable outlook) or better.

“Subsidiary Loan Party” means any subsidiary of the Borrower that is organized
under the laws of the United States of America or any State thereof or the
District of Columbia.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means, as the context may require, (a) JPMorgan Chase Bank,
N.A., (b) Bank of America, N.A., and (c) any other Lender that becomes a
Swingline Lender pursuant to Section 2.05(d), in each case in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Total Commitments” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of Parent and the Subsidiaries outstanding as of such date, in the
amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP; provided that any write-ups or
write‑downs of long-term Indebtedness (including current portions) of May and
its subsidiaries as a result of the Acquisition shall be disregarded.

“Trade Letter of Credit” means any Letter of Credit that is issued for the
benefit of a supplier of inventory to Parent or any Subsidiary to effect payment
for such inventory, the conditions to drawing under which include the
presentation to the applicable Issuing Bank of negotiable bills of lading,
invoices and related documents sufficient, in the judgment of such Issuing Bank,
to create a valid and perfected lien on or security interest in such inventory,
bills of lading, invoices and related documents in favor of such Issuing Bank.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Paying Agent.


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND TYPE (E.G., A
“EURODOLLAR REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A “EURODOLLAR
BORROWING”) OR BY CLASS AND TYPE (E.G., A “EURODOLLAR REVOLVING BORROWING”).


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT (A) FOR
PURPOSES OF DETERMINING COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT, THE
DETERMINATION OF WHETHER A LEASE IS TO BE TREATED AS AN OPERATING LEASE OR
CAPITAL LEASE SHALL BE MADE WITHOUT GIVING EFFECT TO ANY CHANGE IN ACCOUNTING
FOR LEASES PURSUANT TO GAAP RESULTING FROM THE IMPLEMENTATION OF PROPOSED
ACCOUNTING STANDARDS UPDATE (ASU) LEASES (TOPIC 840) ISSUED AUGUST 17, 2010, OR
ANY SUCCESSOR PROPOSAL, (B) IF THE BORROWER NOTIFIES THE PAYING AGENT THAT THE
BORROWER REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT
OF ANY CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION
THEREOF ON THE OPERATION OF SUCH PROVISION (OR IF THE PAYING AGENT NOTIFIES THE
BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH AND (C)
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, ALL TERMS OF AN ACCOUNTING
OR FINANCIAL NATURE USED HEREIN SHALL BE CONSTRUED, AND ALL COMPUTATIONS OF
AMOUNTS AND RATIOS REFERRED TO HEREIN SHALL BE MADE, WITHOUT GIVING EFFECT TO
ANY ELECTION UNDER FINANCIAL ACCOUNTING STANDARDS BOARD ACCOUNTING STANDARDS
CODIFICATION TOPIC 825, OR ANY SUCCESSOR THERETO, TO VALUE ANY INDEBTEDNESS OF
PARENT OR ANY SUBSIDIARY AT “FAIR VALUE”, AS DEFINED THEREIN.


ARTICLE II

THE CREDITS


SECTION 2.01.  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE REVOLVING LOANS TO THE BORROWER IN DOLLARS
FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL
AMOUNT THAT WILL NOT RESULT IN (A) SUCH LENDER’S REVOLVING CREDIT EXPOSURE
EXCEEDING SUCH LENDER’S COMMITMENT OR (B) THE SUM OF THE TOTAL REVOLVING CREDIT
EXPOSURES PLUS THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE LOANS
EXCEEDING THE TOTAL COMMITMENTS.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND
REBORROW REVOLVING LOANS.


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH REVOLVING LOAN SHALL BE MADE AS
PART OF A BORROWING CONSISTING OF REVOLVING LOANS MADE BY THE LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  EACH COMPETITIVE LOAN SHALL BE
MADE IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.04.  THE FAILURE
OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS AND
COMPETITIVE BIDS OF THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE
FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.


(B)  SUBJECT TO SECTION 2.14, (I) EACH REVOLVING BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH, AND (II) EACH COMPETITIVE BORROWING SHALL BE COMPRISED
ENTIRELY OF EURODOLLAR LOANS OR FIXED RATE LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  EACH LENDER AT
ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN
BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE
OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH
LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR REVOLVING
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $5,000,000 AND NOT LESS THAN $5,000,000.  AT THE TIME THAT EACH ABR
REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT
IS AN INTEGRAL MULTIPLE OF $5,000,000 AND NOT LESS THAN $5,000,000; PROVIDED
THAT AN ABR REVOLVING BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO
THE ENTIRE UNUSED BALANCE OF THE TOTAL COMMITMENTS OR THAT IS REQUIRED TO
FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.06(E).  EACH REQUEST FOR A COMPETITIVE BORROWING SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$10,000,000.  EACH SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.  BORROWINGS OF MORE THAN
ONE TYPE AND CLASS MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE
SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF TEN EURODOLLAR REVOLVING
BORROWINGS OUTSTANDING.


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


SECTION 2.03.  REQUESTS FOR REVOLVING BORROWINGS.  TO REQUEST A REVOLVING
BORROWING, THE BORROWER SHALL NOTIFY THE PAYING AGENT OF SUCH REQUEST BY
TELEPHONE (A) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M.,
NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED
BORROWING OR (B) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M.,
NEW YORK CITY TIME ON THE DATE OF THE PROPOSED BORROWING; PROVIDED THAT ANY SUCH
NOTICE OF AN ABR REVOLVING BORROWING TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E) MAY BE GIVEN NOT LATER THAN
10:00 A.M., NEW YORK CITY TIME, ON THE DATE OF THE PROPOSED BORROWING.  EACH
SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE PAYING AGENT OF A WRITTEN BORROWING
REQUEST IN A FORM APPROVED BY THE PAYING AGENT AND SIGNED BY THE BORROWER.  EACH
SUCH TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING
INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I) THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(II) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III) WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING;

(IV) IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

(V) THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Paying Agent shall advise each Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.


SECTION 2.04.  COMPETITIVE BID PROCEDURE.  (A)  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, FROM TIME TO TIME DURING THE AVAILABILITY PERIOD
THE BORROWER MAY REQUEST COMPETITIVE BIDS AND MAY (BUT SHALL NOT HAVE ANY
OBLIGATION TO) ACCEPT COMPETITIVE BIDS AND BORROW COMPETITIVE LOANS; PROVIDED
THAT THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE
PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE LOANS AT ANY TIME SHALL NOT EXCEED
THE TOTAL COMMITMENTS.  TO REQUEST COMPETITIVE BIDS, THE BORROWER SHALL NOTIFY
THE PAYING AGENT OF SUCH REQUEST BY TELEPHONE, IN THE CASE OF A EURODOLLAR
BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, FOUR BUSINESS DAYS
BEFORE THE DATE OF THE PROPOSED BORROWING AND, IN THE CASE OF A FIXED RATE
BORROWING, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY
BEFORE THE DATE OF THE PROPOSED BORROWING; PROVIDED THAT THE BORROWER MAY SUBMIT
UP TO (BUT NOT MORE THAN) THREE COMPETITIVE BID REQUESTS ON THE SAME DAY, BUT A
COMPETITIVE BID REQUEST SHALL NOT BE MADE WITHIN FIVE BUSINESS DAYS AFTER THE
DATE OF ANY PREVIOUS COMPETITIVE BID REQUEST, UNLESS ANY AND ALL SUCH PREVIOUS
COMPETITIVE BID REQUESTS SHALL HAVE BEEN WITHDRAWN OR ALL COMPETITIVE BIDS
RECEIVED IN RESPONSE THERETO REJECTED.  EACH SUCH TELEPHONIC COMPETITIVE BID
REQUEST SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE PAYING
AGENT OF A WRITTEN COMPETITIVE BID REQUEST IN A FORM APPROVED BY THE PAYING
AGENT AND SIGNED BY THE BORROWER.  EACH SUCH TELEPHONIC AND WRITTEN COMPETITIVE
BID REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02:

(I) THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(II) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III) WHETHER SUCH BORROWING IS TO BE A EURODOLLAR BORROWING OR A FIXED RATE
BORROWING;

(IV) THE INTEREST PERIOD TO BE APPLICABLE TO SUCH BORROWING, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

(V) THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Paying Agent shall notify the Lenders of the details thereof by
telecopy, inviting the Lenders to submit Competitive Bids.


(B)  EACH LENDER MAY (BUT SHALL NOT HAVE ANY OBLIGATION TO) MAKE ONE OR MORE
IRREVOCABLE COMPETITIVE BIDS TO THE BORROWER IN RESPONSE TO A COMPETITIVE BID
REQUEST.  EACH COMPETITIVE BID BY A LENDER MUST BE IN A FORM APPROVED BY THE
PAYING AGENT AND MUST BE RECEIVED BY THE PAYING AGENT BY TELECOPY, IN THE CASE
OF A EURODOLLAR COMPETITIVE BORROWING, NOT LATER THAN 9:30 A.M., NEW YORK CITY
TIME, THREE BUSINESS DAYS BEFORE THE PROPOSED DATE OF SUCH COMPETITIVE
BORROWING, AND IN THE CASE OF A FIXED RATE BORROWING, NOT LATER THAN 9:30 A.M.,
NEW YORK CITY TIME, ON THE PROPOSED DATE OF SUCH COMPETITIVE BORROWING. 
COMPETITIVE BIDS THAT DO NOT CONFORM SUBSTANTIALLY TO THE FORM APPROVED BY THE
PAYING AGENT MAY BE REJECTED BY THE PAYING AGENT, AND THE PAYING AGENT SHALL
NOTIFY THE APPLICABLE LENDER AS PROMPTLY AS PRACTICABLE.  EACH COMPETITIVE BID
SHALL SPECIFY (I) THE PRINCIPAL AMOUNT (WHICH SHALL BE A MINIMUM OF $5,000,000
AND AN INTEGRAL MULTIPLE OF $1,000,000 AND WHICH MAY EQUAL THE ENTIRE PRINCIPAL
AMOUNT OF THE COMPETITIVE BORROWING REQUESTED BY THE BORROWER) OF THE
COMPETITIVE LOAN OR LOANS THAT THE LENDER IS WILLING TO MAKE, (II) THE
COMPETITIVE BID RATE OR RATES AT WHICH THE LENDER IS PREPARED TO MAKE SUCH LOAN
OR LOANS (EXPRESSED AS A PERCENTAGE RATE PER ANNUM IN THE FORM OF A DECIMAL TO
NO MORE THAN FOUR DECIMAL PLACES) AND (III) THE INTEREST PERIOD APPLICABLE TO
EACH SUCH LOAN AND THE LAST DAY THEREOF.


(C)  THE PAYING AGENT SHALL NOTIFY THE BORROWER BY TELECOPY OF THE COMPETITIVE
BID RATE AND THE PRINCIPAL AMOUNT SPECIFIED IN EACH COMPETITIVE BID AND THE
IDENTITY OF THE LENDER THAT SHALL HAVE MADE SUCH COMPETITIVE BID, IN THE CASE OF
A EURODOLLAR COMPETITIVE BORROWING, NOT LATER THAN 10:00 A.M., NEW YORK CITY
TIME, THREE BUSINESS DAYS BEFORE THE PROPOSED DATE OF SUCH COMPETITIVE
BORROWING, AND IN THE CASE OF A FIXED RATE BORROWING, NOT LATER THAN 10:00 A.M.,
NEW YORK CITY TIME, ON THE PROPOSED DATE OF SUCH COMPETITIVE BORROWING.


(D)  SUBJECT ONLY TO THE PROVISIONS OF THIS PARAGRAPH, THE BORROWER MAY ACCEPT
OR REJECT ANY COMPETITIVE BID.  THE BORROWER SHALL NOTIFY THE PAYING AGENT BY
TELEPHONE, CONFIRMED BY TELECOPY IN A FORM APPROVED BY THE PAYING AGENT, WHETHER
AND TO WHAT EXTENT IT HAS DECIDED TO ACCEPT OR REJECT EACH COMPETITIVE BID, IN
THE CASE OF A EURODOLLAR COMPETITIVE BORROWING, NOT LATER THAN 1:00 P.M.,
NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED
COMPETITIVE BORROWING, AND IN THE CASE OF A FIXED RATE BORROWING, NOT LATER THAN
10:30 A.M., NEW YORK CITY TIME, ON THE PROPOSED DATE OF THE COMPETITIVE
BORROWING; PROVIDED THAT (I) THE FAILURE OF THE BORROWER TO GIVE SUCH NOTICE
SHALL BE DEEMED TO BE A REJECTION OF EACH COMPETITIVE BID, (II) THE BORROWER
SHALL NOT ACCEPT A COMPETITIVE BID MADE AT A PARTICULAR COMPETITIVE BID RATE IF
THE BORROWER REJECTS A COMPETITIVE BID MADE AT A LOWER COMPETITIVE BID RATE,
(III) THE AGGREGATE AMOUNT OF THE COMPETITIVE BIDS ACCEPTED BY THE BORROWER
SHALL NOT EXCEED THE AGGREGATE AMOUNT OF THE REQUESTED COMPETITIVE BORROWING
SPECIFIED IN THE RELATED COMPETITIVE BID REQUEST, (IV) TO THE EXTENT NECESSARY
TO COMPLY WITH CLAUSE (III) ABOVE, THE BORROWER MAY ACCEPT COMPETITIVE BIDS AT
THE SAME COMPETITIVE BID RATE IN PART, WHICH ACCEPTANCE, IN THE CASE OF MULTIPLE
COMPETITIVE BIDS AT SUCH COMPETITIVE BID RATE, SHALL BE MADE PRO RATA IN
ACCORDANCE WITH THE AMOUNT OF EACH SUCH COMPETITIVE BID, AND (V) EXCEPT PURSUANT
TO CLAUSE (IV) ABOVE, NO COMPETITIVE BID SHALL BE ACCEPTED FOR A COMPETITIVE
LOAN UNLESS SUCH COMPETITIVE LOAN IS IN A MINIMUM PRINCIPAL AMOUNT OF $5,000,000
AND AN INTEGRAL MULTIPLE OF $1,000,000; PROVIDED FURTHER THAT IF A COMPETITIVE
LOAN MUST BE IN AN AMOUNT LESS THAN $5,000,000 BECAUSE OF THE PROVISIONS OF
CLAUSE (IV) ABOVE, SUCH COMPETITIVE LOAN MAY BE FOR A MINIMUM OF $1,000,000 OR
ANY INTEGRAL MULTIPLE THEREOF, AND IN CALCULATING THE PRO RATA ALLOCATION OF
ACCEPTANCES OF PORTIONS OF MULTIPLE COMPETITIVE BIDS AT A PARTICULAR COMPETITIVE
BID RATE PURSUANT TO CLAUSE (IV) THE AMOUNTS SHALL BE ROUNDED TO INTEGRAL
MULTIPLES OF $1,000,000 IN A MANNER DETERMINED BY THE BORROWER.  A NOTICE GIVEN
BY THE BORROWER PURSUANT TO THIS PARAGRAPH SHALL BE IRREVOCABLE.


(E)  THE PAYING AGENT SHALL PROMPTLY NOTIFY EACH BIDDING LENDER BY TELECOPY
WHETHER OR NOT ITS COMPETITIVE BID HAS BEEN ACCEPTED (AND, IF SO, THE AMOUNT AND
COMPETITIVE BID RATE SO ACCEPTED), AND EACH SUCCESSFUL BIDDER WILL THEREUPON
BECOME BOUND, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, TO MAKE THE
COMPETITIVE LOAN IN RESPECT OF WHICH ITS COMPETITIVE BID HAS BEEN ACCEPTED.


(F)  IF THE PAYING AGENT SHALL ELECT TO SUBMIT A COMPETITIVE BID IN ITS CAPACITY
AS A LENDER, IT SHALL SUBMIT SUCH COMPETITIVE BID DIRECTLY TO THE BORROWER AT
LEAST ONE QUARTER OF AN HOUR EARLIER THAN THE TIME BY WHICH THE OTHER LENDERS
ARE REQUIRED TO SUBMIT THEIR COMPETITIVE BIDS TO THE PAYING AGENT PURSUANT TO
PARAGRAPH (B) OF THIS SECTION.


SECTION 2.05.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $100,000,000
OR (II) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE
PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE LOANS EXCEEDING THE TOTAL
COMMITMENTS; PROVIDED THAT A SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER
MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS.


(B)  TO REQUEST A SWINGLINE LOAN, THE BORROWER SHALL NOTIFY THE PAYING AGENT OF
SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT LATER THAN 12:00 NOON,
NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE
SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE A
BUSINESS DAY), THE AMOUNT OF THE REQUESTED SWINGLINE LOAN AND THE SWINGLINE
LENDER FROM WHICH SUCH SWINGLINE LOAN IS REQUESTED.  THE PAYING AGENT WILL
PROMPTLY ADVISE THE APPLICABLE SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM
THE BORROWER.  SUCH SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO
THE BORROWER BY MEANS OF A CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF THE BORROWER
WITH SUCH SWINGLINE LENDER (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE
THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.06(E), BY
REMITTANCE TO THE APPLICABLE ISSUING BANK) AS PROMPTLY AS PRACTICABLE, BUT NO
LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH
SWINGLINE LOAN.


(C)  A SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE PAYING AGENT NOT
LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE THE
LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION OF
ITS SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT
OF SWINGLINE LOANS IN WHICH LENDERS WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF
SUCH NOTICE, THE PAYING AGENT WILL GIVE NOTICE THEREOF TO EACH LENDER,
SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE
LOAN OR LOANS.  EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON
RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE PAYING AGENT, FOR THE ACCOUNT
OF THE APPLICABLE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
SWINGLINE LOAN OR LOANS.  EACH LENDER ACKNOWLEDGES AND AGREES THAT, IN MAKING
ANY SWINGLINE LOAN, ANY SWINGLINE LENDER SHALL BE ENTITLED TO RELY, AND SHALL
NOT INCUR ANY LIABILITY FOR RELYING, UPON THE REPRESENTATIONS AND WARRANTIES OF
THE BORROWER DEEMED MADE PURSUANT TO SECTION 4.02, UNLESS, AT LEAST TWO BUSINESS
DAYS PRIOR TO THE TIME SUCH SWINGLINE LOAN WAS MADE, THE REQUIRED LENDERS SHALL
HAVE NOTIFIED THE APPLICABLE SWINGLINE LENDER (WITH A COPY TO THE ADMINISTRATIVE
AGENTS) IN WRITING THAT, AS A RESULT OF ONE OR MORE EVENTS OR CIRCUMSTANCES
DESCRIBED IN SUCH NOTICE, ONE OR MORE OF THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 4.02(A) OR 4.02(B) WOULD NOT BE SATISFIED IF SUCH SWINGLINE LOAN WERE
THEN MADE (IT BEING UNDERSTOOD AND AGREED THAT, IN THE EVENT SUCH SWINGLINE
LENDER SHALL HAVE RECEIVED ANY SUCH NOTICE, IT SHALL HAVE NO OBLIGATION TO MAKE
ANY SWINGLINE LOAN UNTIL AND UNLESS IT SHALL BE SATISFIED THAT THE EVENTS AND
CIRCUMSTANCES DESCRIBED IN SUCH NOTICE SHALL HAVE BEEN CURED OR OTHERWISE SHALL
HAVE CEASED TO EXIST).  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION
TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION
OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE
WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH LENDER
SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH
RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS
MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE PAYING AGENT SHALL
PROMPTLY PAY TO THE APPLICABLE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT
FROM THE LENDERS.  THE PAYING AGENT SHALL NOTIFY THE BORROWER OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND
THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
PAYING AGENT AND NOT TO THE APPLICABLE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED
BY A SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF THE
BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY SUCH SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO THE PAYING AGENT; ANY SUCH AMOUNTS RECEIVED BY THE PAYING AGENT SHALL BE
PROMPTLY REMITTED BY THE PAYING AGENT TO THE LENDERS THAT SHALL HAVE MADE THEIR
PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO SUCH SWINGLINE LENDER, AS THEIR
INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH PAYMENT SO REMITTED SHALL BE REPAID
TO THE APPLICABLE SWINGLINE LENDER OR TO THE PAYING AGENT, AS APPLICABLE, IF AND
TO THE EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY
REASON.  THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS
PARAGRAPH SHALL NOT RELIEVE THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


(D)  ANY LENDER MAY AT ANY TIME BECOME A SWINGLINE LENDER HEREUNDER BY WRITTEN
AGREEMENT BETWEEN THE BORROWER AND SUCH LENDER, SUBJECT TO NOTICE TO, AND THE
CONSENT OF, THE PAYING AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD. 
FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH LENDER BECOMING A SWINGLINE
LENDER, SUCH LENDER SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A SWINGLINE LENDER
UNDER THIS AGREEMENT.


SECTION 2.06.  LETTERS OF CREDIT.  (A)  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT FOR ITS OWN ACCOUNT, IN A FORM REASONABLY ACCEPTABLE TO THE PAYING AGENT
AND THE APPLICABLE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER
OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO, OR
ENTERED INTO BY THE BORROWER WITH, ANY ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.  ON THE
EFFECTIVE DATE, EACH EXISTING LETTER OF CREDIT SHALL BE DEEMED TO BE A LETTER OF
CREDIT FOR ALL PURPOSES HEREOF AND SHALL BE DEEMED TO HAVE BEEN ISSUED HEREUNDER
ON THE EFFECTIVE DATE.  ALL LETTERS OF CREDIT SHALL PROVIDE FOR DRAWINGS
THEREUNDER TO BE DENOMINATED IN DOLLARS EXCEPT AS PROVIDED FOR ALTERNATE
CURRENCY LETTERS OF CREDIT PURSUANT TO SECTION 2.06(M).


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL HAND DELIVER
OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING
SO HAVE BEEN APPROVED BY THE RELEVANT ISSUING BANK) TO THE RELEVANT ISSUING BANK
(REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR
IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND
SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE
A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH
SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF
CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT, AND SUCH ISSUING BANK SHALL PROMPTLY DELIVER A COPY OF SUCH NOTICE BY
TELECOPY TO THE PAYING AGENT.  IF REQUESTED BY THE APPLICABLE ISSUING BANK, THE
BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON SUCH ISSUING BANK’S
STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER
OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE BORROWER
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED
$1,000,000,000, (II) THE PORTION OF THE LC EXPOSURE ATTRIBUTABLE TO ALTERNATE
CURRENCY LETTERS OF CREDIT SHALL NOT EXCEED $100,000,000 AND (III) THE SUM OF
THE TOTAL REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING COMPETITIVE LOANS SHALL NOT EXCEED THE TOTAL COMMITMENTS.  AN
ISSUING BANK SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF
ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY SHALL BY ITS TERMS
PURPORT TO ENJOIN OR RESTRAIN SUCH ISSUING BANK FROM ISSUING SUCH LETTER OF
CREDIT, OR ANY LAW APPLICABLE TO SUCH ISSUING BANK OR ANY DIRECTIVE FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH ISSUING BANK SHALL PROHIBIT
SUCH ISSUING BANK FROM THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR SUCH
LETTER OF CREDIT IN PARTICULAR.


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE.


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE APPLICABLE ISSUING BANK OR THE LENDERS, THE ISSUING BANK IN
RESPECT OF SUCH LETTER OF CREDIT HEREBY GRANTS TO EACH LENDER, AND EACH LENDER
HEREBY ACQUIRES FROM SUCH ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT
EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE
TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF
THE FOREGOING, EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY
TO THE PAYING AGENT, FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK, SUCH
LENDER’S APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY SUCH ISSUING BANK
AND NOT REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E)
OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE
BORROWER FOR ANY REASON (SUBJECT TO SECTION 2.06(M), IN THE CASE OF ALTERNATE
CURRENCY LETTERS OF CREDIT).  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF
LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  ON THE EFFECTIVE
DATE AND WITHOUT ANY FURTHER ACTION BY ANY PARTY HERETO, EACH ISSUING BANK THAT
HAS ISSUED AN EXISTING LETTER OF CREDIT SHALL BE DEEMED TO HAVE GRANTED TO EACH
LENDER, AND EACH LENDER SHALL BE DEEMED TO HAVE ACQUIRED FROM SUCH ISSUING BANK,
A PARTICIPATION IN EACH SUCH EXISTING LETTER OF CREDIT IN ACCORDANCE WITH THE
FOREGOING PROVISIONS OF THIS PARAGRAPH (D).


(E)  REIMBURSEMENT.  IF AN ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT
BY PAYING TO THE PAYING AGENT AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT NOT LATER
THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE THAT SUCH LC DISBURSEMENT IS
MADE, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH LC DISBURSEMENT PRIOR
TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN
RECEIVED BY THE BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN
12:00 NOON, NEW YORK CITY TIME, ON (I) THE BUSINESS DAY THAT THE BORROWER
RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO 10:00 A.M., NEW YORK
CITY TIME, ON THE DAY OF RECEIPT, OR (II) THE BUSINESS DAY IMMEDIATELY FOLLOWING
THE DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED
PRIOR TO SUCH TIME ON THE DAY OF RECEIPT; PROVIDED THAT IN THE CASE OF A LC
DISBURSEMENT IN RESPECT OF AN ALTERNATE CURRENCY LETTER OF CREDIT, THE TIMES OF
DAY REFERRED TO ABOVE IN THIS CLAUSE (E) SHALL BE DEEMED TO BE THE LOCAL TIME AT
THE PLACE OF PAYMENT; PROVIDED FURTHER THAT, IF SUCH LC DISBURSEMENT IS
DENOMINATED IN DOLLARS, THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING
SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.03 OR 2.05 THAT SUCH
PAYMENT BE FINANCED WITH AN ABR REVOLVING BORROWING OR SWINGLINE LOAN IN AN
EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO
MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR
REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE BORROWER FAILS TO MAKE SUCH
PAYMENT WHEN DUE, THE PAYING AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC
DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER IN RESPECT THEREOF AND SUCH
LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH
NOTICE (BUT SUBJECT TO SECTION 2.06(M), IN THE CASE OF ALTERNATE CURRENCY
LETTERS OF CREDIT), EACH LENDER SHALL PAY TO THE PAYING AGENT ITS APPLICABLE
PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN THE SAME MANNER AS
PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND
SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE
LENDERS), AND THE PAYING AGENT SHALL PROMPTLY PAY TO THE APPLICABLE ISSUING BANK
THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT BY
THE PAYING AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS PARAGRAPH,
THE PAYING AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE APPLICABLE ISSUING BANK
OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO
REIMBURSE SUCH ISSUING BANK, THEN TO SUCH LENDERS AND SUCH ISSUING BANK AS THEIR
INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A LENDER PURSUANT TO THIS PARAGRAPH
TO REIMBURSE AN ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF
ABR REVOLVING LOANS OR A SWINGLINE LOAN AS CONTEMPLATED ABOVE) SHALL NOT
CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.


(F)  OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY AN ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE PAYING AGENT, THE LENDERS NOR ANY ISSUING BANK, NOR ANY OF THEIR
RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF ANY
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE AN
ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY
THE BORROWER THAT ARE CAUSED BY SUCH ISSUING BANK’S FAILURE TO EXERCISE CARE
WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  UNLESS OTHERWISE SEPARATELY AGREED IN
WRITING BETWEEN THE BORROWER AND THE APPLICABLE ISSUING BANK, (A) THE PARTIES
HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILFUL
MISCONDUCT ON THE PART OF SUCH ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION), SUCH ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED
CARE IN EACH SUCH DETERMINATION, AND (B) IN FURTHERANCE OF THE FOREGOING AND
WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO
DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE
WITH THE TERMS OF A LETTER OF CREDIT, SUCH ISSUING BANK MAY, IN ITS SOLE
DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


(G)  DISBURSEMENT PROCEDURES.  THE APPLICABLE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  SUCH ISSUING BANK SHALL PROMPTLY
NOTIFY THE PAYING AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY TELECOPY) OF
SUCH DEMAND FOR PAYMENT AND WHETHER SUCH ISSUING BANK HAS MADE OR WILL MAKE AN
LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH
ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


(H)  INTERIM INTEREST.  IF AN ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT, THEN,
UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE DATE
SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT
EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT THE
RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT, IF THE
BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO
PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.13(D) SHALL APPLY.  INTEREST
ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE APPLICABLE
ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY
ANY LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE APPLICABLE
ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH
PAYMENT.


(I)  REPLACEMENT OF AN ISSUING BANK.  AN ISSUING BANK MAY BE REPLACED AT ANY
TIME BY WRITTEN AGREEMENT AMONG THE BORROWER, THE PAYING AGENT, THE REPLACED
ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  AN ISSUING BANK’S OBLIGATIONS TO
ISSUE ADDITIONAL LETTERS OF CREDIT HEREUNDER MAY BE TERMINATED AT ANY TIME BY
WRITTEN AGREEMENT AMONG THE BORROWER, THE PAYING AGENT AND SUCH ISSUING BANK;
PROVIDED THAT AFTER GIVING EFFECT THERETO THERE IS AT LEAST ONE REMAINING
ISSUING BANK OBLIGATED TO ISSUE LETTERS OF CREDIT.  THE PAYING AGENT SHALL
NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OR TERMINATION OF AN ISSUING BANK. 
AT THE TIME ANY SUCH REPLACEMENT OR TERMINATION SHALL BECOME EFFECTIVE, THE
BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED OR
TERMINATED ISSUING BANK PURSUANT TO SECTION 2.12(B).  FROM AND AFTER THE
EFFECTIVE DATE OF ANY SUCH REPLACEMENT, THE SUCCESSOR ISSUING BANK SHALL HAVE
ALL THE RIGHTS AND OBLIGATIONS OF THE REPLACED ISSUING BANK UNDER THIS AGREEMENT
WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER.  AFTER THE
REPLACEMENT OR TERMINATION OF AN ISSUING BANK HEREUNDER, THE REPLACED OR
TERMINATED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE
ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH
RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT OR
TERMINATION, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE
PAYING AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED, LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL
LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE PAYING AGENT, IN
THE NAME OF THE PAYING AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN
CASH EQUAL TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID
INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL
SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY
DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT WITH RESPECT TO EITHER LOAN PARTY DESCRIBED IN
CLAUSE (H) OR (I) OF ARTICLE VII.  THE BORROWER SHALL ALSO DEPOSIT CASH
COLLATERAL IN ACCORDANCE WITH THIS PARAGRAPH AS AND TO THE EXTENT REQUIRED BY
SECTION 2.11(B) OR SECTION 2.23.  EACH SUCH DEPOSIT SHALL BE HELD BY THE PAYING
AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE
BORROWER UNDER THIS AGREEMENT.  THE PAYING AGENT SHALL HAVE EXCLUSIVE DOMINION
AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT. 
OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH
INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE PAYING AGENT
AND AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST. 
INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH
ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE PAYING AGENT TO
REIMBURSE ANY ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN
REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION
OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE LC EXPOSURE AT SUCH
TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE
CONSENT OF LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL
LC EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT.  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL
HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO
THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN
THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.  IF
THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER
PURSUANT TO SECTION 2.11(B), SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THE BORROWER AS AND TO THE EXTENT THAT, AFTER
GIVING EFFECT TO SUCH RETURN, THE BORROWER WOULD REMAIN IN COMPLIANCE WITH
SECTION 2.11(B) AND NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


(K)  ADDITIONAL ISSUING BANKS.  ANY LENDER MAY AT ANY TIME BECOME AN ISSUING
BANK HEREUNDER BY WRITTEN AGREEMENT BETWEEN THE BORROWER AND SUCH LENDER SUBJECT
TO NOTICE TO THE PAYING AGENT.  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH
LENDER BECOMING AN ISSUING BANK, SUCH LENDER SHALL HAVE THE RIGHTS AND
OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT.  ANY LENDER THAT BECOMES AN
ISSUING BANK SHALL NOT CEASE TO BE AN ISSUING BANK HEREUNDER IF IT LATER CEASES
TO BE A LENDER HEREUNDER.


(L)  CERTAIN NOTICES BY ISSUING BANKS.  EACH ISSUING BANK THAT IS NOT THE SAME
PERSON AS THE PERSON SERVING AS THE PAYING AGENT SHALL NOTIFY THE PAYING AGENT
OF (I) THE CURRENCY, AMOUNT (INCLUDING THE DOLLAR AMOUNT THEREOF IN THE CASE OF
ALTERNATE CURRENCY LETTERS OF CREDIT) AND EXPIRATION DATE OF EACH LETTER OF
CREDIT ISSUED BY SUCH ISSUING BANK AT OR PRIOR TO THE TIME OF ISSUANCE THEREOF
(OR IN THE CASE OF AN EXISTING LETTER OF CREDIT, SUCH NOTICE SHALL BE PROVIDED
ON THE EFFECTIVE DATE), (II) ANY AMENDMENT OR MODIFICATION TO, OR LC
DISBURSEMENT UNDER, ANY SUCH LETTER OF CREDIT AT OR PRIOR TO THE TIME OF SUCH
AMENDMENT, MODIFICATION OR LC DISBURSEMENT AND (III) ANY TERMINATION, SURRENDER,
CANCELLATION OR EXPIRY OF ANY SUCH LETTER OF CREDIT AT OR PRIOR TO THE TIME OF
SUCH TERMINATION, SURRENDER, CANCELLATION OR EXPIRATION.


(M) ALTERNATE CURRENCY LETTERS OF CREDIT.  SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, THE OTHER CONDITIONS APPLICABLE TO THE ISSUANCE OF LETTERS OF
CREDIT HEREUNDER AND THE APPROVAL OF THE APPLICABLE ISSUING BANK, THE BORROWER
MAY REQUEST THE ISSUANCE OF ALTERNATE CURRENCY LETTERS OF CREDIT.  UPON THE
ISSUANCE OF ANY ALTERNATE CURRENCY LETTER OF CREDIT, AND SO LONG AS ANY
ALTERNATE CURRENCY LETTER OF CREDIT REMAINS OUTSTANDING, THE FOLLOWING
PROVISIONS SHALL APPLY:

(I)  FOR PURPOSES OF DETERMINING THE TOTAL LC EXPOSURE AT ANY TIME AND FOR
PURPOSES OF CALCULATING FEES PAYABLE UNDER SECTIONS 2.12(B) AND (C), THE AMOUNT
OF ANY ALTERNATE CURRENCY LETTER OF CREDIT AND OF ANY LC DISBURSEMENTS IN
RESPECT THEREOF SHALL BE DEEMED TO BE, AS OF ANY DATE OF DETERMINATION, THE
DOLLAR AMOUNT THEREOF AT SUCH DATE.  THE INITIAL DOLLAR AMOUNT OF ANY ALTERNATE
CURRENCY LETTER OF CREDIT SHALL BE DETERMINED BY THE APPLICABLE ISSUING BANK ON
THE DATE OF ISSUANCE THEREOF AND ADJUSTED FROM TIME TO TIME THEREAFTER, IN EACH
CASE, AS PROVIDED BELOW.  THE DOLLAR AMOUNT OF EACH ALTERNATE CURRENCY LETTER OF
CREDIT OUTSTANDING SHALL BE ADJUSTED BY THE APPLICABLE ISSUING BANK ON EACH
CALCULATION DATE AS PROVIDED IN SECTION 2.21(A).  IF AN LC DISBURSEMENT IS MADE
BY THE ISSUING BANK UNDER ANY ALTERNATE CURRENCY LETTER OF CREDIT, THE DOLLAR
AMOUNT OF SUCH LC DISBURSEMENT SHALL BE DETERMINED BY SUCH ISSUING BANK ON THE
DATE THAT SUCH LC DISBURSEMENT IS MADE.  THE APPLICABLE ISSUING BANK SHALL MAKE
EACH SUCH DETERMINATION TO BE MADE BY IT BY CALCULATING THE AMOUNT IN DOLLARS
THAT WOULD BE REQUIRED IN ORDER FOR SUCH ISSUING BANK TO PURCHASE AN AMOUNT OF
THE APPLICABLE ALTERNATE CURRENCY EQUAL TO THE AMOUNT OF THE RELEVANT ALTERNATE
CURRENCY LETTER OF CREDIT OR UNPAID LC DISBURSEMENT, AS THE CASE MAY BE, ON THE
DATE OF DETERMINATION AT THE SPOT EXCHANGE RATE WITH RESPECT TO SUCH ALTERNATE
CURRENCY ON SUCH DATE OF DETERMINATION.  EACH APPLICABLE ISSUING BANK SHALL
NOTIFY THE PAYING AGENT AND THE BORROWER PROMPTLY OF EACH SUCH DOLLAR AMOUNT
DETERMINED BY IT, ON THE DATE THAT SUCH DETERMINATION IS REQUIRED TO BE MADE.

(II) SUBJECT TO PARAGRAPH (IV) BELOW, THE OBLIGATION OF THE BORROWER TO
REIMBURSE THE APPLICABLE ISSUING BANK FOR ANY LC DISBURSEMENT UNDER ANY
ALTERNATE CURRENCY LETTER OF CREDIT, AND TO PAY INTEREST THEREON, SHALL BE
PAYABLE ONLY IN THE ALTERNATE CURRENCY IN WHICH SUCH LC DISBURSEMENT IS MADE,
AND SHALL NOT BE DISCHARGED BY PAYING AN AMOUNT IN DOLLARS OR ANY OTHER
CURRENCY; PROVIDED THAT THE APPLICABLE ISSUING BANK MAY AGREE, IN ITS SOLE
DISCRETION, TO ACCEPT REIMBURSEMENT IN ANOTHER CURRENCY, BUT ANY SUCH AGREEMENT
SHALL NOT AFFECT THE OBLIGATIONS OF THE LENDERS OR THE BORROWER UNDER PARAGRAPHS
(III) AND (IV) BELOW IF SUCH REIMBURSEMENT IS NOT ACTUALLY MADE TO THE
APPLICABLE ISSUING BANK WHEN DUE.

(III) THE OBLIGATION OF EACH LENDER UNDER PARAGRAPHS (D) AND (E) OF THIS SECTION
TO PAY ITS APPLICABLE PERCENTAGE OF ANY UNPAID LC DISBURSEMENT UNDER ANY
ALTERNATE CURRENCY LETTER OF CREDIT SHALL BE PAYABLE ONLY IN DOLLARS AND SHALL
BE IN AN AMOUNT EQUAL TO SUCH APPLICABLE PERCENTAGE OF THE DOLLAR AMOUNT OF SUCH
UNPAID DRAWING DETERMINED AS PROVIDED IN PARAGRAPH (I) ABOVE.  UNDER NO
CIRCUMSTANCES SHALL THE PROVISIONS HEREOF PERMITTING THE ISSUANCE OF LETTERS OF
CREDIT IN AN ALTERNATE CURRENCY BE CONSTRUED, BY IMPLICATION OR OTHERWISE, AS
IMPOSING ANY OBLIGATION UPON ANY LENDER TO MAKE ANY LOAN OR OTHER PAYMENT UNDER
THE LOAN DOCUMENTS, OR TO ACCEPT ANY PAYMENT FROM THE BORROWER IN RESPECT OF ANY
UNREIMBURSED LC DISBURSEMENT, IN ANY CURRENCY OTHER THAN DOLLARS, IT BEING
UNDERSTOOD THAT THE PARTIES INTEND ALL PAYMENTS OF INDEBTEDNESS CREATED UNDER
THE LOAN DOCUMENTS TO BE DENOMINATED AND PAYABLE ONLY IN DOLLARS EXCEPT AS
EXPRESSLY PROVIDED IN PARAGRAPH (II) ABOVE AND IN SECTION 2.18(A).

(IV) IF AND TO THE EXTENT THAT ANY LENDER PAYS ITS APPLICABLE PERCENTAGE OF ANY
UNREIMBURSED LC DISBURSEMENT UNDER ANY ALTERNATE CURRENCY LETTER OF CREDIT,
THEN, NOTWITHSTANDING CLAUSE (II) ABOVE, THE OBLIGATION OF THE BORROWER TO
REIMBURSE THE PORTION OF SUCH UNREIMBURSED LC DISBURSEMENT FUNDED BY SUCH LENDER
SHALL BE CONVERTED TO, AND SHALL BE PAYABLE ONLY IN, DOLLARS (IN AN AMOUNT EQUAL
TO THE DOLLAR AMOUNT FUNDED BY SUCH LENDER AS PROVIDED ABOVE) AND SHALL NOT BE
DISCHARGED BY PAYING AN AMOUNT IN ANY OTHER CURRENCY.  INTEREST ACCRUED ON SUCH
UNREIMBURSED LC DISBURSEMENT TO AND EXCLUDING THE DATE OF SUCH PAYMENT BY SUCH
LENDER SHALL BE FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK AND BE PAYABLE IN
THE APPLICABLE ALTERNATE CURRENCY, BUT INTEREST THEREAFTER SHALL ACCRUE ON THE
DOLLAR AMOUNT OWED TO SUCH LENDER AND SHALL BE PAYABLE IN DOLLARS.


SECTION 2.07.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, NEW YORK CITY TIME, TO THE ACCOUNT OF
THE PAYING AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO
THE LENDERS; PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN
SECTION 2.05.  THE PAYING AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE BORROWER
BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF
THE BORROWER MAINTAINED WITH THE PAYING AGENT IN NEW YORK CITY AND DESIGNATED BY
THE BORROWER IN THE APPLICABLE BORROWING REQUEST OR COMPETITIVE BID REQUEST;
PROVIDED THAT ABR REVOLVING LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.06(E) SHALL BE REMITTED BY THE PAYING
AGENT TO THE APPLICABLE ISSUING BANK.


(B)  UNLESS THE PAYING AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO
THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO
THE PAYING AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE PAYING AGENT MAY
ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE
WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,
MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A
LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO
THE PAYING AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO
PAY TO THE PAYING AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE PAYING
AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE PAYING AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE
BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH
AMOUNT TO THE PAYING AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING.


SECTION 2.08.  INTEREST ELECTIONS.  (A)  EACH REVOLVING BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE
CASE OF A EURODOLLAR REVOLVING BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD
AS SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY ELECT TO
CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN
THE CASE OF A EURODOLLAR REVOLVING BORROWING, MAY ELECT INTEREST PERIODS
THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER MAY ELECT DIFFERENT
OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH
CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE
LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION
SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO
COMPETITIVE BORROWINGS OR SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR
CONTINUED.


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
PAYING AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING REQUEST
WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE REQUESTING A REVOLVING
BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE
DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE
PAYING AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE
PAYING AGENT AND SIGNED BY THE BORROWER.


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I) THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III) WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING; AND

(IV) IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE PAYING
AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH LENDER’S
PORTION OF EACH RESULTING BORROWING.


(E)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR REVOLVING BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO
AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE PAYING AGENT, AT THE REQUEST OF
THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN EVENT OF
DEFAULT IS CONTINUING (I) NO OUTSTANDING REVOLVING BORROWING MAY BE CONVERTED TO
OR CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR
REVOLVING BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS. 
                        (A)  UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL
TERMINATE ON THE MATURITY DATE.


(B)  THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS SHALL BE IN AN
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $10,000,000 AND NOT LESS THAN $25,000,000
AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH
SECTION 2.11, THE SUM OF THE REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE
PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE LOANS WOULD EXCEED THE TOTAL
COMMITMENTS.


(C)  THE BORROWER SHALL NOTIFY THE PAYING AGENT OF ANY ELECTION TO TERMINATE OR
REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST THREE
BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION,
SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING
RECEIPT OF ANY NOTICE, THE PAYING AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS SECTION SHALL
BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF THE COMMITMENTS
DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE
EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE
REVOKED BY THE BORROWER (BY NOTICE TO THE PAYING AGENT ON OR PRIOR TO THE
SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY TERMINATION
OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION OF THE
COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS.


SECTION 2.10.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY (I) TO THE PAYING AGENT FOR THE ACCOUNT OF EACH
LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN ON THE MATURITY
DATE, (II) TO THE PAYING AGENT FOR THE ACCOUNT OF EACH LENDER THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH COMPETITIVE LOAN ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE TO SUCH LOAN AND (III) TO THE APPLICABLE SWINGLINE LENDER THE THEN
UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE MATURITY
DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE 15TH OR
LAST DAY OF A CALENDAR MONTH AND IS AT LEAST FOUR BUSINESS DAYS AFTER SUCH
SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING BORROWING OR
COMPETITIVE BORROWING IS MADE, THE BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN
OUTSTANDING.


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


(C)  THE PAYING AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD (I) THE
AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE INTEREST
PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE PAYING AGENT HEREUNDER FOR THE
ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR
THE PAYING AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY
MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED
BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A FORM
APPROVED BY THE PAYING AGENT.  THEREAFTER, THE LOANS EVIDENCED BY SUCH
PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


SECTION 2.11.  PREPAYMENT OF LOANS.  (A)  THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART,
SUBJECT TO PRIOR NOTICE IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION;
PROVIDED THAT THE BORROWER SHALL NOT HAVE THE RIGHT TO PREPAY ANY COMPETITIVE
LOAN WITHOUT THE PRIOR CONSENT OF THE LENDER THEREOF.


(B)  IN THE EVENT THAT, ON ANY RESET DATE, THE SUM OF THE TOTAL REVOLVING CREDIT
EXPOSURES AND THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE LOANS
EXCEEDS 105% OF THE TOTAL COMMITMENTS, THEN, WITHIN THREE BUSINESS DAYS AFTER
NOTICE THEREOF TO THE BORROWER FROM THE PAYING AGENT, THE BORROWER SHALL PREPAY
REVOLVING BORROWINGS (OR, IF NO SUCH BORROWINGS ARE OUTSTANDING, DEPOSIT CASH
COLLATERAL IN AN ACCOUNT WITH THE PAYING AGENT PURSUANT TO SECTION 2.06(J)) SUCH
THAT, AFTER GIVING EFFECT THERETO, THE SUM OF THE TOTAL REVOLVING CREDIT
EXPOSURES PLUS THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE LOANS
DOES NOT EXCEED THE TOTAL COMMITMENTS.  SOLELY FOR PURPOSES OF DETERMINING
COMPLIANCE WITH THIS PARAGRAPH, THE TOTAL REVOLVING CREDIT EXPOSURE SHALL BE
DEEMED REDUCED BY THE AMOUNT OF CASH COLLATERAL DEPOSITED WITH AND HELD BY THE
PAYING AGENT PURSUANT TO SECTION 2.06(J).


(C)  THE BORROWER SHALL NOTIFY THE PAYING AGENT (AND, IN THE CASE OF PREPAYMENT
OF A SWINGLINE LOAN, THE APPLICABLE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY
TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A
EURODOLLAR REVOLVING BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF
PREPAYMENT OF AN ABR REVOLVING BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE
OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, NEW YORK CITY
TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND
SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR
PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN
IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS
CONTEMPLATED BY SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF
SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.09.  PROMPTLY
FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A REVOLVING BORROWING, THE
PAYING AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL
PREPAYMENT OF ANY REVOLVING BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE
PERMITTED IN THE CASE OF AN ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A REVOLVING BORROWING SHALL BE
APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.


SECTION 2.12.  FEES.  (A)  THE BORROWER AGREES TO PAY TO THE PAYING AGENT FOR
THE ACCOUNT OF EACH LENDER A FACILITY FEE, WHICH SHALL ACCRUE AT THE APPLICABLE
RATE ON THE GREATER OF (I) THE AMOUNT OF THE COMMITMENT OF SUCH LENDER DURING
THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE DATE ON
WHICH SUCH COMMITMENT TERMINATES AND (II) THE AMOUNT OF SUCH LENDER’S REVOLVING
CREDIT EXPOSURE.  ACCRUED FACILITY FEES SHALL BE PAYABLE IN ARREARS ON THE LAST
DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE ON WHICH
THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE
DATE HEREOF.  ALL FACILITY FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).


(B)  THE BORROWER AGREES TO PAY (I) TO THE PAYING AGENT FOR THE ACCOUNT OF EACH
LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS OF
CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE USED TO DETERMINE THE
INTEREST RATE APPLICABLE TO EURODOLLAR REVOLVING LOANS (OR IN THE CASE OF A
TRADE LETTER OF CREDIT, 50% OF SUCH APPLICABLE RATE) ON THE AVERAGE DAILY AMOUNT
OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S
COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC
EXPOSURE, AND (II) TO EACH ISSUING BANK A FRONTING FEE SEPARATELY AGREED UPON
BETWEEN THE BORROWER AND SUCH ISSUING BANK.  PARTICIPATION FEES ACCRUED THROUGH
AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR
SHALL BE PAYABLE ON THE FIFTH BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING
ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH
FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE COMMITMENTS TERMINATE AND ANY
SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE
PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO AN ISSUING BANK PURSUANT TO THIS
PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES
SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR
THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


(C)  THE BORROWER AGREES TO PAY TO THE PAYING AGENT, FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF THE LENDERS, AS APPLICABLE, FEES PAYABLE IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE PAYING AGENT.


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE PAYING AGENT (OR TO THE APPLICABLE ISSUING BANK, IN THE
CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF FACILITY FEES,
PARTICIPATION FEES AND OTHER FEES SEPARATELY AGREED UPON TO BE PAYABLE TO THE
LENDERS, TO THE LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES, EXCEPT TO THE EXTENT THAT THE BORROWER DEMONSTRATES THAT ANY
AMOUNTS PAID REPRESENT OVERPAYMENTS.


SECTION 2.13.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE
PLUS THE APPLICABLE RATE.


(B)  THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST (I) IN
THE CASE OF A EURODOLLAR REVOLVING LOAN, AT THE ADJUSTED LIBO RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE RATE, OR
(II) IN THE CASE OF A EURODOLLAR COMPETITIVE LOAN, AT THE LIBO RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS (OR MINUS, AS APPLICABLE) THE
MARGIN APPLICABLE TO SUCH LOAN.


(C)  EACH FIXED RATE LOAN SHALL BEAR INTEREST AT THE FIXED RATE APPLICABLE TO
SUCH LOAN.


(D)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2.0% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2.0% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


(E)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON TERMINATION
OF THE COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (D)
OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT
OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR REVOLVING LOAN
PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL
AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR
PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR REVOLVING
LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST
ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


(F)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE,
ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE PAYING AGENT, AND
SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:

(A)  THE PAYING AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING
THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST
PERIOD; OR

(B)  THE PAYING AGENT IS ADVISED BY THE REQUIRED LENDERS (OR, IN THE CASE OF A
EURODOLLAR COMPETITIVE LOAN, THE LENDER THAT IS REQUIRED TO MAKE SUCH LOAN) THAT
THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR LENDER) OF
MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH BORROWING FOR
SUCH INTEREST PERIOD;

then the Paying Agent shall give notice thereof to the Borrower and the Lenders
by telephone or telecopy as promptly as practicable thereafter and, until the
Paying Agent notifies the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective, (ii) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing and (iii) any request by the Borrower for a
Eurodollar Competitive Borrowing shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Borrower for Eurodollar Competitive Borrowings may be made to
Lenders that are not affected thereby and (B) if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.


SECTION 2.15.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBO RATE) OR ANY ISSUING BANK;

(II) IMPOSE ON ANY LENDER OR ISSUING BANK OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS OR FIXED RATE LOANS
MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN; OR

(III) SUBJECT ANY RECIPIENT TO ANY TAXES ON ITS LOANS, LOAN PRINCIPAL, LETTERS
OF CREDIT, COMMITMENTS, OR OTHER OBLIGATIONS, OR ITS DEPOSITS, RESERVES, OTHER
LIABILITIES OR CAPITAL ATTRIBUTABLE THERETO (OTHER THAN (A) INDEMNIFIED TAXES,
(B) EXCLUDED TAXES AND (B) OTHER CONNECTION TAXES ON GROSS OR NET INCOME,
PROFITS OR REVENUE (INCLUDING VALUE-ADDED OR SIMILAR TAXES));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan or
Fixed Rate Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender, an Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, Issuing Bank or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender, Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.


(B)  IF ANY LENDER OR ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW REGARDING
CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON SUCH LENDER’S OR ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR
ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR
THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER,
OR THE LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK, TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR ISSUING BANK OR SUCH LENDER’S OR ISSUING BANK’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH
LENDER’S OR ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR ISSUING BANK, AS
THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH
LENDER OR ISSUING BANK OR SUCH LENDER’S OR ISSUING BANK’S HOLDING COMPANY FOR
ANY SUCH REDUCTION SUFFERED.


(C)  A CERTIFICATE OF A LENDER OR AN ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR ISSUING BANK, AS THE CASE
MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER
RECEIPT THEREOF.


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE
BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR AN ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR ISSUING BANK, AS THE CASE
MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED
COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR ISSUING BANK’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 270‑DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF.


(E)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION, A LENDER SHALL
NOT BE ENTITLED TO COMPENSATION PURSUANT TO THIS SECTION IN RESPECT OF ANY
COMPETITIVE LOAN IF THE CHANGE IN LAW THAT WOULD OTHERWISE ENTITLE IT TO SUCH
COMPENSATION SHALL HAVE BEEN PUBLICLY ANNOUNCED PRIOR TO SUBMISSION OF THE
COMPETITIVE BID PURSUANT TO WHICH SUCH LOAN WAS MADE.


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OR FIXED RATE LOAN OTHER THAN ON THE LAST DAY
OF AN INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT), (B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY
OF THE INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT,
CONTINUE OR PREPAY ANY EURODOLLAR LOAN OR FIXED RATE LOAN ON THE DATE SPECIFIED
IN ANY NOTICE DELIVERED PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY
BE REVOKED UNDER SECTION 2.11(B) AND IS REVOKED IN ACCORDANCE THEREWITH),
(D) THE FAILURE TO BORROW ANY COMPETITIVE LOAN AFTER ACCEPTING THE COMPETITIVE
BID TO MAKE SUCH LOAN, OR (E) THE ASSIGNMENT OF ANY EURODOLLAR LOAN OR FIXED
RATE LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO
AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO SECTION 2.19, THEN, IN ANY
SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND
EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EURODOLLAR LOAN, SUCH
LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT
DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH
EVENT NOT OCCURRED, AT THE ADJUSTED LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO
SUCH LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR
SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH
PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER WOULD
BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A
COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR MARKET.  A
CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER
IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION SHALL BE DELIVERED TO THE
BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY
SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 30 DAYS AFTER
RECEIPT THEREOF.


SECTION 2.17.  WITHHOLDING OF TAXES; GROSS-UP.  (A)  EACH PAYMENT BY THE
BORROWER UNDER THIS AGREEMENT SHALL BE MADE WITHOUT WITHHOLDING FOR ANY TAXES,
UNLESS SUCH WITHHOLDING IS REQUIRED BY ANY LAW.  IF ANY WITHHOLDING AGENT
DETERMINES, IN ITS SOLE DISCRETION EXERCISED IN GOOD FAITH, THAT IT IS SO
REQUIRED TO WITHHOLD TAXES, THEN SUCH WITHHOLDING AGENT MAY SO WITHHOLD AND
SHALL TIMELY PAY THE FULL AMOUNT OF WITHHELD TAXES TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.  IF SUCH TAXES ARE INDEMNIFIED
TAXES, THEN THE AMOUNT PAYABLE BY THE BORROWER SHALL BE INCREASED AS NECESSARY
SO THAT, NET OF SUCH WITHHOLDING (INCLUDING SUCH WITHHOLDING APPLICABLE TO
ADDITIONAL AMOUNTS PAYABLE UNDER THIS SECTION), THE APPLICABLE RECIPIENT
RECEIVES THE AMOUNT IT WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING BEEN MADE.


(B)  PAYMENT OF OTHER TAXES BY THE BORROWER.  THE BORROWER SHALL TIMELY PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


(C)   EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(D)  INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY EACH
RECIPIENT FOR ANY INDEMNIFIED TAXES THAT ARE PAID OR PAYABLE BY SUCH RECIPIENT
IN CONNECTION WITH THIS AGREEMENT (INCLUDING AMOUNTS PAID OR PAYABLE UNDER THIS
SECTION 2.17(D)) AND ANY REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY IMPOSED
OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  THE INDEMNITY UNDER THIS
SECTION 2.17(D) SHALL BE PAID WITHIN 10 DAYS AFTER THE RECIPIENT DELIVERS TO THE
BORROWER A CERTIFICATE STATING THE AMOUNT OF ANY INDEMNIFIED TAXES SO PAID OR
PAYABLE BY SUCH RECIPIENT AND DESCRIBING THE BASIS FOR THE INDEMNIFICATION
CLAIM.  SUCH CERTIFICATE SHALL BE CONCLUSIVE OF THE AMOUNT SO PAID OR PAYABLE
ABSENT MANIFEST ERROR.  SUCH RECIPIENT SHALL DELIVER A COPY OF SUCH CERTIFICATE
TO THE ADMINISTRATIVE AGENT.


(E)  INDEMNIFICATION BY THE LENDERS.  EACH LENDER SHALL SEVERALLY INDEMNIFY THE
ADMINISTRATIVE AGENT FOR ANY TAXES (BUT, IN THE CASE OF ANY INDEMNIFIED TAXES,
ONLY TO THE EXTENT THAT THE BORROWER HAS NOT ALREADY INDEMNIFIED THE
ADMINISTRATIVE AGENT FOR SUCH INDEMNIFIED TAXES AND WITHOUT LIMITING THE
OBLIGATION OF THE BORROWER TO DO SO) ATTRIBUTABLE TO SUCH LENDER THAT ARE PAID
OR PAYABLE BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AGREEMENT AND ANY
REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  THE INDEMNITY UNDER THIS SECTION 2.17(E) SHALL BE PAID
WITHIN 10 DAYS AFTER THE ADMINISTRATIVE AGENT DELIVERS TO THE APPLICABLE LENDER
A CERTIFICATE STATING THE AMOUNT OF TAXES SO PAID OR PAYABLE BY THE
ADMINISTRATIVE AGENT.  SUCH CERTIFICATE SHALL BE CONCLUSIVE OF THE AMOUNT SO
PAID OR PAYABLE ABSENT MANIFEST ERROR.


(F)  STATUS OF LENDERS.  (I)  ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM,
OR REDUCTION OF, ANY APPLICABLE WITHHOLDING TAX WITH RESPECT TO ANY PAYMENTS
UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT,
AT THE TIME OR TIMES REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION REASONABLY REQUESTED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT, OR AT A REDUCED RATE OF, WITHHOLDING.  IN ADDITION, ANY LENDER, IF
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER
DOCUMENTATION PRESCRIBED BY LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT AS WILL ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO
DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO ANY WITHHOLDING (INCLUDING
BACKUP WITHHOLDING) OR INFORMATION REPORTING REQUIREMENTS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THE PRECEDING TWO SENTENCES, THE COMPLETION,
EXECUTION AND SUBMISSION OF SUCH DOCUMENTATION (OTHER THAN SUCH DOCUMENTATION
SET FORTH IN SECTION 2.17(F)(II)(A) THROUGH (E) BELOW) SHALL NOT BE REQUIRED IF
IN THE LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD SUBJECT
SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR EXPENSE OR WOULD MATERIALLY
PREJUDICE THE LEGAL OR COMMERCIAL POSITION OF SUCH LENDER.  UPON THE REASONABLE
REQUEST OF SUCH BORROWER OR THE ADMINISTRATIVE AGENT, ANY LENDER SHALL UPDATE
ANY FORM OR CERTIFICATION PREVIOUSLY DELIVERED PURSUANT TO THIS
SECTION 2.17(F).  IF ANY FORM OR CERTIFICATION PREVIOUSLY DELIVERED PURSUANT TO
THIS SECTION EXPIRES OR BECOMES OBSOLETE OR INACCURATE IN ANY RESPECT WITH
RESPECT TO A LENDER, SUCH LENDER SHALL PROMPTLY (AND IN ANY EVENT WITHIN 10 DAYS
AFTER SUCH EXPIRATION, OBSOLESCENCE OR INACCURACY) NOTIFY SUCH BORROWER AND THE
ADMINISTRATIVE AGENT IN WRITING OF SUCH EXPIRATION, OBSOLESCENCE OR INACCURACY
AND UPDATE THE FORM OR CERTIFICATION IF IT IS LEGALLY ELIGIBLE TO DO SO.

(II)  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF THE BORROWER IS A
U.S. PERSON, ANY LENDER WITH RESPECT TO SUCH BORROWER SHALL, IF IT IS LEGALLY
ELIGIBLE TO DO SO, DELIVER TO SUCH BORROWER AND THE ADMINISTRATIVE AGENT (IN
SUCH NUMBER OF COPIES REASONABLY REQUESTED BY SUCH BORROWER AND THE
ADMINISTRATIVE AGENT) ON OR PRIOR TO THE DATE ON WHICH SUCH LENDER BECOMES A
PARTY HERETO, DULY COMPLETED AND EXECUTED COPIES OF WHICHEVER OF THE FOLLOWING
IS APPLICABLE:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(III)  IF A PAYMENT MADE TO A LENDER UNDER THIS AGREEMENT WOULD BE SUBJECT TO
U.S. FEDERAL WITHHOLDING TAX IMPOSED BY FATCA IF SUCH LENDER WERE TO FAIL TO
COMPLY WITH THE APPLICABLE REPORTING REQUIREMENTS OF FATCA (INCLUDING THOSE
CONTAINED IN SECTION 1471(B) OR 1472(B) OF THE CODE, AS APPLICABLE), SUCH LENDER
SHALL DELIVER TO THE WITHHOLDING AGENT, AT THE TIME OR TIMES PRESCRIBED BY LAW
AND AT SUCH TIME OR TIMES REASONABLY REQUESTED BY THE WITHHOLDING AGENT, SUCH
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW (INCLUDING AS PRESCRIBED BY
SECTION 1471(B)(3)(C)(I) OF THE CODE) AND SUCH ADDITIONAL DOCUMENTATION
REASONABLY REQUESTED BY THE WITHHOLDING AGENT AS MAY BE NECESSARY FOR THE
WITHHOLDING AGENT TO COMPLY WITH ITS OBLIGATIONS UNDER FATCA, TO DETERMINE THAT
SUCH LENDER HAS OR HAS NOT COMPLIED WITH SUCH LENDER’S OBLIGATIONS UNDER FATCA
AND, AS NECESSARY, TO DETERMINE THE AMOUNT TO DEDUCT AND WITHHOLD FROM SUCH
PAYMENT.  SOLELY FOR PURPOSES OF THIS SECTION 2.17(F)(III), “FATCA” SHALL
INCLUDE ANY AMENDMENTS MADE TO FATCA AFTER THE DATE OF THIS AGREEMENT. 


(G)  TREATMENT OF CERTAIN REFUNDS.  IF ANY PARTY DETERMINES, IN ITS SOLE
DISCRETION EXERCISED IN GOOD FAITH, THAT IT HAS RECEIVED A REFUND OF ANY TAXES
AS TO WHICH IT HAS BEEN INDEMNIFIED PURSUANT TO THIS SECTION 2.17 (INCLUDING
ADDITIONAL AMOUNTS PAID PURSUANT TO THIS SECTION 2.17), IT SHALL PAY TO THE
INDEMNIFYING PARTY AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE UNDER THIS SECTION WITH RESPECT TO THE TAXES GIVING RISE
TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES (INCLUDING ANY TAXES) OF SUCH
INDEMNIFIED PARTY AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND).  SUCH INDEMNIFYING
PARTY, UPON THE REQUEST OF SUCH INDEMNIFIED PARTY, SHALL REPAY TO SUCH
INDEMNIFIED PARTY THE AMOUNT PAID TO SUCH INDEMNIFIED PARTY PURSUANT TO THE
PREVIOUS SENTENCE (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) IN THE EVENT SUCH INDEMNIFIED PARTY IS REQUIRED
TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS SECTION 2.17(G), IN NO EVENT WILL ANY INDEMNIFIED PARTY
BE REQUIRED TO PAY ANY AMOUNT TO ANY INDEMNIFYING PARTY PURSUANT TO THIS
SECTION 2.17(G) IF SUCH PAYMENT WOULD PLACE SUCH INDEMNIFIED PARTY IN A LESS
FAVORABLE POSITION (ON A NET AFTER-TAX BASIS) THAN SUCH INDEMNIFIED PARTY WOULD
HAVE BEEN IN IF THE INDEMNIFICATION PAYMENTS OR ADDITIONAL AMOUNTS GIVING RISE
TO SUCH REFUND HAD NEVER BEEN PAID.  THIS SECTION 2.17(G) SHALL NOT BE CONSTRUED
TO REQUIRE ANY INDEMNIFIED PARTY TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE
INDEMNIFYING PARTY OR ANY OTHER PERSON.


SECTION 2.18.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET‑OFFS. 
(A)  THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR
OF AMOUNTS PAYABLE UNDER SECTION 2.15, 2.16 OR 2.17, OR OTHERWISE) PRIOR TO
1:00 P.M., NEW YORK CITY TIME (OR, IN THE CASE OF AN AMOUNT PAYABLE IN AN
ALTERNATE CURRENCY, 1:00 P.M. LOCAL TIME AT THE PLACE OF PAYMENT), ON THE DATE
WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET‑OFF OR COUNTERCLAIM.  ANY
AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
PAYING AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS
DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE
MADE TO THE PAYING AGENT AT ITS OFFICES AT 270 PARK AVENUE, NEW YORK, NEW YORK
(OR, IN THE CASE OF PAYMENTS IN AN ALTERNATE CURRENCY, SUCH OTHER LOCATION AS
PROVIDED BELOW), EXCEPT PAYMENTS TO BE MADE DIRECTLY TO AN ISSUING BANK OR A
SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT
TO SECTIONS 2.15, 2.16, 2.17 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS
ENTITLED THERETO.  THE PAYING AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED
BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY
FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT
IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST,
INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL
PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS, EXCEPT AS EXPRESSLY PROVIDED HEREIN
WITH RESPECT TO ALTERNATE CURRENCY LETTERS OF CREDIT.  ALL PAYMENTS TO BE MADE
BY THE BORROWER IN AN ALTERNATE CURRENCY PURSUANT TO SECTION 2.06(M) SHALL BE
MADE IN SUCH ALTERNATE CURRENCY IN SUCH FUNDS AS MAY THEN BE CUSTOMARY FOR THE
SETTLEMENT OF INTERNATIONAL TRANSACTIONS IN SUCH ALTERNATE CURRENCY FOR THE
ACCOUNT OF THE APPLICABLE ISSUING BANK AT SUCH TIME AND AT SUCH PLACE AS SHALL
HAVE BEEN NOTIFIED BY SUCH ISSUING BANK TO THE BORROWER BY NOT LESS THAN FOUR
BUSINESS DAYS’ NOTICE.


(B)  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
PAYING AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


(C)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET‑OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS
RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE
AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS
AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY
ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO THE
EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS
ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER
OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS
PARAGRAPH SHALL APPLY).  THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO
THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER
ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE
AGAINST THE BORROWER RIGHTS OF SET‑OFF AND COUNTERCLAIM WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER
IN THE AMOUNT OF SUCH PARTICIPATION.


(D)  UNLESS THE PAYING AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR
TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE PAYING AGENT FOR THE ACCOUNT OF
THE LENDERS OR ANY ISSUING BANK HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT, THE PAYING AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON
SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO THE LENDERS OR SUCH ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT
DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN
EACH OF THE LENDERS OR THE APPLICABLE ISSUING BANK, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE PAYING AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY
FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING
THE DATE OF PAYMENT TO THE PAYING AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE PAYING AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


(E)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E), 2.07(B) OR 2.18(D), THEN THE PAYING
AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF),
APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE PAYING AGENT FOR THE ACCOUNT OF
SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL
SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH
LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS
PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE, IN THE FUTURE AND
(II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD
NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO
PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH
ANY SUCH DESIGNATION OR ASSIGNMENT.


(B)  IF (I) ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, (II) THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17,
(III) ANY LENDER IS A DECLINING LENDER OR A DEFAULTING LENDER OR (IV) ANY LENDER
HAS FAILED TO CONSENT TO A PROPOSED AMENDMENT, WAIVER OR MODIFICATION THAT UNDER
SECTION 9.02 REQUIRES THE CONSENT OF ALL THE LENDERS (OR EACH AFFECTED LENDER)
AND WITH RESPECT TO WHICH THE REQUIRED LENDERS SHALL HAVE GRANTED THEIR CONSENT,
THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH
LENDER AND THE PAYING AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(OTHER THAN ANY OUTSTANDING COMPETITIVE LOANS HELD BY IT) TO AN ASSIGNEE THAT
SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER
ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (A) THE BORROWER SHALL HAVE RECEIVED THE
PRIOR WRITTEN CONSENT OF THE PAYING AGENT, WHICH CONSENT SHALL NOT UNREASONABLY
BE WITHHELD, (B) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO
THE OUTSTANDING PRINCIPAL OF ITS LOANS (OTHER THAN COMPETITIVE LOANS) AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST
THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS), (C) IN THE CASE OF ANY
SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR
PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL
RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS, (D) IN THE CASE OF ANY
ASSIGNMENT RESULTING FROM A LENDER BEING A DECLINING LENDER, THE ASSIGNEE SHALL
HAVE AGREED TO THE APPLICABLE MATURITY DATE EXTENSION REQUEST AND (E) IN THE
CASE OF ANY SUCH ASSIGNMENT RESULTING FROM THE FAILURE TO PROVIDE A CONSENT, THE
ASSIGNEE SHALL HAVE GIVEN SUCH CONSENT.  A LENDER SHALL NOT BE REQUIRED TO MAKE
ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY
SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE
SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.  EACH PARTY HERETO AGREES THAT AN
ASSIGNMENT AND DELEGATION REQUIRED PURSUANT TO THIS PARAGRAPH MAY BE EFFECTED
PURSUANT TO AN ASSIGNMENT AND ASSUMPTION EXECUTED BY THE BORROWER, THE PAYING
AGENT AND THE ASSIGNEE AND THAT THE LENDER REQUIRED TO MAKE SUCH ASSIGNMENT AND
DELEGATION NEED NOT BE A PARTY THERETO.


SECTION 2.20.  INCREASE IN COMMITMENTS.  (A)    AT ANY TIME AFTER THE EFFECTIVE
DATE AND NO MORE THAN TWO TIMES DURING ANY CALENDAR YEAR, THE BORROWER MAY, BY
WRITTEN NOTICE TO THE PAYING AGENT (WHICH SHALL PROMPTLY DELIVER A COPY TO EACH
OF THE LENDERS), REQUEST AT ANY TIME OR FROM TIME TO TIME THAT THE TOTAL
COMMITMENTS BE INCREASED; PROVIDED THAT (I) THE AGGREGATE AMOUNT OF EACH SUCH
INCREASE PURSUANT TO THIS SECTION 2.20 SHALL NOT BE LESS THAN $20,000,000 AND
THE AGGREGATE AMOUNT OF ALL SUCH INCREASES PURSUANT TO THIS SECTION 2.20 SHALL
NOT EXCEED $250,000,000 (FOR AN AGGREGATE AMOUNT OF TOTAL COMMITMENTS OF UP TO
$1,750,000,000), (II) EACH SUCH REQUEST OF THE BORROWER SHALL BE DEEMED TO BE AN
OFFER TO EACH  LENDER TO INCREASE ITS COMMITMENT BY ITS APPLICABLE PERCENTAGE OF
THE PROPOSED INCREASED AMOUNT AND (III) EACH LENDER, IN ITS SOLE DISCRETION, MAY
EITHER (A) AGREE TO INCREASE ITS COMMITMENT BY ALL OR A PORTION OF THE OFFERED
AMOUNT OR (B) DECLINE TO INCREASE ITS COMMITMENT.  ANY SUCH NOTICE SHALL SET
FORTH THE AMOUNT OF THE REQUESTED INCREASE IN THE TOTAL COMMITMENTS AND THE DATE
ON WHICH SUCH INCREASE IS REQUESTED TO BECOME EFFECTIVE.  IN THE EVENT THAT THE
LENDERS SHALL HAVE AGREED TO INCREASE THEIR COMMITMENTS BY AN AGGREGATE AMOUNT
LESS THAN THE INCREASE IN THE TOTAL COMMITMENTS REQUESTED BY THE BORROWER, THE
BORROWER MAY ARRANGE FOR ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS (ANY
SUCH BANK OR OTHER FINANCIAL INSTITUTION BEING CALLED AN “AUGMENTING LENDER”),
WHICH MAY INCLUDE ANY LENDER, TO EXTEND COMMITMENTS OR INCREASE ITS EXISTING
COMMITMENT IN AN AGGREGATE AMOUNT EQUAL TO THE UNSUBSCRIBED AMOUNT; PROVIDED
THAT EACH AUGMENTING LENDER, IF NOT ALREADY A LENDER HEREUNDER, SHALL BE SUBJECT
TO THE APPROVAL OF THE PAYING AGENT (NOT TO BE UNREASONABLY WITHHELD). 
INCREASES OF COMMITMENTS AND NEW COMMITMENTS CREATED PURSUANT TO THIS PARAGRAPH
(A) SHALL BECOME EFFECTIVE UPON THE EXECUTION AND DELIVERY BY PARENT, THE
BORROWER, THE PAYING AGENT AND ANY LENDERS (INCLUDING ANY AUGMENTING LENDERS)
AGREEING TO INCREASE THEIR EXISTING COMMITMENTS OR EXTEND NEW COMMITMENTS, AS
THE CASE MAY BE, OF AN AGREEMENT PROVIDING FOR SUCH INCREASED OR ADDITIONAL
COMMITMENTS, SUBJECT TO THE SATISFACTION OF ANY CONDITIONS SET FORTH IN SUCH
AGREEMENT.  NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE TOTAL COMMITMENTS
(OR IN THE COMMITMENT OF ANY LENDER) SHALL BECOME EFFECTIVE UNDER THIS PARAGRAPH
(A) UNLESS, ON THE DATE OF SUCH INCREASE, THE CONDITIONS SET FORTH IN PARAGRAPHS
(A) AND (B) OF SECTIONS 4.02 SHALL BE SATISFIED (AS THOUGH A BORROWING WERE
BEING MADE ON SUCH DATE) AND THE PAYING AGENT SHALL HAVE RECEIVED A CERTIFICATE
TO THAT EFFECT DATED SUCH DATE AND EXECUTED BY A RESPONSIBLE OFFICER OR A
FINANCIAL OFFICER OF PARENT AND THE BORROWER.


(B)  AT THE TIME THAT ANY INCREASE IN THE TOTAL COMMITMENTS PURSUANT TO
PARAGRAPH (A) OF THIS SECTION 2.20 (A “COMMITMENT INCREASE”) BECOMES EFFECTIVE,
IF ANY REVOLVING LOANS ARE OUTSTANDING, THE BORROWER SHALL PREPAY THE AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING IN RESPECT OF SUCH REVOLVING LOANS IN ACCORDANCE
WITH SECTION 2.11 (THE “INITIAL LOANS”); PROVIDED THAT (I) NOTHING IN THIS
SECTION 2.20 SHALL PREVENT THE BORROWER FROM FUNDING THE PREPAYMENT OF INITIAL
LOANS WITH CONCURRENT REVOLVING LOANS HEREUNDER IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, GIVING EFFECT TO THE COMMITMENT INCREASE, AND (II)
NO SUCH PREPAYMENT SHALL BE REQUIRED IF, AFTER GIVING EFFECT TO THE COMMITMENT
INCREASE, EACH LENDER HAS THE SAME APPLICABLE PERCENTAGE AS IMMEDIATELY PRIOR TO
SUCH COMMITMENT INCREASE.


SECTION 2.21.  CURRENCY FLUCTUATIONS.  (A)  NOT LATER THAN 1:00 P.M., NEW YORK
CITY TIME, ON EACH CALCULATION DATE, IF THERE ARE ANY ALTERNATE CURRENCY LETTERS
OF CREDIT OUTSTANDING, (I) EACH ISSUING BANK THAT HAS OUTSTANDING ANY ALTERNATE
CURRENCY LETTER OF CREDIT OR LC DISBURSEMENT THEREUNDER SHALL DETERMINE THE
DOLLAR AMOUNT AS OF SUCH CALCULATION DATE OF EACH OUTSTANDING ALTERNATE CURRENCY
LETTER OF CREDIT ISSUED BY IT OR LC DISBURSEMENT THEREUNDER, AND SUCH ISSUING
BANK SHALL NOTIFY THE PAYING AGENT AND THE BORROWER OF EACH DOLLAR AMOUNT SO
DETERMINED AND THE RELEVANT SPOT EXCHANGE RATE USED BY IT TO MAKE SUCH
DETERMINATION AND (II) THE PAYING AGENT SHALL GIVE NOTICE TO THE LENDERS AND THE
BORROWER OF THE SPOT EXCHANGE RATES SO DETERMINED.  THE SPOT EXCHANGE RATES SO
DETERMINED SHALL BECOME EFFECTIVE ON THE FIRST BUSINESS DAY IMMEDIATELY
FOLLOWING THE RELEVANT CALCULATION DATE (A “RESET DATE”) AND (SUBJECT TO
SECTION 2.06(M)) SHALL REMAIN EFFECTIVE UNTIL THE NEXT SUCCEEDING RESET DATE.


(B)  NOT LATER THAN 5:00 P.M., NEW YORK CITY TIME, ON EACH RESET DATE AND THE
DATE OF EACH BORROWING OR ISSUANCE OF A LETTER OF CREDIT, IF THERE ARE ANY
ALTERNATE CURRENCY LETTERS OF CREDIT THEN OUTSTANDING, THE PAYING AGENT SHALL
(I) DETERMINE THE DOLLAR EQUIVALENT OF THE ALTERNATE CURRENCY LETTERS OF CREDIT
THEN OUTSTANDING (AFTER GIVING EFFECT TO ANY LOANS TO BE MADE OR REPAID ON SUCH
DATE) AND (II) NOTIFY THE LENDERS AND THE BORROWER OF THE RESULTS OF SUCH
DETERMINATION AND OF THE RESULTING TOTAL REVOLVING CREDIT EXPOSURES.


SECTION 2.22.  EXTENSION OF MATURITY DATE.  (A)  THE BORROWER MAY, BY DELIVERY
OF A WRITTEN REQUEST (A “MATURITY DATE EXTENSION REQUEST”) TO THE PAYING AGENT
(WHICH SHALL PROMPTLY DELIVER A COPY TO EACH OF THE LENDERS) NOT LESS THAN
30 DAYS AND NOT MORE THAN 90 DAYS PRIOR TO THE FIRST OR SECOND ANNIVERSARY OF
THE EFFECTIVE DATE, REQUEST THAT THE LENDERS EXTEND THE MATURITY DATE FOR AN
ADDITIONAL PERIOD OF ONE YEAR; PROVIDED THAT THERE SHALL BE NO MORE THAN TWO
EXTENSIONS OF THE MATURITY DATE PURSUANT TO THIS SECTION.


(B)  EACH LENDER SHALL, BY NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT
GIVEN NOT LATER THAN THE 20TH DAY AFTER THE DATE OF THE PAYING AGENT’S RECEIPT
OF THE BORROWER’S MATURITY DATE EXTENSION REQUEST (OR SUCH OTHER DATE AS THE
BORROWER AND THE PAYING AGENT MAY AGREE; SUCH DATE, THE “EXTENSION DATE”),
ADVISE THE BORROWER WHETHER OR NOT IT AGREES TO THE REQUESTED EXTENSION (EACH
LENDER AGREEING TO A REQUESTED EXTENSION BEING CALLED A “CONSENTING LENDER”, AND
EACH LENDER DECLINING TO AGREE TO A REQUESTED EXTENSION BEING CALLED A
“DECLINING LENDER”).  ANY LENDER THAT HAS NOT SO ADVISED THE BORROWER AND THE
PAYING AGENT BY SUCH EXTENSION DATE SHALL BE DEEMED TO HAVE DECLINED TO AGREE TO
SUCH EXTENSION AND SHALL BE A DECLINING LENDER.


(C)  IF LENDERS CONSTITUTING THE REQUIRED LENDERS SHALL HAVE AGREED TO A
MATURITY DATE EXTENSION REQUEST BY THE EXTENSION DATE, THEN THE MATURITY DATE
SHALL, AS TO THE CONSENTING LENDERS, BE EXTENDED TO THE FIRST ANNIVERSARY OF THE
MATURITY DATE THERETOFORE IN EFFECT.  THE DECISION TO AGREE OR WITHHOLD
AGREEMENT TO ANY MATURITY DATE EXTENSION REQUEST SHALL BE AT THE SOLE DISCRETION
OF EACH LENDER.  THE COMMITMENT OF ANY DECLINING LENDER SHALL TERMINATE ON THE
MATURITY DATE IN EFFECT PRIOR TO GIVING EFFECT TO ANY SUCH EXTENSION (SUCH
MATURITY DATE BEING CALLED THE “EXISTING MATURITY DATE”).  THE PRINCIPAL AMOUNT
OF ANY OUTSTANDING LOANS MADE BY DECLINING LENDERS, TOGETHER WITH ANY ACCRUED
INTEREST THEREON AND ANY ACCRUED FEES AND OTHER AMOUNTS PAYABLE TO OR FOR THE
ACCOUNT OF SUCH DECLINING LENDERS HEREUNDER, SHALL BE DUE AND PAYABLE ON THE
EXISTING MATURITY DATE, AND ON THE EXISTING MATURITY DATE THE BORROWER SHALL
ALSO MAKE SUCH OTHER PREPAYMENTS OF LOANS PURSUANT TO SECTION 2.11 AS SHALL BE
REQUIRED IN ORDER THAT, AFTER GIVING EFFECT TO THE TERMINATION OF THE
COMMITMENTS OF, AND ALL PAYMENTS TO, DECLINING LENDERS PURSUANT TO THIS
SENTENCE, THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE
PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE LOANS WOULD NOT EXCEED THE TOTAL
COMMITMENTS.


(D)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 2.22, THE BORROWER
SHALL HAVE THE RIGHT, PURSUANT TO SECTION 2.19(B), AT ANY TIME PRIOR TO THE
EXISTING MATURITY DATE, TO REPLACE A DECLINING LENDER WITH A LENDER OR OTHER
FINANCIAL INSTITUTION THAT WILL AGREE TO THE APPLICABLE MATURITY DATE EXTENSION
REQUEST, AND ANY SUCH REPLACEMENT LENDER SHALL FOR ALL PURPOSES CONSTITUTE A
CONSENTING LENDER.


(E)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 2.22, NO EXTENSION
OF THE MATURITY DATE PURSUANT TO THIS SECTION 2.22 SHALL BECOME EFFECTIVE
UNLESS, ON OR PROMPTLY FOLLOWING THE EXTENSION DATE, THE CONDITIONS SET FORTH IN
SECTION 4.02 SHALL BE SATISFIED (WITH ALL REFERENCES IN SUCH SECTION TO A
BORROWING BEING DEEMED TO BE REFERENCES TO SUCH EXTENSION AND WITHOUT GIVING
EFFECT TO THE PARENTHETICAL IN SECTION 4.02(A))  AND THE PAYING AGENT SHALL HAVE
RECEIVED A CERTIFICATE TO THAT EFFECT DATED THE EXTENSION DATE AND EXECUTED BY A
RESPONSIBLE OFFICER OR A FINANCIAL OFFICER OF EACH OF PARENT AND THE BORROWER.


SECTION 2.23.  DEFAULTING LENDERS.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IF ANY LENDER BECOMES A DEFAULTING LENDER, THEN THE
FOLLOWING PROVISIONS SHALL APPLY FOR SO LONG AS SUCH LENDER IS A DEFAULTING
LENDER:

(A)  FACILITY FEES SHALL CEASE TO ACCRUE ON THE UNUSED AMOUNT OF THE COMMITMENT
OF SUCH DEFAULTING LENDER PURSUANT TO SECTION 2.12(A);

(B)  THE COMMITMENT AND REVOLVING CREDIT EXPOSURE OF SUCH DEFAULTING LENDER
SHALL NOT BE INCLUDED IN DETERMINING WHETHER THE REQUIRED LENDERS OR ANY OTHER
REQUISITE LENDERS HAVE TAKEN OR MAY TAKE ANY ACTION HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT (INCLUDING ANY CONSENT TO ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION PURSUANT TO SECTION 9.02); PROVIDED THAT ANY AMENDMENT, WAIVER OR
OTHER MODIFICATION REQUIRING THE CONSENT OF ALL LENDERS OR ALL LENDERS AFFECTED
THEREBY SHALL, EXCEPT AS OTHERWISE PROVIDED IN SECTION 9.02, REQUIRE THE CONSENT
OF SUCH DEFAULTING LENDER IN ACCORDANCE WITH THE TERMS HEREOF;

(C)  IF ANY SWINGLINE EXPOSURE OR LC EXPOSURE EXISTS AT THE TIME SUCH LENDER
BECOMES A DEFAULTING LENDER THEN:

(I) THE SWINGLINE EXPOSURE AND LC EXPOSURE OF SUCH DEFAULTING LENDER SHALL BE
REALLOCATED AMONG THE NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES BUT ONLY TO THE EXTENT THAT THE SUM OF ALL NON-DEFAULTING
LENDERS’ REVOLVING EXPOSURES PLUS SUCH DEFAULTING LENDER’S SWINGLINE EXPOSURE
AND LC EXPOSURE DOES NOT EXCEED THE SUM OF ALL NON-DEFAULTING LENDERS’
COMMITMENTS;

(II) IF THE REALLOCATION DESCRIBED IN CLAUSE (I) ABOVE CANNOT, OR CAN ONLY
PARTIALLY, BE EFFECTED, THE BORROWER SHALL WITHIN ONE BUSINESS DAY FOLLOWING
NOTICE BY THE PAYING AGENT (A) FIRST, PREPAY THE PORTION OF SUCH DEFAULTING
LENDER’S SWINGLINE EXPOSURE THAT HAS NOT BEEN REALLOCATED AND (B) SECOND, CASH
COLLATERALIZE FOR THE BENEFIT OF THE ISSUING BANKS THE PORTION OF SUCH
DEFAULTING LENDER’S LC EXPOSURE THAT HAS NOT BEEN REALLOCATED IN ACCORDANCE WITH
THE PROCEDURES SET FORTH IN SECTION 2.06(J) FOR SO LONG AS SUCH LC EXPOSURE IS
OUTSTANDING;

(III) IF THE BORROWER CASH COLLATERALIZES ANY PORTION OF SUCH DEFAULTING
LENDER’S LC EXPOSURE PURSUANT TO CLAUSE (II) ABOVE, THE BORROWER SHALL NOT BE
REQUIRED TO PAY PARTICIPATION FEES TO SUCH DEFAULTING LENDER PURSUANT TO SECTION
2.12(B) WITH RESPECT TO SUCH PORTION OF SUCH DEFAULTING LENDER’S LC EXPOSURE FOR
SO LONG AS SUCH DEFAULTING LENDER’S LC EXPOSURE IS CASH COLLATERALIZED;

(IV) IF ANY PORTION OF THE LC EXPOSURE OF SUCH DEFAULTING LENDER IS REALLOCATED
PURSUANT TO CLAUSE (I) ABOVE, THEN THE FEES PAYABLE TO THE LENDERS PURSUANT TO
SECTIONS 2.12(A) AND 2.12(B) SHALL BE ADJUSTED TO GIVE EFFECT TO SUCH
REALLOCATION; AND

(V) IF ALL OR ANY PORTION OF SUCH DEFAULTING LENDER’S LC EXPOSURE IS NEITHER
REALLOCATED NOR CASH COLLATERALIZED PURSUANT TO CLAUSE (I) OR (II) ABOVE, THEN,
WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES OF ANY ISSUING BANK OR ANY OTHER
LENDER HEREUNDER, ALL FACILITY FEES THAT OTHERWISE WOULD HAVE BEEN PAYABLE TO
SUCH DEFAULTING LENDER (SOLELY WITH RESPECT TO THE PORTION OF SUCH DEFAULTING
LENDER’S COMMITMENT UTILIZED BY SUCH LC EXPOSURE) AND PARTICIPATION FEES PAYABLE
UNDER SECTION 2.12(B) WITH RESPECT TO SUCH DEFAULTING LENDER’S LC EXPOSURE SHALL
BE PAYABLE TO THE ISSUING BANKS (AND ALLOCATED AMONG THEM RATABLY BASED ON THE
AMOUNT OF SUCH DEFAULTING LENDER’S LC EXPOSURE ATTRIBUTABLE TO LETTERS OF CREDIT
ISSUED BY EACH ISSUING BANK) UNTIL AND TO THE EXTENT THAT SUCH LC EXPOSURE IS
REALLOCATED AND/OR CASH COLLATERALIZED; AND

(D)  SO LONG AS SUCH LENDER IS A DEFAULTING LENDER, THE SWINGLINE LENDER SHALL
NOT BE REQUIRED TO FUND ANY SWINGLINE LOAN AND NO ISSUING BANK SHALL BE REQUIRED
TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF CREDIT, UNLESS IN EACH CASE IT IS
SATISFIED THAT THE RELATED EXPOSURE AND THE DEFAULTING LENDER’S THEN OUTSTANDING
SWINGLINE EXPOSURE OR LC EXPOSURE, AS APPLICABLE, WILL BE FULLY COVERED BY THE
COMMITMENTS OF THE NON-DEFAULTING LENDERS AND/OR CASH COLLATERAL PROVIDED BY THE
BORROWER IN ACCORDANCE WITH SECTION 2.23(C), AND PARTICIPATING INTERESTS IN ANY
SUCH FUNDED SWINGLINE LOAN OR IN ANY SUCH ISSUED, AMENDED, REVIEWED OR EXTENDED
LETTER OF CREDIT WILL BE ALLOCATED AMONG THE NON-DEFAULTING LENDERS IN A MANNER
CONSISTENT WITH SECTION 2.23(C)(I) (AND SUCH DEFAULTING LENDER SHALL NOT
PARTICIPATE THEREIN).

In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan, and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

In the event that the Paying Agent, the Borrower, the Swingline Lender and each
Issuing Bank each agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Paying Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.


ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Parent and the Borrower represents and warrants to the Lenders that:


SECTION 3.01.  ORGANIZATION.  EACH OF PARENT AND THE BORROWER IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION.


SECTION 3.02.  POWERS; AUTHORIZATION; NO CONFLICTS; ENFORCEABILITY.  THE
TRANSACTIONS ARE WITHIN EACH LOAN PARTY’S CORPORATE POWERS, HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND DO NOT CONTRAVENE (A) ANY LOAN
PARTY’S CHARTER OR BY‑LAWS OR (B) LAW OR ANY CONTRACTUAL RESTRICTION BINDING ON
OR AFFECTING ANY LOAN PARTY.  THIS AGREEMENT HAS BEEN, AND EACH OF THE OTHER
LOAN DOCUMENTS TO WHICH ANY LOAN PARTY IS TO BE A PARTY WHEN DELIVERED HEREUNDER
WILL HAVE BEEN, DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY THAT IS A PARTY
HERETO OR THERETO, AS APPLICABLE.  THIS AGREEMENT IS, AND EACH OF THE OTHER LOAN
DOCUMENTS TO WHICH ANY LOAN PARTY IS TO BE A PARTY WHEN DELIVERED WILL BE, THE
LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN PARTY THAT IS A PARTY HERETO OR
THERETO, AS APPLICABLE, ENFORCEABLE AGAINST EACH SUCH LOAN PARTY IN ACCORDANCE
WITH ITS TERMS.


SECTION 3.03.  APPROVALS.  NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND
NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER THIRD PARTY
IS REQUIRED FOR THE DUE EXECUTION, DELIVERY AND PERFORMANCE BY ANY LOAN PARTY OF
ANY LOAN DOCUMENT TO WHICH IT IS TO BE A PARTY, THE BORROWING OF THE LOANS, THE
USE OF THE PROCEEDS THEREOF OR THE ISSUANCE OF LETTERS OF CREDIT HEREUNDER.


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE. 
(A)  THE CONSOLIDATED BALANCE SHEET OF PARENT AND ITS SUBSIDIARIES AS AT JANUARY
29, 2011, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF
PARENT AND ITS SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED, ACCOMPANIED BY AN
OPINION OF KPMG LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AND THE CONSOLIDATED
BALANCE SHEET OF PARENT AND ITS SUBSIDIARIES AS AT MAY 1, 2011, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF PARENT AND ITS SUBSIDIARIES
FOR THE THREE MONTHS THEN ENDED, DULY CERTIFIED BY A FINANCIAL OFFICER OF
PARENT, COPIES OF WHICH HAVE BEEN FURNISHED TO THE LENDERS, FAIRLY PRESENT,
SUBJECT, IN THE CASE OF SAID BALANCE SHEET AS AT MAY 1, 2011, AND SAID
STATEMENTS OF INCOME AND CASH FLOWS FOR THE THREE MONTHS THEN ENDED, TO YEAR-END
AUDIT ADJUSTMENTS, THE CONSOLIDATED FINANCIAL CONDITION OF PARENT AND ITS
SUBSIDIARIES AS AT SUCH DATES AND THE CONSOLIDATED RESULTS OF THE OPERATIONS OF
PARENT AND ITS SUBSIDIARIES FOR THE PERIODS ENDED ON SUCH DATES, ALL IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.


(B)  SINCE JANUARY 29, 2011, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE,
PROPERTIES OR PROSPECTS OF PARENT AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


SECTION 3.05.  LITIGATION.  THERE IS NO PENDING OR THREATENED ACTION, SUIT,
INVESTIGATION, LITIGATION OR PROCEEDING AFFECTING PARENT OR ANY SUBSIDIARY
PENDING OR THREATENED BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR THAT
(A) WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT OR (B) PURPORTS
TO AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 3.06.  INVESTMENT COMPANY STATUS.  NONE OF THE LOAN PARTIES IS AN
“INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940.


SECTION 3.07.  ERISA.  (A)  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR WITH RESPECT TO ANY PLAN THAT HAS RESULTED IN OR IS REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)  NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED OR IS REASONABLY
EXPECTED TO INCUR ANY WITHDRAWAL LIABILITY TO ANY MULTIEMPLOYER PLAN THAT COULD
BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(C)  EACH PLAN SATISFIES THE FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA AND
THERE HAS BEEN NO CHANGE IN THE FUNDING STATUS OF ANY SUCH PLAN SINCE THE LAST
ANNUAL ACTUARIAL VALUATION DATE THAT WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 3.08.  BLOOMINGDALE’S LEASE.  (A)  AS OF DECEMBER 18, 2008, IF THE
GUARANTEE AGREEMENT HAD BEEN IN EFFECT AND THE BLOOMINGDALE’S PARTIES HAD BEEN
PARTY THERETO, THE AMOUNT OF THEIR MAXIMUM LIABILITY UNDER THE GUARANTEE
AGREEMENT WOULD HAVE EXCEEDED $500,000,000.


(B)  NOTWITHSTANDING THE FOREGOING, THE REPRESENTATION MADE PURSUANT TO THIS
SECTION 3.08 SHALL NOT APPLY FOLLOWING THE SUBSIDIARY GUARANTEE TERMINATION
DATE.


ARTICLE IV

CONDITIONS


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING BANKS TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED
(OR WAIVED IN ACCORDANCE WITH SECTION 9.02):

(A)  THE PAYING AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM EACH PARTY
HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY
OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE PAYING AGENT (WHICH MAY INCLUDE
FACSIMILE OR OTHER ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.

(B)  THE PAYING AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM PARENT, THE
BORROWER AND EACH SUBSIDIARY LOAN PARTY AS OF THE EFFECTIVE DATE, EITHER (I) A
COUNTERPART OF THE GUARANTEE AGREEMENT (IN THE FORM ATTACHED HERETO AS
EXHIBIT B) SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY
TO THE PAYING AGENT (WHICH MAY INCLUDE FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THE GUARANTEE AGREEMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THE GUARANTEE AGREEMENT.

(C)  THE PAYING AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION (ADDRESSED
TO THE PAYING AGENT AND THE LENDERS AND DATED AS OF THE EFFECTIVE DATE) OF (I)
JONES DAY, COUNSEL TO THE LOAN PARTIES AND (II) DENNIS J. BRODERICK, THE GENERAL
COUNSEL OF THE PARENT, IN EACH CASE COVERING SUCH MATTERS RELATING TO THE LOAN
PARTIES, THE TRANSACTIONS OR THE LOAN DOCUMENTS AS THE REQUIRED LENDERS OR
PAYING AGENT SHALL REASONABLY REQUEST.  PARENT AND THE BORROWER HEREBY REQUEST
SUCH COUNSEL TO DELIVER SUCH OPINIONS.

(D)  THE PAYING AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE
PAYING AGENT OR ITS COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION,
EXISTENCE AND GOOD STANDING OF THE LOAN PARTIES AND THE AUTHORIZATION OF THE
TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE LOAN PARTIES, THE
TRANSACTIONS OR THE LOAN DOCUMENTS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO
THE PAYING AGENT AND ITS COUNSEL, INCLUDING ALL DOCUMENTATION AND OTHER
INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR
CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE PATRIOT
ACT.

(E)  THE REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES SET FORTH IN THE
LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE
EFFECTIVE DATE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AS OF THE
EFFECTIVE DATE AND THE PAYING AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
EFFECTIVE DATE AND SIGNED BY A RESPONSIBLE OFFICER OR A FINANCIAL OFFICER OF
PARENT AND THE BORROWER, CONFIRMING THE FOREGOING.

(F)  THE PAYING AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED,
REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED
OR PAID BY THE BORROWER UNDER THE LOAN DOCUMENTS.

(G)  PRIOR TO OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE SATISFACTION OF THE
CONDITIONS SET FORTH HEREIN ON THE EFFECTIVE DATE, ALL AMOUNTS OWING UNDER THE
EXISTING CREDIT AGREEMENT SHALL HAVE BEEN OR SHALL BE PAID IN FULL AND THE
COMMITMENTS THEREUNDER SHALL HAVE BEEN OR SHALL BE TERMINATED, AND THE PAYING
AGENT SHALL HAVE RECEIVED REASONABLY SATISFACTORY EVIDENCE THEREOF.

The Paying Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.  Notwithstanding the
foregoing, the obligations of the Lenders to make Loans and of any Issuing Bank
to issue any Letter of Credit and the incorporation of the Existing Letters of
Credit as Letters of Credit hereunder shall not become effective unless each of
the foregoing conditions is satisfied or waived prior to 5:00 p.m., New York
City time, on June 22, 2011 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING, AND OF AN ISSUING BANK TO ISSUE, AMEND, RENEW
OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:

(A)  THE REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES SET FORTH IN THIS
AGREEMENT (OTHER THAN THOSE IN SECTION 3.04(B) AND CLAUSE (A) OF SECTION 3.05,
AT SUCH TIMES WHEN THE PUBLIC DEBT RATINGS ARE BAA3 AND BBB- OR BETTER,
RESPECTIVELY) SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING
OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE.

(B)  AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 


ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Parent and the Borrower
covenants and agrees with the Lenders that:


SECTION 5.01.  FINANCIAL STATEMENTS; RATINGS CHANGE AND OTHER INFORMATION. 
PARENT OR THE BORROWER WILL FURNISH TO THE PAYING AGENT AND EACH LENDER:

(A)  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR OF PARENT, A COPY OF THE ANNUAL AUDIT REPORT FOR SUCH YEAR FOR
PARENT AND ITS CONSOLIDATED SUBSIDIARIES, CONTAINING A CONSOLIDATED BALANCE
SHEET OF PARENT AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH FISCAL
YEAR AND CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF PARENT AND ITS
CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL YEAR, IN EACH CASE ACCOMPANIED BY AN
OPINION BY KPMG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION
AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) AND
CERTIFICATES OF A FINANCIAL OFFICER OF PARENT (I) AS TO COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT, (II) SETTING FORTH IN REASONABLE DETAIL THE THEN
APPLICABLE PUBLIC DEBT RATINGS AND THE INTEREST COVERAGE RATIO AND THE LEVERAGE
RATIO AS OF THE END OF SUCH FISCAL YEAR AND THE CALCULATIONS NECESSARY TO
DEMONSTRATE COMPLIANCE WITH SECTIONS 6.05 AND 6.06 AS OF THE END OF SUCH FISCAL
YEAR AND (III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF
HAS OCCURRED SINCE THE DATE OF THE LAST CONSOLIDATED FINANCIAL STATEMENTS OF
PARENT AND ITS CONSOLIDATED SUBSIDIARIES REFERRED TO IN SECTION 3.04(A) THAT
MATERIALLY AFFECTS THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE AND,
IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE
FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

(B)  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END OF EACH
OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF PARENT, A CONSOLIDATED
BALANCE SHEET OF PARENT AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH
QUARTER AND CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF PARENT AND ITS
CONSOLIDATED SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS
FISCAL YEAR OF PARENT AND ENDING WITH THE END OF SUCH QUARTER, DULY CERTIFIED
(SUBJECT TO YEAR-END AUDIT ADJUSTMENTS) BY A FINANCIAL OFFICER OF PARENT AS
HAVING BEEN PREPARED IN ACCORDANCE WITH GAAP, AND CERTIFICATES OF A FINANCIAL
OFFICER OF PARENT  (I) AS TO COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, (II)
SETTING FORTH IN REASONABLE DETAIL THE THEN APPLICABLE PUBLIC DEBT RATINGS AND
THE INTEREST COVERAGE RATIO AND THE LEVERAGE RATIO AS OF THE END OF SUCH FISCAL
QUARTER AND THE CALCULATIONS NECESSARY TO DEMONSTRATE COMPLIANCE WITH
SECTIONS 6.05 AND 6.06 AS OF THE END OF SUCH FISCAL QUARTER AND (III) STATING
WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE
DATE OF THE LAST CONSOLIDATED FINANCIAL STATEMENTS OF PARENT AND ITS
CONSOLIDATED SUBSIDIARIES REFERRED TO IN SECTION 3.04(A) THAT MATERIALLY AFFECTS
THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE AND, IF ANY SUCH CHANGE
HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS
ACCOMPANYING SUCH CERTIFICATE;

(C)  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE DAYS AFTER ANY RESPONSIBLE
OFFICER BECOMES AWARE OF THE OCCURRENCE OF A DEFAULT OR AN EVENT, DEVELOPMENT OR
CIRCUMSTANCE THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, IN EACH CASE CONTINUING ON THE DATE OF SUCH STATEMENT, A
STATEMENT OF A FINANCIAL OFFICER OF PARENT OR THE BORROWER SETTING FORTH DETAILS
OF SUCH DEFAULT, EVENT, DEVELOPMENT OR OTHER CIRCUMSTANCE (INCLUDING THE
ANTICIPATED EFFECT THEREOF) AND THE ACTION THAT PARENT OR THE BORROWER HAS TAKEN
AND PROPOSES TO TAKE WITH RESPECT THERETO;

(D)  PROMPTLY AFTER THE SENDING THEREOF, COPIES OF ALL REPORTS THAT PARENT OR
THE BORROWER SENDS TO ANY OF THE HOLDERS OF ANY CLASS OF ITS OUTSTANDING
SECURITIES;

(E)  PROMPTLY AFTER THE COMMENCEMENT THEREOF, NOTICE OF ALL ACTIONS, SUITS,
INVESTIGATIONS, LITIGATION AND PROCEEDINGS BEFORE ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR AFFECTING PARENT OR ANY SUBSIDIARY OF THE TYPE DESCRIBED IN
SECTION 3.05;

(F)  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER ANY
CHANGE IN EITHER PUBLIC DEBT RATING, A CERTIFICATE OF A FINANCIAL OFFICER OF
PARENT SETTING FORTH SUCH PUBLIC DEBT RATING;

(G)  CONCURRENTLY WITH ANY FINANCIAL STATEMENTS DELIVERED UNDER CLAUSE (A)
ABOVE, AN ANNUAL FINANCIAL FORECAST FOR PARENT AND ITS CONSOLIDATED SUBSIDIARIES
FOR THE SUBSEQUENT FISCAL YEAR (INCLUDING A CONSOLIDATED BALANCE SHEET OF PARENT
AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF PARENT AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH FISCAL YEAR); AND

(H)  SUCH OTHER INFORMATION RESPECTING THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF PARENT OR ANY
SUBSIDIARY AS ANY LENDER THROUGH EITHER ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME REASONABLY REQUEST.

                        THE BORROWER AND PARENT ALSO AGREE THAT PROMPTLY AFTER
ANY REPORT OR REGISTRATION STATEMENT, OTHER THAN A REGISTRATION STATEMENT ON
FORM S‑8 OR ANY SUCCESSOR FORM THERETO, IS FILED BY PARENT OR ANY SUBSIDIARY
WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE
A COPY THEREOF WILL BE MADE AVAILABLE ON PARENT’S WEBSITE.


SECTION 5.02.  EXISTENCE.  PARENT WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES
TO, PRESERVE AND MAINTAIN, ITS CORPORATE EXISTENCE, RIGHTS (CHARTER AND
STATUTORY), PERMITS, LICENSES, APPROVALS, PRIVILEGES AND FRANCHISES, EXCEPT,
WITH RESPECT TO SUCH RIGHTS, PERMITS, LICENSES, APPROVALS, PRIVILEGES AND
FRANCHISES, WHERE THE FAILURE TO DO SO COULD NOT BE REASONABLY EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT; PROVIDED THAT PARENT AND THE SUBSIDIARIES MAY
CONSUMMATE ANY MERGER OR CONSOLIDATION PERMITTED UNDER SECTION 6.03 AND,
PROVIDED, FURTHER, THAT, UNLESS REQUIRED IN ORDER TO COMPLY WITH SECTION 6.03,
NEITHER PARENT NOR ANY SUBSIDIARY SHALL BE REQUIRED TO PRESERVE OR MAINTAIN
(I) THE CORPORATE EXISTENCE OF ANY MINOR SUBSIDIARY IF THE BOARD OF DIRECTORS OF
THE PARENT OF SUCH MINOR SUBSIDIARY, OR AN EXECUTIVE OFFICER OF SUCH PARENT TO
WHOM SUCH BOARD OF DIRECTORS HAS DELEGATED THE REQUISITE AUTHORITY, SHALL
DETERMINE THAT THE PRESERVATION AND MAINTENANCE THEREOF IS NO LONGER DESIRABLE
IN THE CONDUCT OF THE BUSINESS OF SUCH PARENT AND THAT THE LOSS THEREOF IS NOT
DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO PARENT, THE BORROWER, SUCH PARENT,
THE PAYING AGENT, THE ISSUING BANKS OR THE LENDERS OR (II) ANY RIGHT, PERMIT,
LICENSE, APPROVAL, PRIVILEGE OR FRANCHISE IF THE BOARD OF DIRECTORS OF PARENT OR
SUCH SUBSIDIARY SHALL DETERMINE THAT THE PRESERVATION THEREOF IS NO LONGER
DESIRABLE IN THE CONDUCT OF THE BUSINESS OF PARENT OR SUCH SUBSIDIARY, AS THE
CASE MAY BE, AND THAT THE LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL
RESPECT TO PARENT, SUCH SUBSIDIARY, THE PAYING AGENT, THE ISSUING BANKS OR THE
LENDERS.


SECTION 5.03.  PAYMENT OF OBLIGATIONS.  PARENT WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, PAY AND DISCHARGE, BEFORE THE SAME SHALL BECOME DELINQUENT,
(A) ALL TAXES IMPOSED UPON IT OR UPON ITS PROPERTY AND (B) ALL LAWFUL CLAIMS
THAT, IF UNPAID, MIGHT BY LAW BECOME A LIEN UPON ITS PROPERTY; PROVIDED THAT
NEITHER PARENT NOR ANY SUBSIDIARY SHALL BE REQUIRED TO PAY OR DISCHARGE ANY SUCH
TAX OR CLAIM (I) THAT IS BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS
AND AS TO WHICH APPROPRIATE RESERVES ARE BEING MAINTAINED, UNLESS AND UNTIL ANY
LIEN RESULTING THEREFROM ATTACHES TO ITS PROPERTY AND BECOMES ENFORCEABLE
AGAINST ITS OTHER CREDITORS AND (II) IF SUCH NON-PAYMENTS, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


SECTION 5.04.  MAINTENANCE OF PROPERTIES; INSURANCE.  (A)  EXCEPT WHERE THE
FAILURE TO DO SO, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, PARENT WILL, AND WILL
CAUSE EACH OF THE SUBSIDIARIES TO, MAINTAIN AND PRESERVE ALL OF ITS PROPERTIES
THAT ARE USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


(B)  PARENT WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, MAINTAIN INSURANCE
WITH RESPONSIBLE AND REPUTABLE INSURANCE COMPANIES OR ASSOCIATIONS IN SUCH
AMOUNTS AND COVERING SUCH RISKS AS IS USUALLY CARRIED BY COMPANIES ENGAGED IN
SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN THE SAME GENERAL AREAS IN
WHICH PARENT OR SUCH SUBSIDIARY OPERATES, EXCEPT WHERE FAILURE TO MAINTAIN SUCH
INSURANCE COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.05.  BOOKS AND RECORDS; INSPECTION RIGHTS.  (A)   PARENT WILL, AND
WILL CAUSE EACH OF THE SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT
IN SUCH DETAIL AS IS NECESSARY TO ALLOW THE DELIVERY OF THE REPORTS REQUIRED BY
SECTION 5.01, IN WHICH FULL AND CORRECT ENTRIES SHALL BE MADE OF ALL FINANCIAL
TRANSACTIONS AND THE ASSETS AND BUSINESS OF PARENT AND ITS CONSOLIDATED
SUBSIDIARIES IN ACCORDANCE WITH GAAP.


(B)  PARENT WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, AT ANY REASONABLE
TIME AND FROM TIME TO TIME, UPON REASONABLE NOTICE, PERMIT ANY AGENT OR ANY OF
THE LENDERS OR ANY AGENTS OR REPRESENTATIVES THEREOF, TO EXAMINE THE RECORDS AND
BOOKS OF ACCOUNT OF, AND VISIT THE PROPERTIES OF, PARENT OR ANY SUBSIDIARY AND
TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF PARENT OR ANY SUBSIDIARY WITH
ANY OF THEIR FINANCIAL OFFICERS.


SECTION 5.06.  COMPLIANCE WITH LAWS.  PARENT WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE LAWS,
RULES, REGULATIONS AND ORDERS (INCLUDING ERISA AND ENVIRONMENTAL LAWS), EXCEPT,
IN ANY CASE, WHERE THE FAILURE SO TO COMPLY, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.07.  USE OF PROCEEDS AND LETTERS OF CREDIT.  THE PROCEEDS OF THE LOANS
WILL BE USED ONLY FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES.  NO PART
OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR
ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD,
INCLUDING REGULATIONS T, U AND X.  LETTERS OF CREDIT WILL BE ISSUED ONLY FOR
GENERAL CORPORATE PURPOSES.


SECTION 5.08.  ADDITIONAL SUBSIDIARIES.  (A)  IF ANY ADDITIONAL SUBSIDIARY LOAN
PARTY IS FORMED OR ACQUIRED AFTER THE EFFECTIVE DATE THEN, THE BORROWER WILL
PROMPTLY, BUT IN NO EVENT LATER THAN FIVE BUSINESS DAYS AFTER SUCH FORMATION OR
ACQUISITION, CAUSE SUCH SUBSIDIARY LOAN PARTY TO EXECUTE AND DELIVER A
SUPPLEMENT TO THE GUARANTEE AGREEMENT THEREBY BECOMING A GUARANTOR IN ACCORDANCE
WITH THE TERMS OF THE GUARANTEE AGREEMENT.


(B)  IF REQUESTED BY EITHER OF THE ADMINISTRATIVE AGENTS, THE BORROWER WILL
PROVIDE TO THE ADMINISTRATIVE AGENTS SUCH EVIDENCE OF AUTHORITY AND LEGAL
OPINIONS REGARDING ANY EXECUTION AND DELIVERY OF A SUPPLEMENT TO THE GUARANTEE
AGREEMENT BY A SUBSIDIARY LOAN PARTY AS PROVIDED ABOVE, AS EITHER ADMINISTRATIVE
AGENT SHALL REASONABLY REQUEST.


(C)  NOTWITHSTANDING THE FOREGOING, THE REQUIREMENTS OF THIS SECTION 5.08 SHALL
NOT APPLY FOLLOWING THE SUBSIDIARY GUARANTEE TERMINATION DATE.


SECTION 5.09.  CORPORATE EXISTENCE; INVENTORY RECORDKEEPING.  (A)  PARENT AND
THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY LOAN PARTY TO, MAINTAIN THE
CORPORATE OR LIMITED LIABILITY COMPANY, AS APPLICABLE, EXISTENCE OF EACH
SUBSIDIARY LOAN PARTY (SUBJECT TO THE EXCEPTIONS SET FORTH IN SECTION 5.02) AND
ENSURE THAT EACH SUBSIDIARY LOAN PARTY OBSERVES ALL CORPORATE OR LIMITED
LIABILITY COMPANY REQUIREMENTS, PROCEDURES, AND FORMALITIES CONSISTENT WITH ITS
STATUS AS A VALIDLY EXISTING CORPORATION OR LIMITED LIABILITY COMPANY, AS
APPLICABLE.


                        (B)  PARENT AND THE BORROWER WILL MAINTAIN A SYSTEM OF
INVENTORY RECORDKEEPING UNDER WHICH THE LOCATION AND SALES OF INVENTORY ARE
TRACKED BY INDIVIDUAL STORE LOCATION PURSUANT TO WHICH THE INVENTORY OWNED BY
EACH SUBSIDIARY LOAN PARTY MAY BE SEPARATELY DETERMINED.


                        (C)  PARENT AND THE BORROWER WILL, OR WILL CAUSE EACH
SUBSIDIARY LOAN PARTY TO, MAINTAIN A RECORDKEEPING SYSTEM PURSUANT TO WHICH THE
ASSETS AND LIABILITIES OF EACH SUBSIDIARY LOAN PARTY MAY BE SEPARATELY
DETERMINED IN ACCORDANCE WITH GAAP.


                        (D)  NOTWITHSTANDING THE FOREGOING, THE REQUIREMENTS OF
THIS SECTION 5.09 SHALL NOT APPLY FOLLOWING THE SUBSIDIARY GUARANTEE TERMINATION
DATE.


ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Parent and the Borrower covenants and agrees with
the Lenders that:


SECTION 6.01.  SUBSIDIARY INDEBTEDNESS.  PARENT WILL NOT PERMIT ANY SUBSIDIARY
(OTHER THAN THE BORROWER) TO CREATE, ASSUME OR SUFFER TO EXIST, ANY
INDEBTEDNESS, OTHER THAN:

(A)  INDEBTEDNESS OWED TO PARENT OR TO A WHOLLY OWNED SUBSIDIARY; PROVIDED THAT,
PRIOR TO THE SUBSIDIARY GUARANTEE TERMINATION DATE, ANY SUCH INDEBTEDNESS OWED
BY A SUBSIDIARY LOAN PARTY SHALL BE SUBORDINATED TO SUCH SUBSIDIARY LOAN PARTY’S
GUARANTEE OF THE OBLIGATIONS ON THE TERMS SET FORTH ON SCHEDULE B TO THE
GUARANTEE AGREEMENT;

(B)  INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE (WHETHER SUCH INDEBTEDNESS IS
INDEBTEDNESS OF A SUBSIDIARY OF PARENT OR A SUBSIDIARY OF THE BORROWER) AND
DESCRIBED ON SCHEDULE 6.01 (THE “EXISTING INDEBTEDNESS”), AND ANY INDEBTEDNESS
EXTENDING THE MATURITY OF, OR REFUNDING OR REFINANCING, IN WHOLE OR IN PART, THE
EXISTING INDEBTEDNESS; PROVIDED THAT THE PRINCIPAL AMOUNT OF SUCH EXISTING
INDEBTEDNESS SHALL NOT BE INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF
OUTSTANDING IMMEDIATELY PRIOR TO SUCH EXTENSION, REFUNDING OR REFINANCING, AND
THE DIRECT AND CONTINGENT OBLIGORS THEREFOR SHALL NOT BE CHANGED AS A RESULT OF,
OR IN CONNECTION WITH, SUCH EXTENSION, REFUNDING OR REFINANCING;

(C)  ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION OR SIMILAR
TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS;

(D)  INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF
THAT IS EXISTING AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY (OTHER THAN
INDEBTEDNESS INCURRED SOLELY IN CONTEMPLATION OF SUCH PERSON BECOMING A
SUBSIDIARY) AND ANY INDEBTEDNESS EXTENDING THE MATURITY OF, OR REFUNDING OR
REFINANCING, SUCH INDEBTEDNESS, IN WHOLE OR IN PART; PROVIDED THAT THE PRINCIPAL
AMOUNT OF SUCH INDEBTEDNESS SHALL NOT BE INCREASED ABOVE THE PRINCIPAL AMOUNT
THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH EXTENSION, REFUNDING OR
REFINANCING, AND THE DIRECT AND CONTINGENT OBLIGORS THEREFOR SHALL NOT BE
CHANGED AS A RESULT OF, OR IN CONNECTION WITH, SUCH EXTENSION, REFUNDING OR
REFINANCING; AND

(E)  OTHER INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING
NOT TO EXCEED 10.0% OF CONSOLIDATED NET WORTH (DETERMINED AS OF THE END OF THE
MOST RECENT FISCAL QUARTER OF PARENT FOR WHICH FINANCIAL STATEMENTS SHALL HAVE
BEEN OR WERE REQUIRED TO BE DELIVERED UNDER SECTION 5.01).


SECTION 6.02.  LIENS.  PARENT WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY OF
ITS ASSETS OF ANY CHARACTER (INCLUDING ACCOUNTS) WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, OR ASSIGN ANY ACCOUNTS OR OTHER RIGHT TO RECEIVE INCOME, EXCEPT:

(A)  LIENS CREATED OR EXISTING UNDER THE LOAN DOCUMENTS;

(B)  PERMITTED ENCUMBRANCES;

(C)  THE LIENS EXISTING ON THE EFFECTIVE DATE AND DESCRIBED ON SCHEDULE 6.02
(WHETHER SUCH LIENS ARE ON THE ASSETS OF PARENT OR ANY OF ITS SUBSIDIARIES);

(D)  PURCHASE MONEY LIENS UPON OR IN REAL PROPERTY OR EQUIPMENT ACQUIRED OR HELD
IN THE ORDINARY COURSE OF BUSINESS TO SECURE THE PURCHASE PRICE OF SUCH PROPERTY
OR EQUIPMENT OR TO SECURE INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF
FINANCING THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY SUCH PROPERTY OR
EQUIPMENT TO BE SUBJECT TO SUCH LIENS, OR LIENS EXISTING ON ANY SUCH PROPERTY OR
EQUIPMENT AT THE TIME OF ACQUISITION (OTHER THAN ANY SUCH LIENS CREATED IN
CONTEMPLATION OF SUCH ACQUISITION THAT WERE NOT INCURRED TO FINANCE THE
ACQUISITION OF SUCH PROPERTY OR EQUIPMENT), OR EXTENSIONS, RENEWALS OR
REPLACEMENTS OF ANY OF THE FOREGOING FOR THE SAME OR A LESSER AMOUNT; PROVIDED
THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY PROPERTIES OF ANY CHARACTER OTHER
THAN THE REAL PROPERTY OR EQUIPMENT BEING ACQUIRED, CONSTRUCTED OR IMPROVED
(EXCEPT THAT LIENS INCURRED IN CONNECTION WITH THE CONSTRUCTION OR IMPROVEMENT
OF REAL PROPERTY MAY EXTEND TO ADDITIONAL REAL PROPERTY IMMEDIATELY CONTIGUOUS
TO SUCH PROPERTY BEING CONSTRUCTED OR IMPROVED) AND NO SUCH EXTENSION, RENEWAL
OR REPLACEMENT SHALL EXTEND TO OR COVER ANY SUCH PROPERTIES NOT THERETOFORE
SUBJECT TO THE LIEN BEING EXTENDED, RENEWED OR REPLACED;

(E)  LIENS ARISING IN CONNECTION WITH CAPITAL LEASE OBLIGATIONS; PROVIDED THAT
NO SUCH LIEN SHALL EXTEND TO OR COVER ANY ASSETS OTHER THAN THE ASSETS SUBJECT
TO THE APPLICABLE CAPITAL LEASES;

(F)  LIENS ON PROPERTY OF A PERSON EXISTING AT THE TIME SUCH PERSON IS MERGED
INTO OR CONSOLIDATED WITH PARENT OR ANY SUBSIDIARY OR BECOMES A SUBSIDIARY;
PROVIDED THAT SUCH LIENS (OTHER THAN REPLACEMENT LIENS PERMITTED UNDER
CLAUSE (J) BELOW) WERE NOT CREATED IN CONTEMPLATION OF SUCH MERGER,
CONSOLIDATION OR INVESTMENT AND DO NOT EXTEND TO ANY ASSETS OTHER THAN THOSE OF
THE PERSON MERGED INTO OR CONSOLIDATED WITH PARENT OR SUCH SUBSIDIARY OR
ACQUIRED BY THE PARENT OR SUCH SUBSIDIARY;

(G)  LIENS SECURING DOCUMENTARY LCS OR TRADE LETTERS OF CREDIT; PROVIDED THAT NO
SUCH LIEN SHALL EXTEND TO OR COVER ANY ASSETS OF PARENT OR ANY SUBSIDIARY OTHER
THAN THE INVENTORY (AND BILLS OF LADING AND OTHER DOCUMENTS RELATED THERETO)
BEING FINANCED BY ANY SUCH DOCUMENTARY LCS OR TRADE LETTER OF CREDIT, AS THE
CASE MAY BE;

(H)  LIENS IN RESPECT OF GOODS CONSIGNED TO PARENT OR ANY OF ITS SUBSIDIARIES IN
THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT SUCH LIENS ARE LIMITED TO THE
GOODS SO CONSIGNED;

(I)  LIENS (OTHER THAN ON INVENTORY) SECURING INDEBTEDNESS INCURRED BY PARENT OR
THE SUBSIDIARIES; PROVIDED THAT THE SUM OF THE AGGREGATE AMOUNT OF SUCH
INDEBTEDNESS AT ANY TIME OUTSTANDING SHALL NOT EXCEED (I) $250,000,000 AT ANY
TIME PRIOR TO THE OCCURRENCE OF A RATINGS EVENT OR (II)  $500,000,000 AT ALL
TIMES FOLLOWING THE OCCURRENCE OF A RATINGS EVENT; AND

(J)  THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN PERMITTED BY CLAUSE (C)
OR (F) ABOVE UPON OR IN THE SAME PROPERTY THERETOFORE SUBJECT THERETO OR, IN THE
CASE OF LIENS ON REAL PROPERTY AND RELATED PERSONAL PROPERTY OF PARENT OR ANY OF
THE SUBSIDIARIES, UPON OR IN SUBSTITUTE PROPERTY OF LIKE KIND OF PARENT OR SUCH
SUBSIDIARY, AS THE CASE MAY BE, DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OF PARENT OR SUCH SUBSIDIARY TO BE OF THE SAME OR LESSER VALUE THAN
THE PROPERTY THERETOFORE SUBJECT THERETO, OR THE REPLACEMENT, EXTENSION OR
RENEWAL (WITHOUT INCREASE IN THE AMOUNT OR CHANGE IN ANY DIRECT OR CONTINGENT
OBLIGOR) OF THE INDEBTEDNESS SECURED THEREBY.


SECTION 6.03.  FUNDAMENTAL CHANGES; CONDUCT OF BUSINESS.  (A)  PARENT WILL NOT,
AND WILL NOT PERMIT THE BORROWER, ANY SUBSIDIARY LOAN PARTY OR ANY OTHER
MATERIAL SUBSIDIARY TO, MERGE OR CONSOLIDATE WITH OR INTO ANY PERSON EXCEPT THAT
(I) ANY SUBSIDIARY MAY MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER SUBSIDIARY
(PROVIDED THAT, IF THE BORROWER IS A PARTY TO ANY SUCH MERGER OR CONSOLIDATION,
THE BORROWER SHALL BE THE SURVIVING ENTITY AND SHALL REMAIN A DIRECT, WHOLLY
OWNED SUBSIDIARY OF PARENT), (II) ANY SUBSIDIARY MAY MERGE INTO PARENT AND
PARENT MAY MERGE WITH ANY OTHER PERSON, SO LONG AS IN EITHER CASE PARENT IS THE
SURVIVING CORPORATION AND (III) IN CONNECTION WITH ANY ACQUISITION, ANY
SUBSIDIARY MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY
OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, SO LONG AS THE PERSON
SURVIVING SUCH MERGER SHALL BE A SUBSIDIARY (PROVIDED THAT, IF THE BORROWER IS A
PARTY TO ANY SUCH MERGER OR CONSOLIDATION, THE BORROWER SHALL BE THE SURVIVING
ENTITY AND SHALL REMAIN A DIRECT, WHOLLY OWNED SUBSIDIARY OF PARENT); PROVIDED
THAT (A) IN EACH CASE, NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
AT THE TIME OF SUCH PROPOSED TRANSACTION OR WOULD RESULT THEREFROM AND
(B) NOTWITHSTANDING ANY OF THE FOREGOING, PRIOR TO THE SUBSIDIARY GUARANTEE
TERMINATION DATE, A SUBSIDIARY LOAN PARTY SHALL NOT MERGE OR CONSOLIDATE WITH
PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN
PARTY.


(B)  PARENT AND THE BORROWER WILL NOT LIQUIDATE OR DISSOLVE, AND PARENT WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO SELL, TRANSFER, LEASE OR OTHERWISE
DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF PARENT AND THE SUBSIDIARIES, TAKEN AS A WHOLE
(WHETHER NOW OWNED OR HEREAFTER ACQUIRED).  PRIOR TO THE SUBSIDIARY GUARANTEE
TERMINATION DATE, THE BORROWER WILL NOT PERMIT ANY SUBSIDIARY LOAN PARTY TO
LIQUIDATE INTO PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY THAT IS NOT A
SUBSIDIARY LOAN PARTY.


(C)  PARENT WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, ENGAGE TO ANY
MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE CONDUCTED BY
PARENT AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF THIS AGREEMENT AND
BUSINESSES REASONABLY RELATED THERETO.


SECTION 6.04.  SALE AND LEASEBACK TRANSACTIONS.  PARENT WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR INDIRECTLY,
WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL OR PERSONAL, USED OR USEFUL
IN ITS BUSINESS, WHETHER NOW OWNED OR HEREINAFTER ACQUIRED, AND THEREAFTER RENT
OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT INTENDS TO USE FOR
SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY SOLD OR TRANSFERRED,
EXCEPT FOR (A) ANY SUCH SALE OF ANY FIXED OR CAPITAL ASSETS THAT IS MADE FOR
CASH CONSIDERATION IN AN AMOUNT NOT LESS THAN THE COST OF SUCH FIXED OR CAPITAL
ASSET AND IS CONSUMMATED WITHIN 90 DAYS AFTER PARENT OR SUCH SUBSIDIARY ACQUIRES
OR COMPLETES THE CONSTRUCTION OF SUCH FIXED OR CAPITAL ASSET AND (B) PURSUANT TO
ECONOMIC DEVELOPMENT TRANSACTIONS AND (C) ANY SUCH SALE OF ANY FIXED OR CAPITAL
ASSETS FOR FAIR MARKET VALUE; PROVIDED THAT THE FAIR MARKET VALUE OF ALL SUCH
ASSETS SOLD IN RELIANCE UPON THIS CLAUSE (C) PLUS THE AGGREGATE AMOUNT OF
INDEBTEDNESS AT ANY TIME OUTSTANDING SECURED BY LIENS IN RELIANCE ON
SECTION 6.02(I) SHALL NOT EXCEED 12.5% OF CONSOLIDATED NET TANGIBLE ASSETS,
DETERMINED AS OF THE DATE OF ANY SUCH SALE.


SECTION 6.05.  LEVERAGE RATIO.  PARENT WILL NOT PERMIT THE LEVERAGE RATIO AS OF
THE LAST DAY OF ANY MEASUREMENT PERIOD TO EXCEED 3.75 TO 1.00.


SECTION 6.06.  INTEREST COVERAGE RATIO.  PARENT WILL NOT PERMIT THE INTEREST
COVERAGE RATIO AS OF THE LAST DAY OF ANY MEASUREMENT PERIOD TO BE LESS THAN 3.25
TO 1.00.


SECTION 6.07.  SUBSIDIARY LOAN PARTIES.  (A)  PARENT AND THE BORROWER WILL NOT
PERMIT THE INVENTORY RATIO AS OF THE LAST DAY OF ANY MEASUREMENT PERIOD TO BE
LESS THAN 0.35 TO 1.00.


(B)  PARENT AND THE BORROWER WILL NOT PERMIT ANY SUBSIDIARY LOAN PARTY TO SELL,
TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY REAL PROPERTY OWNED BY IT TO PARENT,
THE BORROWER OR ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY.


(C)  PARENT AND THE BORROWER WILL NOT PERMIT ANY SUBSIDIARY LOAN PARTY TO SELL,
TRANSFER OR OTHERWISE DISPOSE OF INVENTORY OWNED BY IT TO PARENT, THE BORROWER
OR ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE.


(D)  NOTWITHSTANDING THE FOREGOING, THE REQUIREMENTS OF THIS SECTION 6.07 SHALL
NOT APPLY FOLLOWING THE SUBSIDIARY GUARANTEE TERMINATION DATE.


SECTION 6.08.  RESTRICTED AGREEMENTS.  (A)  NEITHER PARENT NOR THE BORROWER
WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY LOAN PARTY TO, DIRECTLY OR INDIRECTLY,
ENTER INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT
PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON THE ABILITY OF PARENT, THE
BORROWER OR ANY OTHER LOAN PARTY TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN
UPON ANY OF ITS PROPERTY OR ASSETS TO SECURE THE OBLIGATIONS (OR ANY CREDIT
FACILITY THAT REFINANCES OR REPLACES THIS AGREEMENT); PROVIDED THAT (A) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY (I) LAW OR
(II) ANY LOAN DOCUMENT, (B) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND
CONDITIONS EXISTING ON THE EFFECTIVE DATE CONTAINED IN ANY OF THE INSTRUMENTS,
INDENTURES AND OTHER AGREEMENTS IDENTIFIED ON SCHEDULE 6.08 OR ANY EXTENSION,
RENEWAL, SUPPLEMENT, AMENDMENT OR OTHER MODIFICATION OF ANY THEREOF OR ANY
ADDITIONAL SUCH INSTRUMENT, INDENTURE OR OTHER AGREEMENT SO LONG AS, IN EACH
CASE, ANY SUCH PROHIBITION, RESTRICTION OR CONDITION CONTAINED THEREIN IS NOT
MORE RESTRICTIVE IN ANY MATERIAL RESPECT THAN THE PROHIBITIONS, RESTRICTIONS AND
CONDITIONS CONTAINED IN THE INSTRUMENTS, INDENTURES AND OTHER AGREEMENTS
IDENTIFIED ON SCHEDULE 6.08 AS IN EFFECT ON THE EFFECTIVE DATE (PROVIDED THAT
THE FOREGOING SHALL NOT PERMIT THE RESTRICTIONS AND CONDITIONS CONTAINED IN THE
BLOOMINGDALE’S LEASE TO BE IN ANY OTHER INSTRUMENT, INDENTURE OR AGREEMENT),
(C) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS
CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY LOAN PARTY OR ANY
ASSETS PENDING SUCH SALE, PROVIDED THAT SUCH RESTRICTIONS AND CONDITIONS APPLY
ONLY TO THE SUBSIDIARY LOAN PARTY OR ASSETS THAT IS OR ARE TO BE SOLD AND SUCH
SALE IS PERMITTED HEREUNDER, (D) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS
OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED INDEBTEDNESS
PERMITTED BY CLAUSE (D) OR (G) OF SECTION 6.02 IF SUCH RESTRICTIONS OR
CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS AND
(E) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES RESTRICTING
THE ASSIGNMENT THEREOF.


(B)  NOTWITHSTANDING THE FOREGOING, THE REQUIREMENTS OF THIS SECTION 6.08 SHALL
NOT APPLY FOLLOWING THE SUBSIDIARY GUARANTEE TERMINATION DATE.


SECTION 6.09.  BLOOMINGDALE’S. 


(A)  PARENT AND THE BORROWER WILL NOT PERMIT BLOOMINGDALE’S OR ANY OF ITS
SUBSIDIARIES TO CREATE, ASSUME OR SUFFER TO EXIST ANY “GUARANTIES” OR “DEBT”, OR
MAKE OR HOLD ANY “INVESTMENTS” OTHER THAN “PERMITTED INVESTMENTS” (AS EACH SUCH
QUOTED TERM IS DEFINED IN THE BLOOMINGDALE’S LEASE), OTHER THAN THOSE EXISTING
AS OF DECEMBER 18, 2008, AND GUARANTEES MADE UNDER THE GUARANTEE AGREEMENT, IF
THE EFFECT OF SUCH “GUARANTIES”, “DEBT” OR “INVESTMENTS” IS TO REDUCE THE
MAXIMUM LIABILITY OF THE BLOOMINGDALE’S PARTIES UNDER THE GUARANTEE AGREEMENT;
PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, ADDITIONAL SUCH “GUARANTIES”,
“DEBT” AND “INVESTMENTS” SHALL BE PERMITTED IN AN AGGREGATE AMOUNT THAT WOULD
NOT AT ANY TIME RESULT IN THE MAXIMUM LIABILITY OF THE BLOOMINGDALE’S PARTIES
UNDER THE GUARANTEE AGREEMENT BEING MORE THAN $125,000,000 LESS THAN SUCH
MAXIMUM LIABILITY WOULD HAVE BEEN AT SUCH TIME HAD NO SUCH ADDITIONAL
“GUARANTIES”, “DEBT” OR “INVESTMENTS” BEEN INCURRED OR MADE.


(B)  PARENT AND THE BORROWER WILL NOT PERMIT ANY SUBSIDIARY LOAN PARTY THAT IS
NOT A BLOOMINGDALE’S PARTY (I) TO SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY
REAL PROPERTY OWNED BY IT TO BLOOMINGDALE’S OR ANY OF ITS SUBSIDIARIES, (II) TO
MERGE OR CONSOLIDATE WITH OR INTO BLOOMINGDALE’S OR ANY OF ITS SUBSIDIARIES OR
(III) TO BECOME A SUBSIDIARY OF BLOOMINGDALE’S, IN EACH CASE IF, AFTER GIVING
EFFECT THERETO, THE MAXIMUM LIABILITY OF THE BLOOMINGDALE’S PARTIES UNDER THE
GUARANTEE AGREEMENT WOULD BE REDUCED BY MORE THAN 10% ; PROVIDED THAT THE
FOREGOING RESTRICTIONS SET FORTH IN CLAUSES (II) AND (III) SHALL NOT APPLY TO
(A) BLOOMINGDALE’S BY MAIL LTD., A NEW YORK CORPORATION, (B) BLOOMINGDALE’S,
LLC, AN OHIO LIMITED LIABILITY COMPANY, (C) BLOOMINGDALE’S THE OUTLET STORE,
INC., AN OHIO CORPORATION OR (D) THE ASSETS COMPRISING BLOOMINGDALES.COM, A
DIVISION OF BLOOMINGDALE’S.


(C)  PARENT AND THE BORROWER WILL NOT PERMIT ANY AMENDMENT OR MODIFICATION TO
THE BLOOMINGDALE’S LEASE THAT WOULD HAVE THE EFFECT OF REDUCING THE MAXIMUM
LIABILITY OF THE BLOOMINGDALE’S PARTIES UNDER THE GUARANTEE AGREEMENT.


(D)  NOTWITHSTANDING THE FOREGOING, THE REQUIREMENTS OF THIS SECTION 6.09 SHALL
NOT APPLY FOLLOWING THE SUBSIDIARY GUARANTEE TERMINATION DATE.


ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(A)  THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE
FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;

(B)  THE BORROWER OR PARENT SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY
FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE
BUSINESS DAYS;

(C)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
LOAN PARTY IN OR IN CONNECTION WITH ANY LOAN DOCUMENT SHALL PROVE TO HAVE BEEN
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE;

(D)  EITHER PARENT OR THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY
COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTION 5.01(C) OR (E), 5.02 (WITH
RESPECT TO PARENT’S OR THE BORROWER’S EXISTENCE) OR 5.07 OR IN ARTICLE VI;

(E)  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN
CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF FROM THE PAYING AGENT TO
PARENT OR THE BORROWER (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY
LENDER);

(F)  PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE (AFTER
GIVING EFFECT TO ANY APPLICABLE GRACE PERIODS);

(G)  ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (AFTER
GIVING EFFECT TO ANY APPLICABLE GRACE PERIODS) THE HOLDER OR HOLDERS OF ANY
MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE
ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS;

(H)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

(I)  PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE
ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;

(J)  PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

(K)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $150,000,000 SHALL BE RENDERED AGAINST PARENT, THE BORROWER, ANY OTHER
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY TO ENFORCE
ANY SUCH JUDGMENT; PROVIDED THAT ANY SUCH JUDGMENTS SHALL ONLY RESULT IN AN
EVENT OF DEFAULT UNDER THIS CLAUSE (K) IF AND TO THE EXTENT THAT THE AGGREGATE
AMOUNT OF SUCH JUDGMENTS NOT COVERED BY A VALID AND BINDING POLICY OF INSURANCE
BETWEEN THE DEFENDANT AND THE INSURER COVERING THE PAYMENT THEREOF EXCEEDS
$150,000,000 SO LONG AS SUCH INSURER, WHICH SHALL BE RATED AT LEAST “A” BY A.M.
BEST COMPANY, HAS BEEN NOTIFIED OF, AND HAS NOT DISPUTED THE CLAIM MADE FOR
PAYMENT OF, THE AMOUNT OF SUCH JUDGMENTS;

(L)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH ALL OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY IN AN AGGREGATE AMOUNT
EXCEEDING $150,000,000;

(M)  ANY GUARANTOR’S GUARANTEE OF THE OBLIGATIONS PURPORTED TO BE CREATED UNDER
THE GUARANTEE AGREEMENT SHALL CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN
PARTY NOT TO BE, IN FULL FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH THE
EXPRESS TERMS OF ANY LOAN DOCUMENT); OR

(N)  A CHANGE IN CONTROL SHALL OCCUR;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Paying Agent may, and at the request
of the Required Lenders shall, by notice to Parent or the Borrower, take either
or both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; and in case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.


ARTICLE VIII

THE AGENTS

Each of the Lenders and the Issuing Banks hereby irrevocably appoints each Agent
as its agent and authorizes each Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Parent, the Borrower or any other Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder and without any duty to account
therefor to the Lenders.

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that no
Agent shall be required to take any action that, in its opinion, could expose
such Agent to liability or be contrary to any Loan Document or applicable law,
and (c) except as expressly set forth in the Loan Documents, no Agent shall have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Parent, the Borrower, any of the other Subsidiaries or
any other Affiliate of any of the foregoing that is communicated to or obtained
by the bank serving as an Agent or any of its Affiliates in any capacity.  No
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct, as determined by a court of competent jurisdiction by a final and
non-appealable judgment.  No Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given such Agent by Parent,
the Borrower or a Lender, and no Agent shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof).  Each Agent
also may rely, and shall not incur any liability for relying, upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person (whether or not such Person in fact meets the requirements in the Loan
Documents for being the signatory, sender or authenticator thereof), and may act
upon any such statement prior to receipt of written confirmation thereof.  Each
Agent may consult with legal counsel (who may be counsel for Parent or the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent.  Each Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as such Agent.

Subject to the appointment and acceptance of a successor Paying Agent or
Administrative Agent as provided in this paragraph, the Paying Agent or an
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and Parent.  Upon any such resignation, the Required Lenders shall
have the right with the consent of Parent (not to be unreasonably withheld), to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Paying Agent or Administrative Agent, as the case may be, gives
notice of its resignation, then the retiring Paying Agent or Administrative
Agent may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Paying Agent or Administrative Agent, as applicable, which shall be a bank with
an office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Paying Agent or Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Paying Agent or
Administrative Agent, as applicable, and the retiring Paying Agent or
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by either Parent or the Borrower to a successor
Paying Agent or Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Loan Party and such successor. 
After the Paying Agent’s or Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Paying Agent or Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Paying Agent or Administrative
Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or Issuing Bank and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or related agreement or any document furnished hereunder or
thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption pursuant to which it shall become a Lender hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Agents or the Lenders on the Effective Date.

Notwithstanding anything herein to the contrary, no Person named on the cover
page of this Agreement as a Co-Syndication Agent shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all Persons shall
have the benefit of the indemnities provided for hereunder.

The provisions of this Article are solely for the benefit of the Agents, the
Lenders and the Issuing Banks, and neither the Borrower nor any other Loan Party
shall have any rights as a third party beneficiary of any such provisions.


ARTICLE IX

MISCELLANEOUS


SECTION 9.01.  NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

(I) IF TO PARENT OR THE BORROWER, TO IT AT MACY’S, INC., 7 WEST  SEVENTH STREET,
CINCINNATI, OHIO 45202, ATTENTION OF THE CHIEF FINANCIAL OFFICER, WITH A COPY TO
THE GENERAL COUNSEL (OTHER THAN IN THE CASE OF ANY NOTICE OR COMMUNICATION
PROVIDED FOR UNDER ARTICLE II) (TELECOPY NO. (513) 579-7462);

(II) IF TO THE PAYING AGENT OR JPMORGAN CHASE BANK, N.A. AS ADMINISTRATIVE
AGENT, ISSUING BANK OR SWINGLINE LENDER, TO JPMORGAN CHASE BANK, N.A., LOAN AND
AGENCY SERVICES GROUP, 1111 FANIN STREET, HOUSTON, TEXAS 77002, ATTENTION OF
RYAN MADER (TELECOPY NO. (713) 750-2782), WITH A COPY TO JPMORGAN CHASE BANK,
N.A., 383 MADISON AVENUE, NEW YORK, NEW YORK 10179, ATTENTION OF SARAH FREEDMAN
(TELECOPY NO. (212) 270-6637);

(III) IF TO BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, ISSUING BANK OR
SWINGLINE LENDER, TO IT AT 2001 CLAYTON ROAD, BUILDING B, 2ND FLOOR,
CA4-704-02-25, CONCORD, CALIFORNIA 94520.  ATTENTION OF FAIZAN HAFEEZ (TELECOPY
NO. (866) 540-7550); AND

(IV) IF TO ANY OTHER LENDER, SWINGLINE LENDER OR ISSUING BANK, TO IT AT ITS
ADDRESS (OR TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.


(B)  NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THE
PAYING AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO
ARTICLE II UNLESS OTHERWISE AGREED BY THE PAYING AGENT AND THE APPLICABLE
LENDER.  THE PAYING AGENT, PARENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE
TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


(C)  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  ALL
NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE DATE
OF RECEIPT.


SECTION 9.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE PAYING
AGENT, ANY ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE
RIGHTS AND REMEDIES OF THE PAYING AGENT, THE ISSUING BANKS AND THE LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER
OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN
OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER THE PAYING AGENT, ANY LENDER OR ANY ISSUING BANK
MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


(B)  NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF
OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT, IN THE CASE OF THIS
AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY
PARENT, THE BORROWER AND THE REQUIRED LENDERS OR BY PARENT, THE BORROWER AND THE
PAYING AGENT WITH THE CONSENT OF THE REQUIRED LENDERS OR, IN THE CASE OF ANY
OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED
INTO BY THE PAYING AGENT AND THE LOAN PARTY OR LOAN PARTIES THAT ARE PARTIES
THERETO WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO SUCH
AGREEMENT SHALL (I) EXCEPT AS CONTEMPLATED BY SECTION 2.20, INCREASE THE
COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE
THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED DATE OF
PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY INTEREST
THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE
ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY
COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(IV) CHANGE SECTION 2.18(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (VI) RELEASE PARENT FROM ITS GUARANTEE UNDER
THE GUARANTEE AGREEMENT OR LIMIT ITS LIABILITY THEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND,
MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF ANY AGENT, AN ISSUING BANK OR
A SWINGLINE LENDER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH AGENT,
SUCH ISSUING BANK OR SUCH SWINGLINE LENDER, AS THE CASE MAY BE.  NOTWITHSTANDING
THE FOREGOING, (A) NO CONSENT WITH RESPECT TO ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE REQUIRED OF
(1) ANY DEFAULTING LENDER, EXCEPT WITH RESPECT TO ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION REFERRED TO IN CLAUSE (I), (II) OR (III) OF THE FIRST PROVISO OF
THIS PARAGRAPH AND THEN ONLY IN THE EVENT SUCH DEFAULTING LENDER SHALL BE
AFFECTED BY SUCH AMENDMENT, WAIVER OR OTHER MODIFICATION OR (2) ANY LENDER THAT
RECEIVES PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ACCRUED ON EACH LOAN
MADE BY, AND ALL OTHER AMOUNTS OWING TO, SUCH LENDER OR ACCRUED FOR THE ACCOUNT
OF SUCH LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AT THE TIME
SUCH AMENDMENT, WAIVER OR OTHER MODIFICATION BECOMES EFFECTIVE AND WHOSE
COMMITMENTS TERMINATE BY THE TERMS AND UPON THE EFFECTIVENESS OF SUCH AMENDMENT,
WAIVER OR OTHER MODIFICATION, (B) ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE AMENDED BY AN AGREEMENT IN WRITING ENTERED INTO BY THE
BORROWER AND THE ADMINISTRATIVE AGENT TO CURE ANY AMBIGUITY, OMISSION, DEFECT OR
INCONSISTENCY SO LONG AS, IN EACH CASE, THE LENDERS SHALL HAVE RECEIVED AT LEAST
FIVE BUSINESS DAYS’ PRIOR WRITTEN NOTICE THEREOF AND THE ADMINISTRATIVE AGENT
SHALL NOT HAVE RECEIVED, WITHIN FIVE BUSINESS DAYS OF THE DATE OF SUCH NOTICE TO
THE LENDERS, A WRITTEN NOTICE FROM (X) THE REQUIRED LENDERS STATING THAT THE
REQUIRED LENDERS OBJECT TO SUCH AMENDMENT, (Y) ANY SWINGLINE LENDER AFFECTED
THEREBY STATING THAT IT OBJECTS TO SUCH AMENDMENT OR (Z) ANY ISSUING BANK
AFFECTED THEREBY STATING THAT IT OBJECTS TO SUCH AMENDMENT, AND (C) THIS
AGREEMENT MAY BE AMENDED WITHOUT THE CONSENT OF THE REQUIRED LENDERS TO INCREASE
THE TOTAL COMMITMENTS PURSUANT TO SECTION 2.20.


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE BORROWER SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY EACH AGENT, EACH
CO-SYNDICATION AGENT AND THEIR RESPECTIVE AFFILIATES (INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF ONE OUTSIDE COUNSEL (AND ANY LOCAL OR SPECIAL
COUNSEL WHERE APPROPRIATE) AND, IN CONNECTION WITH A CONFLICT, ONE ADDITIONAL
COUNSEL PER AFFECTED PARTY) FOR THE AGENTS AND CO-SYNDICATION AGENTS,
COLLECTIVELY, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES
PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THE LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS THEREOF (WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), AND
(II) ALL OUT-OF-POCKET EXPENSES INCURRED BY ANY AGENT, ANY CO-SYNDICATION AGENT,
ANY ISSUING BANK OR ANY LENDER, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY AGENT, ANY CO-SYNDICATION AGENT, ANY ISSUING BANK OR ANY
LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN
CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR
IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


(B)  THE BORROWER SHALL INDEMNIFY EACH AGENT, EACH CO-SYNDICATION AGENT, EACH
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY AN ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), OR (III) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO AND
REGARDLESS OF WHETHER SUCH MATTER IS INITIATED BY A THIRD PARTY, PARENT, THE
BORROWER OR ANY AFFILIATE OF PARENT OR THE BORROWER; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.


(C)  TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO AN AGENT, AN ISSUING BANK OR A SWINGLINE LENDER UNDER PARAGRAPH (A) OR
(B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO SUCH AGENT, SUCH
ISSUING BANK OR SUCH SWINGLINE LENDER, AS THE CASE MAY BE, SUCH LENDER’S
APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED THAT (I) THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST SUCH AGENT, SUCH ISSUING BANK OR SUCH SWINGLINE LENDER IN ITS CAPACITY
AS SUCH AND (II) IF AN ISSUING BANK SEPARATELY AGREES, AS CONTEMPLATED BY THE
LAST SENTENCE OF SECTION 2.06(F), TO BE SUBJECT TO A STANDARD OF CARE DIFFERENT
THAN THAT SET FORTH THEREIN, NO LENDER SHALL BE LIABLE TO SUCH ISSUING BANK
HEREUNDER FOR ANY GREATER AMOUNT THAN WOULD HAVE BEEN DUE IF SUCH ISSUING BANK
HAD NOT AGREED TO SUCH DIFFERENT STANDARD OF CARE.


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARENT NOR THE BORROWER
SHALL ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, ANY LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
THEREBY, THE TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, ANY
LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER WRITTEN
DEMAND THEREFOR.


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
AN ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) NEITHER
PARENT NOR THE BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY
ATTEMPTED ASSIGNMENT OR TRANSFER BY PARENT OR THE BORROWER WITHOUT SUCH CONSENT
SHALL BE NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS
RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING
IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF AN ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS
SECTION) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES
OF EACH OF THE AGENTS, THE ISSUING BANKS AND THE LENDERS) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)  (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

(A)  Parent or the Borrower; provided that no consent of Parent or the Borrower
shall be required for an assignment to a Lender or any Affiliate of a Lender or,
if an Event of Default has occurred and is continuing, any other assignee;

(B)  the Paying Agent; provided that no consent of the Paying Agent shall be
required for an assignment of a Commitment to an assignee that is a Lender with
a Commitment immediately prior to giving effect to such assignment or an
Affiliate of any such Lender; and

(C)  each Issuing Bank and each Swingline Lender; provided that no consent of an
Issuing Bank or a Swingline Lender shall be required for an assignment of a
Commitment to an assignee that is a Lender with a Commitment immediately prior
to giving effect to such assignment or an Affiliate of any such Lender.

(II)  ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Competitive Loans, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Paying Agent)
shall not be less than $10,000,000, unless each of the Borrower (or Parent) and
the Paying Agent otherwise consent; provided that no such consent of the
Borrower (or Parent) shall be required if an Event of Default has occurred and
is continuing;

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

(C)  the parties to each assignment shall execute and deliver to the Paying
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

(D)  the assignee, if it shall not be a Lender, shall deliver to the Paying
Agent an Administrative Questionnaire.

(III)  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH (B)(IV)
OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.15, 2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS
SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH
LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION.

(IV)  THE PAYING AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE LOAN PARTIES,
SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND ASSUMPTION
DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE LOANS AND LC
DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO
TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE
LOAN PARTIES, THE AGENTS, THE ISSUING BANKS AND THE LENDERS MAY TREAT EACH
PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A
LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO
THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER,
ANY ISSUING BANK AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.

(V)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE PAYING AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD
THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE
EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE
REGISTER AS PROVIDED IN THIS PARAGRAPH.


(C)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE LOAN PARTIES, THE AGENTS, THE
ISSUING BANKS OR THE SWINGLINE LENDERS, SELL PARTICIPATIONS TO ONE OR MORE BANKS
OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE LOAN PARTIES, THE AGENTS, THE ISSUING BANKS AND THE
OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS. 
ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THE LOAN DOCUMENTS AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY PROVISION OF THE LOAN DOCUMENTS; PROVIDED THAT SUCH AGREEMENT OR
INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE
FIRST PROVISO TO SECTION 9.02(B) THAT AFFECTS SUCH PARTICIPANT.  THE LOAN
PARTIES AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.15, 2.16 AND 2.17 (SUBJECT TO THE REQUIREMENTS AND LIMITATIONS
THEREIN, INCLUDING THE REQUIREMENTS UNDER SECTION 2.17(F) (IT BEING UNDERSTOOD
THAT THE DOCUMENTATION REQUIRED UNDER SECTION 2.17(F) SHALL BE DELIVERED TO THE
PARTICIPATING LENDER)) TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION;
PROVIDED THAT SUCH PARTICIPANT (A) AGREES TO BE SUBJECT TO THE PROVISIONS OF
SECTIONS 2.18 AND 2.19 AS IF IT WERE AN ASSIGNEE UNDER PARAGRAPH (B) OF THIS
SECTION; AND (B) SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTIONS 2.15 OR 2.17, WITH RESPECT TO ANY PARTICIPATION, THAN ITS PARTICIPATING
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE, EXCEPT TO THE EXTENT SUCH
ENTITLEMENT TO RECEIVE A GREATER PAYMENT RESULTS FROM A CHANGE IN LAW THAT
OCCURS AFTER THE PARTICIPANT ACQUIRED THE APPLICABLE PARTICIPATION.  TO THE
EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS
OF SECTION 9.08 AS THOUGH IT WERE A LENDER; PROVIDED THAT SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A LENDER.  EACH LENDER
THAT SELLS A PARTICIPATION SHALL, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME AND ADDRESS OF
EACH PARTICIPANT AND THE PRINCIPAL AMOUNTS (AND STATED INTEREST) OF EACH
PARTICIPANT’S INTEREST IN THE LOANS OR OTHER OBLIGATIONS UNDER THIS AGREEMENT
(THE “PARTICIPANT REGISTER”); PROVIDED THAT NO LENDER SHALL HAVE ANY OBLIGATION
TO DISCLOSE ALL OR ANY PORTION OF THE PARTICIPANT REGISTER TO ANY PERSON
(INCLUDING THE IDENTITY OF ANY PARTICIPANT OR ANY INFORMATION RELATING TO A
PARTICIPANT’S INTEREST IN ANY COMMITMENTS, LOANS, LETTERS OF CREDIT OR ITS OTHER
OBLIGATIONS UNDER ANY LOAN DOCUMENT) EXCEPT TO THE EXTENT THAT SUCH DISCLOSURE
IS NECESSARY TO ESTABLISH THAT SUCH COMMITMENT, LOAN, LETTER OF CREDIT OR OTHER
OBLIGATION IS IN REGISTERED FORM UNDER SECTION 5F.103-1(C) OF THE UNITED STATES
TREASURY REGULATIONS.  THE ENTRIES IN THE PARTICIPANT REGISTER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR, AND SUCH LENDER SHALL TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE PARTICIPANT REGISTER AS THE OWNER OF SUCH PARTICIPATION
FOR ALL PURPOSES OF THIS AGREEMENT NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(E)  NOTWITHSTANDING THE FOREGOING, NO ASSIGNMENT OR PARTICIPATION SHALL BE MADE
TO THE BORROWER OR ANY AFFILIATE OF THE BORROWER.


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND THERETO AND SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND
ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY
SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT ANY AGENT, ANY
ISSUING BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR
INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED
HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL
OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR ANY
LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED
OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03 AND
ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE
LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY PROVISION HEREOF OR THEREOF.


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO ANY AGENT, LENDER OR ISSUING BANK CONSTITUTE THE ENTIRE CONTRACT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE PAYING AGENT AND WHEN THE
PAYING AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER,
BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO (OTHER THAN THE
BORROWER), AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY LOAN
PARTY AGAINST ANY OF AND ALL THE OBLIGATIONS OF SUCH LOAN PARTY NOW OR HEREAFTER
EXISTING UNDER ANY LOAN DOCUMENT HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR
NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER ANY LOAN DOCUMENT AND ALTHOUGH
SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION
ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
WHICH SUCH LENDER MAY HAVE.


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.


(B)  EACH OF PARENT AND THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT, ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST PARENT, THE BORROWER OR THEIR RESPECTIVE PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(C)  EACH OF PARENT AND THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE AGENTS, THE ISSUING BANKS AND THE
LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED
BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL
AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE
IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND
INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED
BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY
TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER
OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN
AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION,
TO ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, (G) WITH
THE CONSENT OF PARENT OR THE BORROWER OR (H) TO THE EXTENT SUCH INFORMATION
(I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS
SECTION OR (II) BECOMES AVAILABLE TO ANY AGENT, ANY ISSUING BANK OR ANY LENDER
ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN PARENT OR THE BORROWER.  FOR
THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM
PARENT OR THE BORROWER RELATING TO PARENT OR THE BORROWER OR THEIR RESPECTIVE
BUSINESSES, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO ANY AGENT, ANY
ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY
PARENT OR THE BORROWER.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF
INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


SECTION 9.13.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


SECTION 9.14.  PATRIOT ACT.  EACH LENDER HEREBY NOTIFIES THE LOAN PARTIES THAT
PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE LOAN PARTIES, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF THE LOAN PARTIES AND OTHER
INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE LOAN PARTIES IN
ACCORDANCE WITH THE ACT.


SECTION 9.15.  CONVERSION OF CURRENCIES.  (A)  IF, FOR THE PURPOSE OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM DUE UNDER THIS AGREEMENT
IN DOLLARS INTO ANOTHER CURRENCY, THE PARTIES HERETO AGREE, TO THE FULLEST
EXTENT THAT THEY MAY LEGALLY AND EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE
USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE
PAYING AGENT COULD PURCHASE DOLLARS WITH SUCH OTHER CURRENCY IN NEW YORK, NEW
YORK, ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT
IS GIVEN.


(B)  THE OBLIGATIONS OF THE BORROWER IN RESPECT OF ANY SUM DUE TO THE PAYING
AGENT, ANY LENDER OR ANY ISSUING BANK HEREUNDER IN DOLLARS SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY OTHER
THAN DOLLARS, BE DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY
FOLLOWING RECEIPT OF ANY SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE
PAYING AGENT, SUCH LENDER OR SUCH ISSUING BANK MAY IN ACCORDANCE WITH NORMAL
BANKING PROCEDURES PURCHASE DOLLARS IN THE AMOUNT ORIGINALLY DUE TO THE PAYING
AGENT, SUCH LENDER OR SUCH ISSUING BANK WITH THE JUDGMENT CURRENCY.  IF THE
AMOUNT OF DOLLARS SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE PAYING
AGENT, SUCH LENDER OR SUCH ISSUING BANK, THE BORROWER AGREES, AS A SEPARATE
OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE PAYING AGENT,
SUCH LENDER OR SUCH ISSUING BANK AGAINST THE RESULTING LOSS.


SECTION 9.16.  TERMINATION OF REQUIREMENT FOR SUBSIDIARY GUARANTEES.  IF A
SUBSIDIARY GUARANTEE RELEASE RATINGS EVENT OCCURS, AND THE BORROWER GIVES NOTICE
THEREOF TO THE PAYING AGENT CERTIFYING THAT A SUBSIDIARY GUARANTEE RELEASE
RATINGS EVENT HAS OCCURRED, THEN (A) THE SUBSIDIARY LOAN PARTIES SHALL NO LONGER
BE REQUIRED TO BE OR BECOME GUARANTORS (AND THE BORROWER MAY TERMINATE THE
GUARANTEE OF ALL, OR ANY ONE OR MORE OF THE SUBSIDIARY GUARANTORS BY NOTICE TO
THE PAYING AGENT AS PROVIDED IN THE GUARANTEE AGREEMENT) AND (B) THE OBLIGATIONS
OF THE BORROWER AND THE SUBSIDIARY LOAN PARTIES UNDER SECTIONS 3.08, 5.08, 5.09,
6.07, 6.08  AND 6.09 SHALL CEASE TO APPLY AS PROVIDED THEREIN.


SECTION 9.17.  NO FIDUCIARY DUTY.  EACH AGENT, EACH LENDER AND THEIR AFFILIATES
(COLLECTIVELY, SOLELY FOR PURPOSES OF THIS PARAGRAPH, THE “LENDERS”), MAY HAVE
ECONOMIC INTERESTS THAT CONFLICT WITH THOSE OF THE LOAN PARTIES, THEIR
STOCKHOLDERS AND/OR THEIR AFFILIATES.  EACH LOAN PARTY AGREES THAT NOTHING IN
THE LOAN DOCUMENTS OR OTHERWISE WILL BE DEEMED TO CREATE AN ADVISORY, FIDUCIARY
OR AGENCY RELATIONSHIP OR FIDUCIARY OR OTHER IMPLIED DUTY BETWEEN ANY LENDER, ON
THE ONE HAND, AND SUCH LOAN PARTY, ITS STOCKHOLDERS OR ITS AFFILIATES, ON THE
OTHER.  THE LOAN PARTIES ACKNOWLEDGE AND AGREE THAT (I) THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS (INCLUDING THE EXERCISE OF RIGHTS AND
REMEDIES HEREUNDER AND THEREUNDER) ARE ARM’S-LENGTH COMMERCIAL TRANSACTIONS
BETWEEN THE LENDERS, ON THE ONE HAND, AND THE LOAN PARTIES, ON THE OTHER, AND
(II) IN CONNECTION THEREWITH AND WITH THE PROCESS LEADING THERETO, (X) NO LENDER
HAS ASSUMED AN ADVISORY OR FIDUCIARY RESPONSIBILITY IN FAVOR OF ANY LOAN PARTY,
ITS STOCKHOLDERS OR ITS AFFILIATES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY (OR THE EXERCISE OF RIGHTS OR REMEDIES WITH RESPECT THERETO) OR THE
PROCESS LEADING THERETO (IRRESPECTIVE OF WHETHER ANY LENDER HAS ADVISED, IS
CURRENTLY ADVISING OR WILL ADVISE ANY LOAN PARTY, ITS STOCKHOLDERS OR ITS
AFFILIATES ON OTHER MATTERS) OR ANY OTHER OBLIGATION TO ANY LOAN PARTY EXCEPT
THE OBLIGATIONS EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS AND (Y) EACH LENDER IS
ACTING SOLELY AS PRINCIPAL AND NOT AS THE AGENT OR FIDUCIARY OF ANY LOAN PARTY,
ITS MANAGEMENT, STOCKHOLDERS, CREDITORS OR ANY OTHER PERSON.  EACH LOAN PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS CONSULTED ITS OWN LEGAL AND FINANCIAL
ADVISORS TO THE EXTENT IT DEEMED APPROPRIATE AND THAT IT IS RESPONSIBLE FOR
MAKING ITS OWN INDEPENDENT JUDGMENT WITH RESPECT TO SUCH TRANSACTIONS AND THE
PROCESS LEADING THERETO.  EACH LOAN PARTY AGREES THAT IT WILL NOT CLAIM THAT ANY
LENDER HAS RENDERED ADVISORY SERVICES OF ANY NATURE OR RESPECT, OR OWES A
FIDUCIARY OR SIMILAR DUTY TO SUCH LOAN PARTY, IN CONNECTION WITH SUCH
TRANSACTION OR THE PROCESS LEADING THERETO.


 

[Remainder of page intentionally left blank]

 

 

 

 

 



IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE DULY
EXECUTED AND DELIVERED BY THEIR PROPER AND DULY AUTHORIZED OFFICERS AS OF THE
DAY AND YEAR FIRST ABOVE WRITTEN.

 

MACY’S, INC.

 

 

 

 

 

By:   /s/ Karen M. Hoguet               

Name:  Karen M. Hoguet
Title: Chief Financial Officer

 

 

 

 

 

MACY’S RETAIL HOLDINGS, INC.

 

 

 

 

 

By:    /s/ Karen M. Hoguet         

Name: Karen M. Hoguet
Title: Vice President

 


 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and Paying
Agent

 

 

 

 

 

By:   /s/ Sarah L. Freedman         

Name: Sarah L. Freedman
Title: Vice President


 

 

 

BANK OF AMERICA, N.A., individually and as Administrative Agent

 

 

 

 

 

By:     /s/  Jaime Eng                  

Name: Jaime Eng
Title: Vice President

 

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH

 

 

 

 

by

 

/s/ Mikhail Faybusovich

 

Name: Mikhail Faybusovich

 

Title: Director

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

 

Title: Associate

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

by

 

/s/ Frances W. Josephic

 

Name: Frances W. Josephic

 

Title: Vice President

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

 

 

Name:

 

Title:

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

by

 

/s/ Thiplada Siddiqui

 

Name: Thiplada Siddiqui

 

Title: Vice President

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

 

 

Name:

 

Title:

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

FIFTH THIRD BANK

 

 

 

 

 

by

 

/s/ Megan S. Szewc

 

Name: Megan S. Szewc

 

Title: Vice President

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

 

 

Name:

 

Title:

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

by

 

/s/ Bruce A. Kintner

 

Name: Bruce A. Kintner

 

Title: Senior Vice President

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

 

 

Name:

 

Title:

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

STANDARD CHARTERED BANK

 

 

 

 

 

by

 

/s/ James P. Hughes

 

Name: James P. Hughes A2386

 

Title: Director

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

/s/ Andrew Y. Ng

 

Name: Andrew Y. Ng

 

Title: Director, Standard Chartered Bank NY

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

UNION BANK, N.A.

 

 

 

 

 

by

 

/s/ Dana Philbin

 

Name: Dana Philbin

 

Title: Vice President

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

 

 

Name:

 

Title:

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

CITIBANK, N.A.

 

 

 

 

 

by

 

/s/ Dina Garthwaite

 

Name: Dina Garthwaite

 

Title: Vice President

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

 

 

Name:

 

Title:

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

by

 

/s/ Mark Walton

 

Name: Mark Walton

 

Title: Authorized Signatory

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

 

 

Name:

 

Title:

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

by

 

/s/ David B. Wirl

 

Name: David B. Wirl

 

Title: Managing Director

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

 

 

Name:

 

Title:

 


Lender Signature Page to

the MACY’S Credit Agreement

dated the date first above written

 

 

 

Name of Institution:

 

FIRST HAWAIIAN BANK

 

 

 

 

 

by

 

/s/ Dawn Hofmann

 

Name: Dawn Hofmann

 

Title: Vice President

 

 

 

For any Institution requiring a second signature line:

 

 

 

by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 




Schedule 2.01

 

Commitments

 

 

Lender

Commitment

           JPMorgan Chase Bank, N.A.

$200,000,000.00

           Bank of America, N.A.

$200,000,000.00

           Credit Suisse AG

$200,000,000.00

           U.S. Bank National Association

$200,000,000.00

           Wells Fargo Bank National Association

$200,000,000.00

           Fifth Third Bank

$100,000,000.00

           PNC Bank, National Association

$100,000,000.00

           Standard Chartered Bank

$62,500,000.00

           Union Bank, N.A.

$62,500,000.00

           Citibank N.A.

$50,000,000.00

           Goldman Sachs Bank USA

$50,000,000.00

           The Bank of New York Mellon

$50,000,000.00

           First Hawaiian Bank

$25,000,000.00

               TOTAL:

$1,500,000,000.00

 

 

 

 




Schedule 6.01

Existing Indebtedness

($000)

Amount as of May 28, 2011

 

Description of Debt

Amount of Debt

Commercial Paper
$1.5 billion program

$0

Capitalized Leases

$31,832

Deutsche Bank Trust Company, as trustee

$16,000

Indenture dated as of December 15, 1994
U.S. Bank National Association, as Trustee

$465,442

Indenture dated as of September 10, 1997
U.S. Bank National Association, as Trustee

$700,000

Indenture dated as of July 20, 2004
The Bank of New York Mellon Trust Company, N.A. as Trustee       

$1,153,072

Indenture dated as of June 17, 1996
The Bank of New York Mellon Trust Company, N.A. as Trustee

$1,077,806

Amended and Restated Indenture dated as of January 15, 1991
The Bank of New York Mellon Trust Company, N.A. as Trustee

$401,638

Indenture dated as of November 2, 2006
U.S. Bank National Association, as Trustee

$3,003,354

 


Schedule 6.02

Existing Liens

Mortgage Debt
($000)

 

 

Obligor

Property/Location

Amount (5/28/11)

Macy’s Retail Holdings, Inc.
Macy’s California Realty, LLC

Deutsche Bank (various)

$16,000

 


Schedule 6.09

Restricted Agreements

Indenture dated as of December 15, 1994
U.S. Bank National Association, as Trustee

●

Eighth Supplemental Indenture to the December 15, 1994 Indenture, dated as of
July 14, 1997
U.S. Bank National Association, as Trustee

●

Ninth Supplemental Indenture to the December 15, 1994 Indenture, dated as of
July 14, 1997
U.S. Bank National Association, as Trustee

●

Tenth Supplemental Indenture to the December 15, 1994 Indenture, dated as of
August 30, 2005
U.S. Bank National Association, as Trustee

●

Guarantee of Securities, dated as of August 30, 2005, by Macy’s, Inc. relating
to the December 15, 1994 Indenture

Indenture dated as of September 10, 1997
U.S. Bank National Association, as Trustee

●

First Supplemental Indenture to the September 10, 1997 Indenture, dated as of
February 6, 1998
U.S. Bank National Association, as Trustee

●

Third Supplemental Indenture to the September 10, 1997 Indenture, dated as of
March 24, 1999
U.S. Bank National Association, as Trustee

●

Seventh Supplemental Indenture to the September 10, 1997 Indenture, dated as of
August 30, 2005
U.S. Bank National Association, as Trustee

●

Guarantee of Securities, dated as of August 30, 2005, by Macy’s, Inc. relating
to the September 10, 1997 Indenture

Amended and Restated Indenture dated as of January 15, 1991
The Bank of New York Mellon Trust Company, N.A. as Trustee

●

Guarantee of Securities, dated as of August 30, 2005, by Macy’s, Inc. relating
to the January 15, 1991 Indenture

 

 

Indenture dated as of June 17, 1996
The Bank of New York Mellon Trust Company, N.A. as Trustee

●

First Supplemental Indenture to the June 17, 1996 Indenture, dated as of
August 30, 2005
The Bank of New York Mellon Trust Company, N.A. as Trustee

Indenture dated as of July 20, 2004
The Bank of New York Mellon Trust Company, N.A. as Trustee

●

First Supplemental Indenture to the July 20, 2004 Indenture, dated as of
August 30, 2005
The Bank of New York Mellon Trust Company, N.A. as Trustee

Indenture dated as of November 2, 2006
U.S. Bank National Association, as Trustee

●

First Supplemental Indenture to the November 2, 2006 Indenture, dated as of
November 29, 2006
U.S. Bank National Association, as Trustee

●

Second Supplemental Indenture to the November 2, 2006 Indenture, dated as of
March 12, 2007
U.S. Bank National Association, as Trustee

●

Third Supplemental Indenture to the November 2, 2006 Indenture, dated as of
March 12, 2007
U.S. Bank National Association, as Trustee

●

Fourth Supplemental Indenture to the November 2, 2006 Indenture, dated as of
August 31, 2007
U.S. Bank National Association, as Trustee

●

 

 

 

 

Fifth Supplemental Indenture to the November 2, 2006 Indenture, dated as of
June 26, 2008
U.S. Bank National Association, as Trustee

Indenture dated as of December 9, 2009
            The Bank of New York Mellon Trust Company, N.A. as Trustee

Amended and Restated Lease between B. Bros. Realty Limited Partnership, as
Landlord, and     Bloomingdale’s, Inc., as Tenant, dated as of February 1, 1998


 

 

EXHIBIT A               

ASSIGNMENT AND ASSUMPTION

Reference is hereby made to the Credit Agreement dated as of June 20, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (“Parent”), Macy’s Retail
Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from time
to time party thereto, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as
Administrative Agents, and JPMorgan Chase Bank, N.A., as Paying Agent, and each
lender from time to time party thereto.  Terms defined in the Credit Agreement
are used herein with the same meanings.

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including the interests set
forth below in the Commitment of the Assignor on the Assignment Date and
Competitive Loans and Revolving Loans owing to the Assignor which are
outstanding on the Assignment Date, together with the participations in Letters
of Credit and LC Disbursements held by the Assignor on the Assignment Date, but
excluding accrued interest and fees to and excluding the Assignment Date.  The
Assignee hereby acknowledges receipt of a copy of the Credit Agreement.  From
and after the Assignment Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Paying Agent together
with (i) if the Assignee is a Foreign Lender, any documentation required to be
delivered by the Assignee pursuant to Section 2.17(e) of the Credit Agreement,
duly completed and executed by the Assignee, and (ii) if the Assignee is not
already a Lender under the Credit Agreement, an Administrative Questionnaire in
the form supplied by the Paying Agent, duly completed by the Assignee.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.


Date of Assignment: [●]

Legal Name of Assignor: [●]

Legal Name of Assignee: [●]

Assignee’s Address for Notices: [●]

 

Effective Date of Assignment

(“Assignment Date”): [●]

 

 

Facility

Principal Amount Assigned (and identifying information as to individual
Competitive Loans)

Percentage Assigned of Facility and Commitment (set forth, to at least 8
decimals, as a percentage of the total Facility and the aggregate Commitments of
all Lenders thereunder)

Commitment Assigned:

 

 

Revolving Loans:

 

                                              

Competitive Loans:

 

 

 


 

The terms hereof are hereby agreed to:

[●], as Assignor



By:________________________

      Name:

      Title:

 

 

[●], as Assignee

 

By: _______________________

       Name:

       Title:

 

The undersigned hereby consent to the within assignment:

Macy’s, Inc., 

Macy’s Retail Holdings, Inc.,

By:_______________________

By:_______________________

      Name:

      Title:                                 

      Name:

      Title:                                 

JPMorgan Chase Bank, N.A., as Paying Agent, Issuing Bank and Swingline Lender,

Bank of America, N.A., as Issuing Bank and Swingline Lender,

By:____________________

By:____________________

      Name:

      Title:

      Name:

      Title:

[●], as [Issuing Bank] [and] [Swingline Lender],

 

By:____________________

 

 

      Name:

      Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




EXHIBIT B

 

GUARANTEE AGREEMENT

dated as of

June 20, 2011,

among

Macy’s, Inc.

Macy’s Retail Holdings, Inc.

the subsidiary guarantors PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Paying Agent

[Reference No. 6701-495]

 

TABLE OF CONTENTS

ARTICLE I

Definitions

SECTION 1.01. Credit
Agreement.....................................................................................
1

SECTION 1.02. Other Defined
Terms................................................................................
1

ARTICLE II

Guarantee

SECTION 2.01.
Guarantee.................................................................................................
2

SECTION 2.02. Guarantee of
Payment...............................................................................
3

SECTION 2.03.
Limitations................................................................................................
3

SECTION 2.04.
Reinstatement...........................................................................................
4

SECTION 2.05. Agreement To Pay;
Subrogation............................................................... 4

SECTION 2.06.
Information...............................................................................................
4

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01. Indemnity and
Subrogation.......................................................................
4

SECTION 3.02. Contribution and
Subrogation................................................................... 5

SECTION 3.03.
Subordination...........................................................................................
5

ARTICLE IV

Miscellaneous

SECTION 4.01.
Notices....................................................................................................
5

SECTION 4.02. Waivers;
Amendment...............................................................................
5

SECTION 4.03. Successors and
Assigns............................................................................
6

SECTION 4.04. Survival of
Agreement..............................................................................
6

SECTION 4.05. Counterparts; Effectiveness; Several
Agreement....................................... 6

SECTION 4.06.
Severability..............................................................................................
7

SECTION 4.07. Right of
Set-Off.......................................................................................
7

SECTION 4.08. Governing
Law........................................................................................
7

SECTION 4.09.
Headings.................................................................................................
7

SECTION 4.10. Termination or
Release.............................................................................
7

 

Schedule A – List of Initial Subsidiary Guarantors

Schedule B -- Subordination Terms

Exhibit A – Supplement to the Guarantee Agreement

 


GUARANTEE AGREEMENT dated as of June 20, 2011, among MACY’S, INC. (“Parent”),
MACY’S RETAIL HOLDINGS, INC. (the “Borrower”), the SUBSIDIARY GUARANTORS party
hereto and JPMORGAN CHASE BANK, N.A., as Paying Agent.

 

Reference is made to the Credit Agreement dated as of June 20, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Parent, the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A.
and Bank of America, N.A., as administrative agents and JPMorgan Chase Bank,
N.A., as paying agent.  The obligations of the Lenders and the Issuing Banks to
extend credit to the Borrower are conditioned upon, among other things, the
execution and delivery of this Agreement.  Parent is the parent company of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and is willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit.  The
Subsidiary Guarantors are subsidiaries of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:

 

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement.  (a)  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement.

(b)  The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02. Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Claiming Party” has the meaning assigned to such term in Section 3.02 of this
Agreement.

 

“Contributing Party” has the meaning assigned to such term in Section 3.02 of
this Agreement.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Credit Parties” means (a) the Lenders, (b) the Agents, (c) the Issuing Banks,
(d) the beneficiaries of the Borrower’s indemnification obligations under the
Credit Agreement and (e) the successors and assigns of each of the foregoing.

 

“Guarantors” means Parent and the Subsidiary Guarantors.

“Obligations” means the due and punctual payment by the Borrower of (a) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (b) each payment required to be made by the Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (c) all other monetary obligations of the Borrower to any of the
Credit Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding).

 

“Subsidiary Guarantor” means, at any time, any Subsidiary Loan Party that is
party to this Agreement at such time, except any such Subsidiary Loan Party the
Guarantee hereunder of which has been released and terminated in accordance with
the terms of this Agreement.  The initial Subsidiary Guarantors are listed on
Schedule A.

 

ARTICLE II

Guarantee

SECTION 2.01. Guarantee.  Subject to the limitations set forth herein, each of
the Guarantors unconditionally guarantees, as a primary obligor and not merely
as a surety, the due and punctual payment of the Obligations.  Each of the
Guarantors further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation.  Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. 
Notwithstanding any other provision of this Agreement, the maximum liability of
the Bloomingdale’s Parties with respect to the Obligations under this Agreement
at any time of determination shall be limited to the difference of (a) the
maximum liability that the Bloomingdale’s Parties may have under this Agreement
without causing Bloomingdale’s to fail to be in compliance with Section 26.15 of
the Bloomingdale’s Lease minus (b) $10,000,000.

 

SECTION 2.02. Guarantee of Payment.  Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Paying
Agent or any other Credit Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Paying Agent or any other Credit Party in favor of the Borrower or any other
Person.

 

SECTION 2.03. Limitations.  (a)  Except for (x) termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.10 and (y) the
limitations with respect to the Bloomingdale’s Parties set forth in Section
2.01, the obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise.  Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Paying Agent or any other Credit
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement; (iii) the release of any security
held by the Paying Agent or any other Credit Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the payment of
the Obligations; or (v) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the payment
in full in cash of all the Obligations).  Each of the Guarantors expressly
authorizes the Credit Parties to take and hold security for the payment and
performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in their sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any of the
Guarantors hereunder.

 

(b)  To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower, other than the
payment in full in cash of all the Obligations.  The Paying Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with the Borrower or exercise any
other right or remedy available to them against the Borrower, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been paid in full in cash.  To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any security.

 

SECTION 2.04. Reinstatement.  Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Paying Agent or any other Credit Party upon the
bankruptcy or reorganization of the Borrower or otherwise.  The provisions of
this Section 2.04 shall survive any termination or release under Section 4.10,
other than a release pursuant to Section 4.10(b).

 

SECTION 2.05. Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Paying Agent or any other
Credit Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Paying Agent for distribution to the applicable
Credit Parties in cash the amount of such unpaid Obligation.  Upon payment by
any Guarantor of any sums to the Paying Agent as provided above, all rights of
such Guarantor against the Borrower arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.

 

SECTION 2.06. Information.  Each of the Guarantors assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Paying Agent
or the other Credit Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

 

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01.  Indemnity.  In addition to all such rights of indemnity and
subrogation as each of the Subsidiary Guarantors may have under applicable law
(but subject to Section 3.03), Parent and the Borrower jointly and severally
agree that, in the event a payment in respect of any Obligation shall be made by
any Subsidiary Guarantor under this Agreement, Parent and the Borrower shall
indemnify such Subsidiary Guarantor for the full amount of such payment and such
Subsidiary Guarantor shall be subrogated to the rights of the Person to whom
such payment shall have been made to the extent of such payment.


 

SECTION 3.02. Contribution and Subrogation.  Each Subsidiary Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Subsidiary Guarantor hereunder in respect of
any Obligation and such other Subsidiary Guarantor (the “Claiming Party”) shall
not have been fully indemnified by Parent and the Borrower as provided in
Section 3.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Subsidiary
Guarantors on the date hereof (or, in the case of any Subsidiary Guarantor
becoming a party hereto after the date hereof, the date of the supplement hereto
executed and delivered by such Subsidiary Guarantor); provided, however, that in
the case of the Bloomingdale’s Parties, the numerator of the foregoing fraction
shall be the maximum liability of the Bloomingdale’s Parties hereunder
determined in accordance with Section 2.01.  Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party under Section 3.01 to the extent of such
payment.

 

SECTION 3.03. Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of each Subsidiary Guarantor under
Sections 3.01 and 3.02 and all other rights of each Guarantor in respect of
indemnity, contribution or subrogation under applicable law or otherwise, shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations on the terms set forth in Schedule B hereto.  No failure on the part
of the Borrower or any Guarantor to make the payments required by Sections 3.01
and 3.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

 

(b)  Each of the Borrower and the Guarantors hereby agrees that all Indebtedness
and other monetary obligations owed by it to Parent, the Borrower or any other
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations on the terms set forth in Schedule B hereto. 

 

ARTICLE IV

Miscellaneous

SECTION 4.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices to any
Subsidiary Guarantor shall be given to such Subsidiary Guarantor in care of the
Borrower.

 

SECTION 4.02. Waivers; Amendment.  (a)  No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
the Credit Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents, the Issuing Banks and the Lenders hereunder
and under the Credit Agreement are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 4.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.  No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Paying Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

 

SECTION 4.03. Successors and Assigns.  Whenever in this Agreement any party
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Guarantor, the Borrower or the Paying Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 4.04. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that any Agent, any Issuing Bank or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or any Letter of Credit is outstanding
and so long as the Commitments have not expired or terminated.

 

SECTION 4.05. Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute single contract.  Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.  This Agreement
shall become effective when it shall have been executed by the Paying Agent and
when the Paying Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each Loan Party, and thereafter shall be
binding upon each Loan Party and the Paying Agent, and shall inure to the
benefit of each Loan Party, the Paying Agent and the other Credit Parties and
their respective successors and assigns, except that no Loan Party shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement.

 

SECTION 4.06. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or uneforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties shall endeavor in good‑faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 4.07. Right of Set-Off.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Agreement owed to such Lender, irrespective of whether or
not any demand for payment thereof has been made under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section 4.07 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.

 

SECTION 4.08. Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

 

SECTION 4.09. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 4.10. Termination or Release.  (a) Subject to Section 2.04, this
Agreement and the guarantees made herein shall terminate when the Commitments
have terminated, all the Obligations have been paid in full, the LC Exposure has
been reduced to zero and the Issuing Banks have no further obligations to issue
Letters of Credit under the Credit Agreement.

 

(b)  At any time that the Public Debt Ratings are Baa3 and BBB- (in each case
with stable outlook) or better, the Borrower may by written notice to the Paying
Agent release and terminate the Guarantees hereunder by all or any one of the
Subsidiary Guarantors.

 

(c)  A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and shall cease to be a party hereto upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise.

 

[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

MACY’s, INC.,

by

 

       /s/ Karen M. Hoguet

 

Name:  Karen M. Hoguet

 

Title: Chief Financial Officer

 

 

MACY’S RETAIL HOLDINGS, INC.,

 

by

 

 

      /s/ Karen M. Hoguet

 

 

Name:  Karen M. Hoguet

 

 

Title:   Vice President

 

 

 

 

 

Bloomingdale’s Atlantic City, Inc.,

by

 

/s/ Stephen J. O'Bryan

 

Name:  Stephen J. O’Bryan

 

Title:    Assistant Secretary

 

 

Dayton’s Iron Horse liquors, Inc.,

by

 

/s/ Warren P. Wolfe

 

Name:  Warren P. Wolfe

 

Title:    President

 


 

 

Macy’s Corporate Services, Inc.,

by

 

/s/ Brian M. Szames

 

Name:  Brian M. Szames

 

Title:    Treasurer

 

 

 

 

Macy’s Hamilton by Appointment, Inc.,

by

 

/s/ Stephen J. O'Bryan

 

Name:  Stephen J. O’Bryan

 

Title:    Secretary

 

 

Marshall Fields Chicago, Inc.,

by

 

/s/ Warren P. Wolfe

 

Name:  Warren P. Wolfe

 

Title:    President

 

 

Mayfair Wine & Liquor Shop, Inc.,

by

 

/s/ Dennis J. Broderick

 

Name:  Dennis J. Broderick

 

Title:    President

 


 

 

Rooftop, Inc.,

by

 

/s/ Warren P. Wolfe

 

Name:  Warren P. Wolfe

 

Title:    President

 


 

 

 

 

Bloomingdale’s By Mail Ltd. Bloomingdale’s Gift Card, LLC

Bloomingdale’s The Outlet Store, Inc.

Bloomingdale’s, Inc.

Bloomingdale’s, LLC

Central Regional Claims Corporation

Jordan Servicenter, Inc.

Kaufmann’s Carousel, Inc.

Laurel Plaza Development I, Inc.

Leawood Exchange, LLC

Macy’s California Realty, LLC

Macy’s Credit and Customer Services, Inc.

Macy’s Florida Stores, LLC

Macy’s Gift Card, LLC

Macy’s Insurance, Inc.

Macy’s Merchandising Corporation

Macy’s Systems and Technology, Inc. Macy’s Systems Leasing, Inc.

Macy’s West Stores, Inc.

Macy’s West Virginia Land Leasing, LLC

Macys.com, Inc.

May Company Montgomery Condominium LLC

May Properties of Maryland, Inc.

May Stores IV, Inc.

McIre One, Inc.

MF Distribution Center of Illinois LLC

MF Fargo-Grand Forks-Bismarck Stores LLC

MF Grape-Coldwater Stores LLC

Minooka Exchange, LLC

MOA Rest, Inc.

Nimbus Stores LLC

OBP Development, LLC

OBP, LLC

R.H. Macy Holdings (HK), Ltd.

R.H. Macy Warehouse (HK), Ltd.

Southdale Stores LLC

 

by

 

       /s/ Brian M. Szames

 

Name: Brian M. Szames

 

Title:   Vice President

 


  EXHIBIT C-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 20, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (“Parent”), Macy’s Retail
Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from time
to time party thereto, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as
Administrative Agents, and JPMorgan Chase Bank, N.A., as Paying Agent, and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:______________________________________
       Name:
       Title:

Date: ________ __, 20[  ]

 

 

                                                                               
EXHIBIT C-2


[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 20, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (“Parent”), Macy’s Retail
Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from time
to time party thereto, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as
Administrative Agents, and JPMorgan Chase Bank, N.A., as Paying Agent, and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:______________________________________
       Name:
       Title:

Date: ________ __, 20[  ]

 

 

        EXHIBIT C-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 20, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (“Parent”), Macy’s Retail
Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from time
to time party thereto, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as
Administrative Agents, and JPMorgan Chase Bank, N.A., as Paying Agent, and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:______________________________________
       Name:
       Title:

Date: ________ __, 20[  ]

 


 

 

 

    EXHIBIT C-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 20, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (“Parent”), Macy’s Retail
Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from time
to time party thereto, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as
Administrative Agents, and JPMorgan Chase Bank, N.A., as Paying Agent, and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:______________________________________
       Name:
       Title:

Date: ________ __, 20[  ]